Exhibit 10.1


 

TRANSACTION AGREEMENT

BY AND AMONG

THE SELLERS NAMED HEREIN,

THE ACQUIRED COMPANIES NAMED HEREIN,

THE SELLER REPRESENTATIVE NAMED HEREIN,

BRE JUPITER LLC,

GLP US MANAGEMENT HOLDINGS LLC

AND

THE MERGER SUBS NAMED HEREIN

DATED AS OF JUNE 2, 2019

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I CERTAIN DEFINITIONS

6

 

 

Section 1.1

Definitions6

 

Article II THE TRANSACTIONS

19

 

 

Section 2.1

The Transactions19

 

 

Section 2.2

Closing; Effective Time19

 

 

Section 2.3

Deliveries at the Closing20

 

 

Section 2.4

Purchase Price21

 

 

Section 2.5

Adjustment Escrow Amount23

 

 

Section 2.6

Allocation23

 

 

Section 2.7

Tax Treatment24

 

 

Section 2.8

Withholding24

 

 

Section 2.9

Intentionally Omitted25

 

 

Section 2.10

Additional Provisions Related to the Mergers25

 

Article III REPRESENTATIONS AND WARRANTIES REGARDING THE GROUP COMPANIES

26

 

 

Section 3.1

Organization and Qualification26

 

 

Section 3.2

Capitalization of the Group Companies26

 

 

Section 3.3

Authority27

 

 

Section 3.4

Financial Statements28

 

 

Section 3.5

Consents and Approvals; No Violations28

 

 

Section 3.6

Material Contracts29

 

 

Section 3.7

Absence of Certain Changes30

 

 

Section 3.8

Litigation31

 

 

Section 3.9

Compliance with Applicable Law31

 

 

Section 3.10

Employee Plans31

 

 

Section 3.11

Environmental Matters32

 

 

Section 3.12

Intellectual Property33

 

 

Section 3.13

Labor Matters33

 

 

Section 3.14

Insurance33

 

 

Section 3.15

Tax Matters34

 

 

Section 3.16

Properties and Ground Leases36

 

 

Section 3.17

Leased Real Property; Personal Property37

 

 

Section 3.18

Space Leases37

 

 

Section 3.19

Security Deposits38

 

 

Section 3.20

Rent Rolls38

 

 

Section 3.21

Transactions with Affiliates38

 

 

Section 3.22

Brokers38

 

 

Section 3.23

Anti-Money Laundering and Anti-Terrorism Laws; Anti-Corruption38

 

 

Section 3.24

Exclusivity of Representations and Warranties39

 

 

Section 3.25

Scope of Representations and Warranties39

 

 

 

 

 

--------------------------------------------------------------------------------

 

Article IV REPRESENTATIONS AND WARRANTIES REGARDING SELLERS

40

 

 

Section 4.1

Organization40

 

 

Section 4.2

Authority40

 

 

Section 4.3

Consents and Approvals; No Violations40

 

 

Section 4.4

Ownership of the Purchased Interests41

 

 

Section 4.5

Brokers41

 

 

Section 4.6

Anti-Money Laundering and Anti-Terrorism Laws; Anti-Corruption41

 

 

Section 4.7

Exclusivity of Representations and Warranties41

 

 

Section 4.8

Scope of Representations and Warranties42

 

Article V REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES

42

 

 

Section 5.1

Organization42

 

 

Section 5.2

Authority42

 

 

Section 5.3

Consents and Approvals; No Violations42

 

 

Section 5.4

Brokers43

 

 

Section 5.5

Guaranty43

 

 

Section 5.6

Solvency43

 

 

Section 5.7

REIT Matters43

 

 

Section 5.8

Merger Subs44

 

 

Section 5.9

Investigation; No Other Representations; Investment Risk44

 

 

Section 5.10

Anti-Money Laundering and Anti-Terrorism Laws; Anti-Corruption44

 

Article VI COVENANTS

45

 

 

Section 6.1

Conduct of Business of the Group Companies45

 

 

Section 6.2

Tax Matters48

 

 

Section 6.3

Access to Information and Properties48

 

 

Section 6.4

Efforts to Consummate52

 

 

Section 6.5

Public Announcements54

 

 

Section 6.6

Indemnification; Directors’ and Officers’ Insurance54

 

 

Section 6.7

Exclusive Dealing56

 

 

Section 6.8

Financing56

 

 

Section 6.9

Space Leases58

 

 

Section 6.10

Ground Leases and Material Real Property Leases58

 

 

Section 6.11

Director Resignations59

 

 

Section 6.12

Other Transactions59

 

 

Section 6.13

REIT Matters60

 

 

Section 6.14

Employee Matters60

 

 

Section 6.15

Representation and Warranty Insurance61

 

 

Section 6.16

Trademark Matters61

 

 

Section 6.17

Risk of Loss; Condemnation and Casualty63

 

 

Section 6.18

Termination of Affiliate Arrangements64

 

 

Section 6.19

Notification of Certain Matters64

 

 

Section 6.20

Section 280G Matters64

 

 

2

 

 

--------------------------------------------------------------------------------

 

Article VII CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS

65

 

 

Section 7.1

Conditions to the Obligations of the Parties65

 

 

Section 7.2

Other Conditions to the Obligations of Buyer Parties65

 

 

Section 7.3

Other Conditions to the Obligations of the Acquired Companies and Sellers66

 

 

Section 7.4

Frustration of Closing Conditions67

 

Article VIII TERMINATION; AMENDMENT; WAIVER

67

 

 

Section 8.1

Termination67

 

 

Section 8.2

Effect of Termination68

 

Article IX SELLER REPRESENTATIVE

70

 

 

Section 9.1

Authorization of the Seller Representative70

 

 

Section 9.2

Limitations on Liability72

 

Article X MISCELLANEOUS

73

 

 

Section 10.1

Survival73

 

 

Section 10.2

Entire Agreement73

 

 

Section 10.3

Assignment73

 

 

Section 10.4

Notices74

 

 

Section 10.5

Fees and Expenses75

 

 

Section 10.6

Construction; Interpretation75

 

 

Section 10.7

Exhibits and Schedules75

 

 

Section 10.8

No Third Party Beneficiaries76

 

 

Section 10.9

Severability76

 

 

Section 10.10

Counterparts; Facsimile Signatures76

 

 

Section 10.11

Knowledge76

 

 

Section 10.12

No Recourse76

 

 

Section 10.13

Governing Law77

 

 

Section 10.14

Jurisdiction and Venue77

 

 

Section 10.15

WAIVER OF JURY TRIAL77

 

 

Section 10.16

Specific Performance77

 

 

Section 10.17

Amendment78

 

 

Section 10.18

Extension; Waiver78

 

 

 

3

 

 

--------------------------------------------------------------------------------

 

EXHIBITS

ASellers, Acquired Companies and Merger Subs

BSample Purchase Price Calculation

CManagement Holdings

DForm of Escrow Agreement

EForm of Kirkland & Ellis LLP Tax Opinion

FForm of Officer’s Certificate

GTenant Inducements, Tenant Allowances and Leasing Costs

 

 

 

 




 

4

 

 

--------------------------------------------------------------------------------

 

TRANSACTION AGREEMENT

This TRANSACTION AGREEMENT (this “Agreement”), dated as of June 2, 2019 (the
“Effective Date”), is made by and among (i) (A) each of the parties listed in
the column entitled “USIP II Sellers” on Exhibit A attached hereto
(individually, a “USIP II Seller” and collectively, “USIP II Sellers”), and (B)
Harvest Logistics Investment, LP, a Delaware limited partnership (“USIP III
Seller”, and, together with the USIP II Sellers, individually, a “Seller” and
collectively, “Sellers”), (ii) (A) each of the entities listed in the column
entitled “USIP I Companies” on Exhibit A attached hereto (individually, a “USIP
I Company” and collectively, the “USIP I Companies”), (B) each of the entities
listed in the column entitled “USIP II Companies” on Exhibit A attached hereto
(individually, a “USIP II Company” and collectively, the “USIP II Companies”),
and (C) each of the entities listed in the column entitled “USIP III Companies”
on Exhibit A attached hereto (individually, a “USIP III Company” and
collectively, the “USIP III Companies” and, together with the USIP I Companies
and the USIP II Companies, individually, a “USIP Company” or an “Acquired
Company” and collectively, the “USIP Companies” or the “Acquired Companies”),
(iii) GLP US Management Holdings II LLC, a Delaware limited liability company,
in its capacity as the Seller Representative (“Seller Representative”),
(iv)  GLP US Management Holdings LLC, a Delaware limited liability company
(“Management Holdings”), (v) BRE Jupiter LLC, a Delaware limited liability
company (“Buyer”), and (vi) each of the entities listed in the column entitled
“Merger Subs” on Exhibit A attached hereto (individually, a “Merger Sub” and
collectively, the “Merger Subs”).  Sellers and the USIP I Companies shall be
referred to herein from time to time collectively as the “Seller
Parties”.  Buyer and the Merger Subs shall be referred to herein from time to
time collectively as the “Buyer Parties”.  The Seller Parties, the Acquired
Companies, the Seller Representative, Management Holdings and the Buyer Parties
shall be referred to herein from time to time collectively as the
“Parties”.  Capitalized terms used but not otherwise defined herein have the
meanings set forth in Section 1.1.

WHEREAS, (i) the USIP II Sellers are, collectively, the owners of 100% of the
common units (collectively, the “USIP II Interests”) in each of the USIP II
Companies, and (ii) USIP III Seller is the owner of 100% of the common units
(collectively, the “USIP III Interests” and, together with the USIP II Interests
and the USIP III Interests, collectively, the “Purchased Interests”) in each of
the USIP III Companies;

WHEREAS, as an inducement to the Seller Parties entering into this Agreement,
Blackstone Real Estate Partners VIII L.P. (the “Guarantor”) is entering into a
guaranty (the “Guaranty”), pursuant to which the Guarantor is guaranteeing
certain obligations of Buyer under this Agreement;

WHEREAS, the Parties desire that, upon the terms and subject to the conditions
set forth in this Agreement, (i) each of the Merger Subs will merge with and
into a corresponding USIP I Company pursuant to separate mergers, as identified
on Exhibit A under the column “Merger Subs” opposite the name of each such USIP
I Company, with each of the USIP I Companies surviving such applicable merger as
a wholly owned Subsidiary of Buyer and (ii) Buyer will purchase from Sellers,
and Sellers will sell to Buyer, all of the Purchased Interests; and

 

5

 

 

--------------------------------------------------------------------------------

 

WHEREAS, this Agreement constitutes the “agreement of merger” within the meaning
of Section 18-209 of the Delaware Limited Liability Company Act with respect to
each Merger.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

Article I
CERTAIN DEFINITIONS

Section 1.1Definitions

.  As used in this Agreement, the following terms have the respective meanings
set forth below:

“2019 Short Year” has the meaning set forth in Section 3.15(f).

“Accounting Firm” means an independent accounting firm of recognized
international standing in the United States mutually agreed upon by Buyer and
Sellers.  Should Buyer and Sellers fail to reach agreement in this respect,
“Accounting Firm” shall mean PricewaterhouseCoopers LLP.

“Acquired Companies” has the meaning set forth in the introductory paragraph of
this Agreement.

“Adjustment Escrow Amount” means $100,000,000.

“Adjustment Escrow Fund” has the meaning set forth in Section 2.5.

“Adjustment Time” means 11:59 pm Los Angeles, California time on the day
immediately prior to the Closing Date.  

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of equity interests, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto; provided, that
for purposes of this Agreement, Blackstone Real Estate Income Trust, Inc. and
its Subsidiaries shall be deemed to be Affiliates of Buyer.  

“Affiliate Arrangements” has the meaning set forth in Section 3.21(b).

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Allocation” has the meaning set forth in Section 2.6.

 

6

 

 

--------------------------------------------------------------------------------

 

“Alternative Transaction” means the acquisition (whether by purchase, merger,
business combination or otherwise) of all or a material portion of the equity
interests or assets of the Group Companies taken as a whole (other than assets
sold in the ordinary course of business and otherwise in compliance with this
Agreement).

“Ancillary Documents” means each agreement (other than this Agreement),
document, instrument or certificate required by this Agreement to be executed by
the Parties in connection with the Transactions.

“Antitrust Law” means the Sherman Antitrust Act, the Clayton Antitrust Act, the
HSR Act, the Federal Trade Commission Act and all other federal, state and
international statutes, rules, regulations, orders, decrees, administrative and
judicial doctrines and other Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization,
anti-competitive conduct or restraint of trade.

“Applicable Corruption Law(s)” means, with respect to any Person, all Laws
applicable to such Person relating to bribery or corruption of any jurisdiction
where such Person conducts business.

“Assumed Loans” has the meaning set forth in Section 6.12(b).

“Bankruptcy and Equity Exception” has the meaning set forth in Section 3.3.  

“Base Purchase Price” means $18,700,000,000.

“Blackstone” has the meaning set forth in Section 6.4(b)(i).

“Brokerage Agreements” has the meaning set forth in Section 3.16(d).

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are permitted to close in the State of New York or the State of California.

“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.

“Buyer Non-Recourse Parties” means, collectively, the Buyer Parties, the
Guarantor or any of their respective former, current or future directors,
officers, employees, agents, general or limited partners, managers, members,
stockholders, affiliates, successors or assignees or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder, affiliate, successor or assignee of any of the foregoing.

“Buyer Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

“Buyer Related Persons” has the meaning set forth in Section 3.24.

“Buyer Termination Fee” has the meaning set forth in Section 8.2(c).

“Certificates of Merger” has the meaning set forth in Section 2.2(b).

 

7

 

 

--------------------------------------------------------------------------------

 

“Claims” has the meaning set forth in Section 9.1(a).

“Closing” has the meaning set forth in Section 2.2.

“Closing Bonus” has the meaning set forth in Section 6.14.

“Closing Cash” means the aggregate amount of cash, cash equivalents and
marketable securities held in any account of the Group Companies as of the
Adjustment Time, including, for the avoidance of doubt, any cash reserves for
the service and maintenance of Existing Loans set aside by the Group Companies
and held by the applicable lender and security deposits made by any Group
Company or any other cash deposits made by any Group Company held by third
parties in escrow other than with respect to the Miramar Disposition, in each
case determined in accordance with Section 2.4(e).

“Closing Consideration” has the meaning set forth in Section 2.3(b)(i).

“Closing Date” has the meaning set forth in Section 2.2.

“Closing Indebtedness” means the aggregate amount of Indebtedness of the Group
Companies as of the Adjustment Time, determined in accordance with Section
2.4(e); provided, that the Shareholder Notes will not be considered Closing
Indebtedness to the extent paid or otherwise satisfied in connection with the
Closing pursuant to Section 6.12(a).

“Closing Net Working Capital” means the Net Working Capital of the Group
Companies as of the Adjustment Time, determined in accordance with Section
2.4(e).

“Closing Payoff Indebtedness” has the meaning set forth in Section 6.12(b).

“Closing Statement” has the meaning set forth in Section 2.4(b)(i).

“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Material Adverse Effect” means any change, event or occurrence that,
individually or in the aggregate with all other changes, events or occurrences,
has had, or would reasonably be expected to have, a material adverse effect on
the assets, liabilities, business, financial condition or results of operations
of the Group Companies, taken as a whole; provided, however, that none of the
following, and no change, event or occurrence arising out of or relating to any
of the following, shall constitute or be taken into account in determining
whether a Company Material Adverse Effect has occurred or would or could occur:
(a) conditions generally affecting the United States economy, any foreign
economy, any specific geographic area in which any Group Company operates or the
industry in which any Group Company operates, (b) conditions generally affecting
financial, banking, securities or debt markets (including any disruption
thereof), including changes in interest rates, (c) earthquakes, hurricanes,
floods, tornadoes, storms, weather conditions, fires, power outages, epidemics
or other natural disasters, (d) political, regulatory, legislative or social
conditions (including any

 

8

 

 

--------------------------------------------------------------------------------

 

outbreak or escalation of hostilities, acts of war or terrorism, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack or otherwise), (e) changes or prospective
changes in IFRS, United States generally accepted accounting principles or in
any Laws, rules, regulations, orders, or other directives of any Governmental
Entity, or any interpretation or enforcement thereof, (f) the negotiation,
execution, announcement or performance of this Agreement (including any loss of
employees or any loss of, or any disruption in, contractual or other
relationships with any commercial counterparties, equityholders, employees or
regulators), (g) any failure by any Group Company to meet any internal or
published projections, forecasts or revenue or earnings predictions, (h) changes
or prospective changes in any credit rating of a Group Company or any of its
debt instruments or (i) the taking of any action required or expressly
contemplated by this Agreement and the other agreements contemplated hereby, or
any action taken or omitted to be taken at the request or with the approval of
Buyer; provided, that with respect to a matter described in any of the foregoing
clauses (a) through (d), such matter may be taken into account in determining
whether a Company Material Adverse Effect has occurred or would or could occur
to the extent such matter has a disproportionate effect on the Group Companies,
taken as a whole, relative to other entities operating in the industry in which
the Group Companies operate; provided further, that (i) the underlying causes of
any matter described in clause (g) may be taken into account in determining
whether a Company Material Adverse Effect has occurred or would or could occur
and (ii) clause (f) shall not apply to the use of Company Material Adverse
Effect in Section 3.5 (or Section 7.2(a) as it relates to Section 3.5).

“Confidentiality Agreement” means the confidentiality agreement, dated as of
February 20, 2019, by and between GLP Pte. Ltd. and Blackstone Real Estate
Advisors L.P.

“Costs” has the meaning set forth in Section 6.6(a).

“Debt Financing” has the meaning set forth in Section 6.8(a).

“Disclosure Schedules” means the disclosure schedules delivered to Buyer on the
Effective Date.

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Effective Time” has the meaning set forth in Section 2.2(b).

“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and each other employee benefit or
compensation plan, program, policy, agreement or arrangement (i) maintained,
sponsored or contributed to by any Group Company, (ii) providing compensation or
benefits to any employee of the Group Companies or Management Holdings or its
Subsidiaries, or (iii) with respect to which any Group Company has liability, in
each case other than any PEO Plans.

“Environmental Laws” means all Laws concerning pollution or protection of the
environment, including any such Law concerning the use, storage, recycling,
treatment,

 

9

 

 

--------------------------------------------------------------------------------

 

generation, transportation, processing, handling, release or disposal of any
chemicals, petroleum, pollutants, contaminants or hazardous or toxic materials,
mold substances or waste.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Escrow Agent” means Citibank, N.A.

“Escrow Agreement” means the escrow agreement to be entered into as of the
Closing Date, by and among Escrow Agent, Seller Representative and Buyer,
substantially in the form of Exhibit D attached hereto.

“Estimated Closing Statement” has the meaning set forth in Section 2.4(a).

“Estimated Purchase Price” has the meaning set forth in Section 2.4(a).

“Executive Order” has the meaning set forth in Section 3.23(a).

“Existing Loans” has the meaning set forth in Section 3.6(a)(i).

“Extension Notice” has the meaning set forth in Section 2.2(a).

“Final Purchase Price” has the meaning set forth in Section 2.4(d)(i).

“Financial Statements” has the meaning set forth in Section 3.4(a).

“Fraud” means a knowing and intentional misrepresentation or omission of a
material fact with respect to a representation or warranty in this Agreement or
in any certificate delivered hereunder, that was made with the intention to
deceive or mislead another Person, upon which such other Person reasonably
relied. “Fraud” does not include any fraud claim based on constructive
knowledge, negligent misrepresentation, recklessness or a similar theory.

“Free Rent and Leasing Credit” means (i) the amount of contractual free rent or
abated rent outstanding as of Closing under any Space Leases in effect as of
March 31, 2019, including, without limitation, as shown in Part III of Section
3.18(a) of the Disclosure Schedules and (ii) the amount of tenant allowances,
leasing costs, leasing commissions, tenant improvements, and other construction
work outstanding for which the landlord is responsible under any Space Leases in
effect as of March 31, 2019, including, without limitation, those items as shown
in Section 3.18(a) of the Disclosure Schedules (excluding Part III) and Section
3.18(b) of the Disclosure Schedules, respectively, in each case of clause (i)
and (ii), which remain in effect as of Closing, determined in accordance with
Section 2.4(e).

“GLP Trademarks” means any Trademark including the name “GLP” or “Global
Logistic Properties” or the GLP logo, or any Trademark likely to cause confusion
with any of the foregoing or any other Trademark that is owned or controlled by
Sellers or any of their Affiliates that has been used by any Group Company in
the conduct of its business, either alone or in combination with any other
words, and with respect to any of the foregoing, any associated logos and
any  variation or derivative of the foregoing, and any Trademark likely to cause
confusion with the foregoing, together with any contracts or agreements granting
rights to use the same and

 

10

 

 

--------------------------------------------------------------------------------

 

any Intellectual Property Rights to the extent incorporating any of the same and
any and all goodwill, registrations and applications relating thereto.

“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs.  For example, the “Governing Documents” of a corporation are its
certificate of incorporation and by‑laws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
limited liability company agreement and certificate of formation, in each case
including any certificate of designations, resolutions or other document
establishing the terms of the Preferred Shares.

“Governmental Entity” means any United States or foreign (a) federal, state,
local, municipal or other government, (b) governmental or quasi‑governmental
entity of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), or (c) body exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature, including any
arbitrator or arbitral tribunal.

“Government List” means any of (i) the two lists maintained by the United States
Department of Commerce (Denied Persons and Entities), (ii) the list maintained
by the United States Department of Treasury (Specially Designated Nationals and
Blocked Persons), and (iii) the two lists maintained by the United States
Department of State (Terrorist Organizations and Debarred Parties).

“Ground Lease Documents” has the meaning set forth in Section 3.16(b).

“Ground Leased Properties” has the meaning set forth in Section 3.16(b).

“Group Companies” means each Acquired Company and each of their respective
Subsidiaries, collectively.

“Group Company IP Rights” has the meaning set forth in Section 3.12.

“Group Company Related Persons” has the meaning set forth in Section 5.9.

“Guarantor” has the meaning set forth in the Preamble.

“Guaranty” has the meaning set forth in the Preamble.

“HSR Act” means the Hart‑Scott‑Rodino Antitrust Improvements Act of 1976.

“IFRS” means International Financial Reporting Standards.

“Indebtedness” of any Person means, without duplication, (a) indebtedness for
borrowed money, secured or unsecured, or indebtedness issued or incurred in
substitution or exchange for indebtedness for borrowed money, (b) indebtedness
evidenced by any note, bond, debenture, mortgage, deed of trust or other debt
instrument or debt security, (c) liabilities in respect of any

 

11

 

 

--------------------------------------------------------------------------------

 

letters of credit and “swaps” of interest and currency exchange rates (and other
interest and currency rate hedging agreements), (d) the capitalized portion of
all obligations under capital or direct financing leases and purchase money
and/or vendor financing (in each case other than with respect to trade payables,
accrued expenses, current accounts and similar obligations incurred in the
ordinary course of the applicable Person’s business), (e) reimbursement
obligations with respect to surety bonds and letters of credit (in each case,
whether or not drawn or matured, and in the stated amount thereof), (f) any
liabilities or obligations described in clauses (a) through (e) above guaranteed
as to payment of principal or interest by such Person, (g) all accrued interest
on any of the foregoing, if any, and any termination fees, prepayment penalties,
“breakage” costs or similar payments associated with the repayments of any of
the foregoing on the Closing Date; provided, however, prepayment penalties,
defeasance costs and assumption fees relating to the assumption by Buyer of the
Assumed Loans at Closing or the prepayment of the Closing Payoff Indebtedness at
Closing shall not be considered Indebtedness, (h) severance obligations arising
prior to the Closing Date with respect to the termination of employment or
service of any current or former employee or individual service provider which
occurred prior to the Closing Date and the related employer’s portion of any and
all employment and similar Taxes, and (i) any unfunded or underfunded pension
liabilities or expenses, unfunded deferred compensation plan obligations and
post-employment health or welfare obligations.

“Indemnified Parties” has the meaning set forth in Section 6.6(a).

“Inspection Parties” has the meaning set forth in Section 6.3(b).

“Intellectual Property Rights” means all patents, patent applications,
trademarks, service marks and trade names, all registrations and applications
therefor, copyrights, copyright registrations and applications, Internet domain
names, trade secrets, and know‑how, in each case, to the extent protectable by
applicable Law.

“Intercompany Arrangements” has the meaning set forth in Section 3.21(a).

“Interests” means, collectively, the Purchased Interests and the USIP I
Interests.

“Latest Balance Sheet” has the meaning set forth in Section 3.4(a).

“Law” means any law (including common law), ordinance, judgment, Order, decree,
injunction, statute, treaty, rule or regulation enacted or promulgated by any
Governmental Entity.

“Leased Real Property” has the meaning set forth in Section 3.17(a).

“Lenders” has the meaning set forth in Section 6.8(a).

“Liabilities” has the meaning set forth in Section 3.4(c).

“Lien” means any mortgage, deed of trust, pledge, options, rights of first
refusal, rights of first offer, conditional or installment sales contracts,
security interest, easement, restriction on transfer, encumbrance, lien or
charge whether voluntarily incurred or arising by operation of Law.  For the
avoidance of doubt, the term “Lien” shall not be deemed to include any license,

 

12

 

 

--------------------------------------------------------------------------------

 

option, or covenant of, or other contractual obligation with respect to,
Intellectual Property Rights.

“Major Space Lease” means any Space Lease that either (a) covers more than
seventy five thousand (75,000) rentable square feet, (b) covers 100% of the
total rentable square footage of an individual Property or (c) includes any
purchase option, right of first refusal, or similar right for the purchase of a
Property or any portion thereof.

“Major Space Lease Transaction” has the meaning set forth in Section 6.9.

“Management Agreements” has the meaning set forth in Section 3.16(d).

“Management Holdings” has the meaning set forth in the introductory paragraph of
this Agreement.

“Material Contracts” has the meaning set forth in Section 3.6.

“Material Real Property Lease” has the meaning set forth in Section 3.17(a).

“Maximum Premium” has the meaning set forth in Section 6.6(c).

“Merger Consideration” has the meaning set forth in Section 2.10(a)(ii).

“Mergers” has the meaning set forth in Section 2.1(a).

“Merger Subs” has the meaning set forth in the introductory paragraph of this
Agreement.

“Miramar Asset” means the ground sublease interest in those parcels of real
property located at 7550, 7580, 7590, 7606, 7610, 7616, 7620, 7626, 7630 and
7636 Miramar Road, San Diego, California, and the improvements thereon.

“Miramar Disposition” means the disposition of the Miramar Asset pursuant to the
terms of the Miramar PSA delivered to Buyer on or prior to the Effective Date.

“Miramar PSA” means that certain Purchase and Sale Agreement, by and between
Icon Miramar Owner Pool 2 West/Northeast/Midwest, LLC, a Delaware limited
liability company, as seller, and BRASA Capital, LLC, a Delaware limited
liability company, as buyer, dated as of May 17, 2019, with respect to the
Miramar Asset.

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

“Net Working Capital” means, as of any time, the aggregate amount of current
assets of the Group Companies as of such time minus the aggregate amount of
current liabilities of the Group Companies as of such time, in each case
determined in accordance with Section 2.4(e).  Notwithstanding anything to the
contrary contained herein, (x) current liabilities shall include current real
estate, income, withholding, sales and franchise tax and the Washington transfer
tax liability set forth on Section 3.15(d) of the Disclosure Schedules and (y)
subject to the foregoing clause (x), in no event shall “Net Working Capital”
include (a) any amounts constituting or

 

13

 

 

--------------------------------------------------------------------------------

 

reflected in deferred or current Tax assets or Tax liabilities, Closing Cash,
Closing Indebtedness, the Free Rent and Leasing Credit, the Portfolio
Improvement Credit, the Property Sales Credit, or Transaction Expenses or (b)
any prepayment penalties, defeasance costs or assumption fees relating to the
assumption by Buyer of the Assumed Loans at Closing or the prepayment of the
Closing Payoff Indebtedness at Closing.

“Objection” has the meaning set forth in Section 2.4(b)(ii).

“Objection Notice” has the meaning set forth in Section 2.4(b)(ii).

“Order” means any judgment, decree, injunction, arbitration award or other
order, writ or decision (whether temporary, preliminary or permanent) that a
Governmental Entity of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered.

“Other Confidentiality Agreements” has the meaning set forth in Section 6.3(e).

“Outside Date” has the meaning set forth in Section 8.1(d).

“Owned Properties” has the meaning set forth in Section 3.16(a).

“Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

“Pay-Off Letters” has the meaning set forth in Section 6.12(b).

“Paying Agent” means a national title insurance company jointly selected by
Buyer and Seller Representative.

“PEO Plan” means any benefit or compensation plan or arrangement maintained by a
third party professional employer organization for the benefit of employees of a
Group Company or Management Holdings or its Subsidiaries and under which such
Group Company, Management Holdings or their Subsidiaries is a participating
employer.

“Permits” has the meaning set forth in Section 3.9.

“Permitted Liens” means (a) mechanics’, materialmen’s, workmen’s or repairmen’s
liens, notices of commencement and liens for construction in progress arising in
the ordinary course of business by or through any tenant under an existing Space
Lease or any Space Lease entered into after the Effective Date in accordance
with the terms of this Agreement so long as such tenant is not in monetary
default or a material non-monetary default under the applicable Space Lease, (b)
Liens for Taxes, assessments or other governmental charges not yet due and
delinquent as of the Closing Date and for which adequate reserves have been
established in accordance with IFRS, (c) encumbrances and restrictions on real
property (including easements, covenants, conditions, rights of way and similar
restrictions) of record as of the Effective Date that do not materially
interfere with the Group Companies’ present uses or occupancy of such real
property or its value or operations, (d) Liens securing the obligations of a
Group Company under the Existing Loans or securing Indebtedness permitted to be
incurred in accordance with Section 6.1, (e) Liens granted to any lender at the
Closing in connection with any financing by Buyer or its Affiliates of the
Transactions or Liens otherwise created by Buyer or its Affiliates, (f) zoning,
building

 

14

 

 

--------------------------------------------------------------------------------

 

codes and other land use Laws regulating the use or occupancy of real property
or the activities conducted thereon which are imposed by any Governmental Entity
having jurisdiction over such real property and which are not violated by the
current use or occupancy of such real property or the operation of the
businesses of the Group Companies, (g) subject to the prorations and adjustments
pursuant to this Agreement, any service, installation, connection or maintenance
charge, or Liens for sewer, water, electricity, telephone, cable, internet or
gas services arising in the ordinary course of business due after Closing, (h)
any right, interest, Lien or title of a lessor under any Ground Lease or Real
Property Lease, or tenant under a Space Lease, and (i) Liens described on
Section 1.1(a) of the Disclosure Schedules.

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.

“Portfolio Improvement Credit” means (a) the amount of tenant improvement
allowances and leasing costs (including commissions) actually paid by a Group
Company prior to Closing pursuant to any Space Lease entered into following the
date of the Latest Balance Sheet in accordance with the terms of this Agreement,
and (b) any amounts actually paid by a Group Company prior to Closing in
connection with the acquisition of the real property listed on Section 1.1(b) of
the Disclosure Schedules, in each case determined in accordance with Section
2.4(e).

“Post-Closing Bonus” has the meaning set forth in Section 6.14(a).

“Preferred Redemption Credit” an amount equal to the amount required to redeem
all of the issued and outstanding Preferred Shares in each Group Company held by
any Person other than a Group Company, under the terms of such shares, assuming
a hypothetical redemption of the Preferred Shares at the Closing.

“Preferred Shares” means preferred equity interests in a Group Company,
including, for the avoidance of doubt, any class of equity interests that
entitles the holder thereof to a priority in respect of distributions, dividends
or return on liquidation as compared to any other class of equity interests.

“Pro Rata Portion” means, with respect to a USIP I Holder in respect of a USIP I
Company, a fraction (a) the numerator of which is the number of common units of
such USIP I Company held by such USIP I Holder and (b) the denominator of which
is the number of common units held in such USIP I Company held by all USIP I
Holders, in each case calculated immediately prior to the Effective Time.

“Properties” means the Owned Properties and Ground Leased Properties.

“Property Inspections” has the meaning set forth in Section 6.3(b).

“Property Sales Credit” means an amount equal to all net proceeds received by
any Seller Party or any Group Company in connection with the exercise of any
purchase option, right of first offer, or right of first refusal by a tenant
under any Space Lease or sale of any assets of the

 

15

 

 

--------------------------------------------------------------------------------

 

Group Companies from and after the Effective Date other than with respect to the
Miramar Disposition; provided, however, the Seller Parties shall be responsible
for all costs and expenses associated with the Miramar Disposition.  

“Purchase Price” means an amount equal to the Base Purchase Price, plus (a) the
amount of Closing Cash, plus (b) the amount (if any) by which Closing Net
Working Capital exceeds Target Working Capital, minus (c) the amount (if any) by
which Closing Net Working Capital is less than the Target Working Capital, minus
(d) the amount of Closing Indebtedness, minus (e) the amount of Transaction
Expenses, minus (f) the amount of Free Rent and Leasing Credit, plus (g) the
amount of the Portfolio Improvement Credit, minus (h) the amount of the
Preferred Redemption Credit, and (i) minus the amount of the Property Sales
Credit (if any).

“Purchased Interests” has the meaning set forth in the recitals to this
Agreement.

“R&W Policy” has the meaning set forth in Section 6.15.

“REIT” has the meaning set forth in Section 3.15(f).

“REIT Entities” has the meaning set forth in Section 3.15(f).

“Representatives” means, with respect to any Person, such Person’s directors,
officers, managers, employees, agents, attorneys, financial advisors,
accountants and other representatives.

“Restoration of the Property” has the meaning set forth in Section 6.17(a)(i).

“Romeoville Acquisition” means the acquisition of the Romeoville Asset pursuant
to the terms of the Romeoville PSA delivered to Buyer on or prior to the
Effective Date.

“Romeoville Asset” means those parcels of undeveloped real property known as
Lots 3 and 4 of the Romeoville Industrial Center, Village of Romeoville,
Illinois.

“Romeoville PSA” means that certain Agreement for Purchase and Sale, by and
between Romeoville Industrial Center No. 2, LLC, a Delaware limited liability
company, as seller, and Harvest C Romeoville B1, LLC, as purchaser, dated as of
May 8, 2019, with respect to the Romeoville Asset.

“Sale” has the meaning set forth in Section 2.1(b).

“Securities Act” means the Securities Act of 1933.

“Seller Expense Reimbursement” has the meaning set forth in Section 8.2(b).

“Seller Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Related Persons” has the meaning set forth in Section 4.7.

 

16

 

 

--------------------------------------------------------------------------------

 

“Seller Representative” has the meaning set forth in the introductory paragraph
of this Agreement.

“Sellers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Shareholder Notes” means those notes issued by an Acquired Company to a Seller
as set forth on Section 1.1(c) of the Disclosure Schedules.

“Space Lease” means any agreement, license, lease or occupancy agreement, as the
same may have been amended, restated, supplemented, altered or otherwise
modified from time to time prior to the Effective Date and following the
Effective Date subject to the terms of this Agreement, pursuant to which any
Person leases from a Group Company all or any portion of any Property, and all
guaranties of any of the obligations of the tenants thereto delivered in
connection with such lease or agreement.

“Sub-management Agreements” has the meaning set forth in Section 3.16(d).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or (b) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
the ownership interests thereof is at the time owned or controlled, directly or
indirectly, by such Person.

“Subsidiary Interests” has the meaning set forth in Section 3.2(b).

“Surviving Companies” has the meaning set forth in Section 2.1(a).

“Target Working Capital” means $0.

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add‑on minimum, sales, use, transfer,
real property gains, registration, value added, excise, natural resources,
severance, stamp, occupation, windfall profits, environmental, customs, duties,
real property, personal property, capital stock, social security (or similar),
unemployment, disability, payroll, license, employee or other withholding, or
other tax, of any kind whatsoever and any interest, penalties, additions to tax
and additional amounts imposed in respect of the foregoing.

“Tax Return” has the meaning set forth in Section 3.15(a).

“Trademarks” means trademarks, trade names, trade dress, logos, service marks,
domain names, URL address, and social media handles (including registrations and
applications therefor) all extensions and renewals of any of the foregoing, and
any goodwill associated therewith.

“Transferred Employees” has the meaning set forth in Exhibit C.

 

17

 

 

--------------------------------------------------------------------------------

 

“Transaction Expenses” means, without duplication, (a) the amount of fees and
expenses payable to outside legal counsel, bankers, accountants, advisors,
brokers and other third parties payable by any Group Company that was incurred
prior to the Closing and which remains unpaid as of the Closing, in connection
with the preparation, negotiation, execution or consummation of the Transactions
or any other contemplated transactions related to the Group Companies and/or the
Properties, including without limitations, any potential public offering or
listing in connection with or relating to one or more of the Group Companies
and/or the Properties in each case determined in accordance with Section 2.4(e);
and (b) all amounts payable by any Group Company as a result of the consummation
of the transactions contemplated by this Agreement (either alone or in
combination with other events following Closing) pursuant to any change in
control, transaction, incentive or similar bonuses, or retention agreements or
arrangements to any current or former employee, director, officer, agent or
independent consultant of any Group Company (including the employer portion of
any employment payroll or similar Taxes associated therewith); provided,
however, that Transaction Expenses shall not include (a) any fees, costs and
expenses incurred by any Seller or any Group Company in connection with the
performance of its obligations under Section 6.8(a), (b) any amounts taken into
account in the calculation of the Closing Indebtedness or (c) any prepayment
penalties, defeasance costs or assumption fees relating to the Existing Loans
associated with the assumption or prepayment of the Existing Loans as of the
Closing.

“Transactions” means the transactions contemplated by this Agreement, including
the Mergers and the Sale.

“USIP Companies” has the meaning set forth in the introductory paragraph of this
Agreement.

“USIP Interests” means, collectively, the USIP I Interests, the USIP II
Interests and the USIP III Interests.

“USIP I Companies” has the meaning set forth in the introductory paragraph of
this Agreement.

“USIP I Holders” means the holders of any common units in any USIP I Company
immediately prior to the Effective Time.

“USIP I Interests” means 100% of the common units in each of the USIP I
Companies.

“USIP II Companies” has the meaning set forth in the introductory paragraph of
this Agreement.

“USIP II Interests” has the meaning set forth in the recitals to this Agreement.

“USIP II Sellers” has the meaning set forth in the introductory paragraph of
this Agreement.

“USIP III Companies” has the meaning set forth in the introductory paragraph of
this Agreement.

 

18

 

 

--------------------------------------------------------------------------------

 

“USIP III Interests” has the meaning set forth in the recitals to this
Agreement.

“USIP III Sellers” has the meaning set forth in the introductory paragraph of
this Agreement.

“Waived 280G Benefits” has the meaning set forth in Section 6.20(a)(i).

Article II
THE TRANSACTIONS

Section 2.1The Transactions

. Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing:

(a)each Merger Sub shall be merged with and into the applicable USIP I Company,
as identified on Exhibit A under the column “USIP I Companies” opposite such
Merger Sub’s name, whereupon the separate existence of such Merger Sub will
cease, and such applicable USIP I Company shall continue as the surviving
limited liability company in such merger (such USIP I Company, as the surviving
limited liability company in such merger, a “Surviving Company” and,
collectively, the “Surviving Companies”), such that immediately following such
merger, such Surviving Company will be a wholly-owned Subsidiary of Buyer other
than with respect to any Preferred Shares that remain outstanding following such
merger in accordance with Section 2.10(a)(iii) (each such merger, a “Merger”,
and collectively, the “Mergers”); and

(b)Buyer will purchase from each Seller, and each Seller will sell to Buyer, the
Purchased Interests held by such Seller (the “Sale”).

The aggregate Purchase Price payable by Buyer in connection with the Mergers and
the Sale will be estimated prior to the Closing Date and shall be subject to
adjustment, in each case as provided in Section 2.4.

Section 2.2Closing; Effective Time

.  

(a)The closing of the Transactions (the “Closing”) shall take place at 10:00
a.m., New York time, on the later of (i) September 10, 2019 and (ii) the tenth
(10th) Business Day after the satisfaction (or waiver) of the conditions set
forth in Article VII (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction (or waiver) of those
conditions at the Closing) (the “Closing Date”) at the offices of Kirkland &
Ellis LLP, 601 Lexington Avenue, New York, New York 10022 or remotely, unless
another time, date or place is agreed to in writing by Buyer and the Seller
Representative; provided, that (i) Buyer may on two occasions elect to delay the
Closing for up to thirty (30) days in the aggregate inclusive of all extensions,
by giving written notice to the Seller Representative (an “Extension Notice”) at
least seven (7) Business Days immediately preceding the date that, but for such
delivery of such Extension Notice, would have been the Closing Date and (ii) if
Buyer has delivered an Extension Notice, then Buyer may, upon at least seven (7)
Business Days’ prior written notice to the Seller Representative, designate the
Closing Date to occur on a Business Day within such thirty (30) day period.  In
the event that Buyer elects to delay the Closing

 

19

 

 

--------------------------------------------------------------------------------

 

pursuant to the foregoing, all references to the “Closing Date” in this
Agreement shall be deemed to refer to the date on which the Closing occurs.

(b)Upon the terms and subject to the provisions of this Agreement, at the
Closing, each Merger Sub (if required by Law) and USIP I Company shall, with
respect to the applicable Merger, duly execute and file a certificate of merger
with the Secretary of State of the State of Delaware in accordance with the Laws
of the State of Delaware (each, a “Certificate of Merger”, and collectively, the
“Certificates of Merger”). Each Merger shall become effective on the date and
time at which the applicable Certificate of Merger has been filed with, and
accepted for recording by, the Secretary of State of the State of Delaware or at
such other date and time as is agreed between the Parties and specified in such
Certificate of Merger (such date and time being hereinafter referred to as the
“Effective Time” of such Merger).

Section 2.3Deliveries at the Closing

.

(a)Deliveries by Sellers.  At the Closing, Sellers shall deliver to Buyer:

(i)the Purchased Interests, accompanied by evidence of the transfer thereof to
Buyer in form and substance reasonably acceptable to Buyer; and

(ii)evidence of termination of all Affiliate Arrangements pursuant to Section
6.18.

(b)Deliveries by Buyer.  At or prior to the Closing, Buyer shall deliver or
cause to be delivered the following payments:

(i)to the Paying Agent, by wire transfer of immediately available funds
denominated in dollars (to an account or accounts specified no later than two
(2) Business Days prior to the Closing Date by the Paying Agent), an amount
equal to the following:

(A)the Estimated Purchase Price, minus the Adjustment Escrow Amount (such
amount, the “Closing Consideration”), plus;

(B)the amount of all Closing Payoff Indebtedness in accordance with the Pay-Off
Letters in such amounts and to such accounts as specified in the Pay-off
Letters; and

(ii) to the Escrow Agent, by wire transfer of immediately available funds
denominated in dollars (to an account or accounts specified no later than two
(2) Business Days prior to the Closing Date by the Escrow Agent), the Adjustment
Escrow Amount to be held in the Adjustment Escrow Fund in accordance with
Section 2.5.

(c)Payments by Paying Agent.

(i)At or following the Closing, the Paying Agent shall distribute to Sellers and
the USIP I Holders an aggregate cash amount equal to the Closing Consideration
in accordance with payment instructions provided by Seller Representative to the
Paying Agent and using such account or accounts as the Seller Representative
shall designate.

 

20

 

 

--------------------------------------------------------------------------------

 

(ii)At the Closing, the Paying Agent shall pay on behalf of the applicable Group
Companies, to the payees thereof, an aggregate cash amount equal to the amount
of all Closing Payoff Indebtedness.

(d)Other Deliveries.  At the Closing, the closing certificates and other
documents required to be delivered pursuant to Article VII with respect to the
Closing will be exchanged.

Section 2.4Purchase Price

.

(a)Estimated Purchase Price.  No later than two (2) Business Days prior to the
Closing, the Seller Representative shall deliver to Buyer a certified statement
(the “Estimated Closing Statement”) setting forth (i) the Seller
Representative’s good faith estimates of Closing Net Working Capital, Closing
Cash, Closing Indebtedness, Transaction Expenses, Free Rent and Leasing Credit,
Preferred Redemption Credit, Property Sales Credit, and Portfolio Improvement
Credit, together with a calculation of the Purchase Price based on such
estimates (the “Estimated Purchase Price”) and (ii) the aggregate amount of the
Closing Consideration payable to Sellers.  The Estimated Closing Statement and
the determinations and calculations contained therein shall be prepared in
accordance with this Agreement, including Section 2.4(e), in the form of Exhibit
B, together with reasonable supporting documentation. During the period after
the delivery of the Estimated Closing Statement and prior to the Closing Date,
Buyer shall have an opportunity to review the Estimated Closing Statement and
Seller Representative shall cooperate with Buyer in good faith to mutually agree
upon the Estimated Closing Statement in the event Buyer disputes any item
proposed to be set forth on such statement; provided, however, that if Seller
Representative and Buyer are not able to reach mutual agreement prior to the
Closing Date, the Estimated Closing Statement provided by Seller to Buyer, as
modified to include any changes agreed to by Seller Representative and Buyer,
shall be binding for purposes of this Section 2.4(a).

(b)Determination of Final Purchase Price.

(i)As soon as reasonably practicable, but no later than sixty (60) days after
the Closing Date, Buyer shall prepare and deliver to the Seller Representative a
statement (the “Closing Statement”) setting forth Buyer’s good faith
determination of the actual amounts of Closing Net Working Capital, Closing
Cash, Closing Indebtedness, Transaction Expenses, Free Rent and Leasing Credit,
Preferred Redemption Credit, Property Sales Credit, and Portfolio Improvement
Credit, together with a calculation of the Purchase Price based thereon.  The
Closing Statement and the determinations and calculations contained therein
shall be prepared in accordance with this Agreement, including Section 2.4(e),
in the form of Exhibit B, together with reasonable supporting documentation.

(ii)Within forty-five (45) days following receipt by the Seller Representative
of the Closing Statement, the Seller Representative shall deliver written notice
(an “Objection Notice”) to Buyer of any dispute it has with respect to the
preparation or content of the Closing Statement.  Any amount, determination or
calculation contained in the Closing Statement and not specifically disputed in
a timely delivered Objection Notice shall be final, conclusive and binding on
the Parties.  If the Seller Representative does not timely deliver an

 

21

 

 

--------------------------------------------------------------------------------

 

Objection Notice with respect to the Closing Statement within such forty-five
(45) day period, the Closing Statement will be final, conclusive and binding on
the Parties.  If an Objection Notice is timely delivered within such forty-five
(45) day period, Buyer and the Seller Representative shall negotiate in good
faith to resolve each dispute raised therein (each, an “Objection”).  If Buyer
and the Seller Representative, notwithstanding such good faith efforts, fail to
resolve all Objections within sixty (60) days after the Seller Representative
delivers an Objection Notice, then Buyer and the Seller Representative shall
jointly engage the Accounting Firm to resolve such disputes in accordance with
the terms of this Agreement (including Section 2.4(e)) as soon as practicable
thereafter (but in any event within thirty (30) days after the engagement of the
Accounting Firm).  Buyer and the Seller Representative shall cause the
Accounting Firm to deliver a written report containing its calculation of the
disputed Objections (which calculation shall be within the range of the values
contained in the Closing Statement and the Objection Notice) within such thirty
(30) day period.  All Objections that are resolved between the Parties or are
determined by the Accounting Firm will be final, conclusive and binding on the
Parties absent manifest error.  The costs and expenses of the Accounting Firm
shall be borne by Buyer and Sellers in proportion to their relative success in
the resolution of the dispute (which proportional allocation shall also be
determined by the Accounting Firm at such time that it makes its final
determination).

(c)Access.  Following the Closing, Buyer shall, and shall cause the Group
Companies to, make their financial records, employees, accounting personnel and
advisors available to the Seller Representative, its accountants and other
representatives and the Accounting Firm at reasonable times and upon reasonable
advance notice during the review by the Seller Representative and the Accounting
Firm of, and the resolution of any Objections with respect to, the Closing
Statement, in each case, subject to execution of customary confidentiality and
work paper access letters, provided that such access does not unreasonably
interfere with the normal operations of the Group Companies.

(d)Adjustments.

(i)If the Purchase Price as finally determined pursuant to Section 2.4(b) (the
“Final Purchase Price”) exceeds the Estimated Purchase Price, (A) the Seller
Representative and Buyer shall jointly instruct the Escrow Agent to release to
the Seller Representative, for distribution to Sellers and the USIP I Holders,
the remaining funds in the Adjustment Escrow Fund by wire transfer of
immediately available funds within three (3) Business Days following the date on
which the Final Purchase Price is determined and (B) Buyer shall pay to the
Seller Representative, for distribution to Sellers and the USIP I Holders, an
amount equal to such excess amount by wire transfer of immediately available
funds within three (3) Business Days following the date on which the Final
Purchase Price is determined.

(ii)If the Final Purchase Price is less than the Estimated Purchase Price, the
Seller Representative and Buyer shall jointly instruct the Escrow Agent to (A)
pay to Buyer, out of the Adjustment Escrow Fund, an amount equal to such deficit
by wire transfer of immediately available funds within three (3) Business Days
following the date on which the Final Purchase Price is determined and (B) if
and to the extent that any balance in the Adjustment Escrow Fund will remain
after such payment to Buyer, release to the Seller Representative, for
distribution to Sellers and the USIP I Holders, the remaining funds in the

 

22

 

 

--------------------------------------------------------------------------------

 

Adjustment Escrow Fund by wire transfer of immediately available funds within
three (3) Business Days following the date on which the Final Purchase Price is
determined.

(e)Accounting Procedures.  The Estimated Closing Statement, the Closing
Statement and the determinations and calculations contained therein shall be
prepared and calculated in accordance with IFRS, using the same accounting
principles, practices, procedures, policies and methods used and applied by the
Group Companies in the preparation of the Latest Balance Sheet, except that such
statements, calculations and determinations: (i) shall be based on facts and
circumstances as they exist prior to the Closing and shall exclude the effect of
any act, decision or event occurring at or after the Closing, (ii) shall follow
the defined terms contained in this Agreement whether or not such terms are
consistent with IFRS and (iii) shall be consistent with the sample calculation
set forth on Exhibit B.

(f)Additional Provisions.

(i)For the avoidance of doubt, consideration for the USIP II Interests shall be
deemed paid by the USIP II Companies for purposes of Section 5 of the Asset
Management Agreement among the USIP II Sellers (or their Affiliates) and GLP
Investment Management Pte. Ltd., dated as of April 4, 2016, as amended or
supplemented from time to time.

(ii)With respect to non-wholly owned Subsidiaries of the Acquired Companies
(including for the avoidance of doubt IDI/IIT Valley Parkway, LLC), the
foregoing calculations of the components of the Purchase Price (other than the
Base Purchase Price) will be in proportion to the economic ownership of the
applicable Acquired Company in such Subsidiary (including for the avoidance of
doubt IDI/IIT Valley Parkway, LLC).

(iii)Any amounts payable to Sellers and USIP I Holders from the Adjustment
Escrow Fund shall be disbursed to Sellers and USIP I Holders in accordance with
payment instructions provided by Seller Representative to the Escrow Agent,
using such account or accounts as the Seller Representative shall designate, and
allocated among the USIP I Companies in the aggregate, the USIP II Companies in
the aggregate, the USIP III Companies in the aggregate and Management Holdings
in accordance with Section 2.6 of the Disclosure Schedules.

Section 2.5Adjustment Escrow Amount



. At the Closing, Buyer shall deposit a portion of the Estimated Purchase Price
in an amount equal to the Adjustment Escrow Amount with the Escrow Agent in
accordance with the Escrow Agreement and such amount, as adjusted from time to
time, together with any interest or other income earned thereon, shall be
referred to as the “Adjustment Escrow Fund”. Neither Sellers, the Seller
Representative, any Group Company, any USIP I Holder nor any other Person shall
have any liability for any amounts due to Buyer pursuant to Section 2.4 in
excess of the Adjustment Escrow Amount, and Buyer’s sole source of recourse and
recovery for such amounts due shall be the funds available in the Adjustment
Escrow Fund. The Adjustment Escrow Funds may be distributed to Buyer or the
Seller Representative (on behalf of Sellers and USIP I Holders) solely and
exclusively in accordance with Section 2.4(d) and the terms of the Escrow
Agreement and shall not be available for any other payment to Buyer or any of
its Affiliates. Notwithstanding the foregoing sentence, the limitations set
forth in this Section 2.5 shall not apply to any claim arising from Fraud.

 

23

 

 

--------------------------------------------------------------------------------

 

Section 2.6Allocation

. The Parties agree that the Base Purchase Price shall be allocated among (a)
the USIP I Companies in the aggregate, the USIP II Companies in the aggregate,
the USIP III Companies in the aggregate, and the items described on Exhibit C in
the aggregate, and (b) each of the Acquired Companies individually, in each case
in accordance with Section 2.6 of the Disclosure Schedules (the “Allocation”)
and that any components of the Purchase Price other than the Base Purchase Price
shall be allocated to the Acquired Company or Acquired Companies to which the
applicable component relates. At least ten (10) Business Days prior to the
Closing, a more specific allocation of Base Purchase Price among each of the
Properties individually shall be made; provided, that such allocation shall be
made in accordance with the Allocation. The Parties shall reasonably cooperate
to allocate the portion of the Base Purchase Price with respect to the items
described on Exhibit C among such items individually; provided, that in the
event the Parties are unable to agree on an allocation with respect to such
items prior to Closing, then each Party shall file all U.S. federal, state and
local Tax Returns based on each Party’s own determination of the proper
allocations of the Base Purchase Price among the items on Exhibit C. The Parties
agree to act in accordance with the adjustments and allocations as determined
pursuant to this Section 2.6 in any relevant Tax Returns or filings, and to
cooperate in the preparation of any such forms and to file such forms in the
manner required by applicable Law. Prior to the Closing, Buyer shall have the
right to reallocate the Base Purchase Price allocated to the Acquired Companies
with the approval of the Seller Representative (which approval shall not be
unreasonably withheld, delayed or conditioned); provided, however, any such
reallocation shall not change the Base Purchase Price allocated to USIP I
Companies in the aggregate, the USIP II Companies in the aggregate, or the USIP
III Companies in the aggregate.

Section 2.7Tax Treatment

. The Parties shall treat (i) the sale of the USIP Interests and the Mergers as
the sale of equity interests and (ii) the transactions described in Exhibit C as
a sale of the relevant assets by, and the agreement to provide services by,
Management Holdings for all Tax purposes and shall report the sale and Mergers
consistently for all Tax purposes.

Section 2.8Withholding

. Each Buyer Party and the Surviving Company shall be entitled to deduct and
withhold, or cause to be deducted and withheld, from any amounts payable under
this Agreement, any Taxes required by applicable Law to be deducted and
withheld, as reasonably determined by Buyer in good faith; provided that, if a
Seller or USIP I Holder has delivered to Buyer (i) in the case of a United
States person or a “qualified foreign pension fund” under Section 897(l) of the
Code, a certificate of non-foreign status in compliance with Treasury
Regulations section 1.1445-2(b)(2), or (ii) in the case of a non-United States
person, (x) a withholding certificate in compliance with Treasury Regulations
section 1.1445‑3(d) or (y) a notice in compliance with Treasury Regulations
section 1.1445-10T, along with an Internal Revenue Service Form W-8EXP, in each
case, duly executed and in form reasonably satisfactory to Buyer, establishing a
complete exemption from withholding under Section 1445 of the Code, Buyer agrees
that it shall not be required to withhold under Section 1445 of the Code with
respect to such Seller or USIP I Holder; provided, further, that if it is
determined that any such deduction or withholding would be required from amounts
payable to a Seller or USIP I Holder other than pursuant to Section 1445 of the
Code, Buyer agrees to provide such Seller or USIP I Holder notice and a
reasonable opportunity to object to such withholding, which such objection will
be considered in good faith by Buyer prior to withholding.  Any such deducted
and withheld

 

24

 

 

--------------------------------------------------------------------------------

 

Taxes will be (i) timely paid or remitted to the applicable Governmental Entity
and (ii) treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction or withholding was made. For the
avoidance of doubt, Buyer’s sole recourse for a Seller’s failure to deliver the
certificates as described in this Section 2.8 shall be to withhold Taxes on
payments made to such Seller, as required by law.

Section 2.9Intentionally Omitted

.

Section 2.10Additional Provisions Related to the Mergers

.

(a)Effect on Equity Interests. As of the Effective Time and subject to the
provisions of this Agreement, by virtue of the Mergers and without any further
action on the part of the Parties or the USIP I Holders:

(i)each common unit of each Merger Sub outstanding immediately prior to the
Effective Time shall be converted into and become one (1) common unit of the
applicable Surviving Company, and the Buyer, as the sole holder of issued and
outstanding common units in each Merger Sub as of immediately prior to the
Effective Time, automatically shall be admitted as a member of each applicable
Surviving Company;

(ii)each common unit of each USIP I Company outstanding immediately prior to the
Effective Time shall be converted into the right to receive an amount in cash
such that each USIP I Holder is apportioned its Pro Rata Portion of the
Allocation attributable to such USIP I Company in accordance with Section 2.6 of
the Disclosure Schedules (such amount, the “Merger Consideration”) (for the
avoidance of doubt, the Merger Consideration shall be considered part of, and
not in addition to, the Purchase Price for all purposes under this Agreement);
and

(iii)each preferred unit in the USIP I Company that is a constituent party to
such Merger that is issued and outstanding immediately prior to the Effective
Time shall be unaffected by such Merger and shall remain issued and outstanding
as a preferred unit in the Surviving Company in such Merger.

(b)Organizational Documents.  At the Effective Time, unless otherwise jointly
determined by Buyer and Seller Representative prior to the Effective Time, (i)
the certificate of formation of each USIP I Company, as in effect immediately
prior to the Effective Time, shall be the certificate of formation of the
Surviving Company, until thereafter amended as provided therein or by applicable
Law, and (ii) the operating agreement of each USIP I Company shall be amended
and restated to be in the form of the operating agreement of the applicable
Merger Sub, as in effect immediately prior to the Effective Time (except that
all references therein to Merger Sub shall be references to the Surviving
Company) and, as so amended, shall be the operating agreement of the Surviving
Company, until thereafter amended as provided therein or by applicable Law.

(c)Directors and Officers.  From and after the Effective Time, unless otherwise
jointly determined by Buyer and Seller Representative prior to the Effective
Time, (i) the directors and/or manager(s) of each Merger Sub immediately prior
to the Effective Time

 

25

 

 

--------------------------------------------------------------------------------

 

shall be the directors and/or manager(s) of the applicable Surviving Company and
(ii) the officers of each Merger Sub immediately prior to the Effective Time
shall be the officers of the applicable Surviving Company, in each case, until
successors are duly elected or appointed and qualified in accordance with
applicable Law.

(d)Effect of Mergers. The effect of the Mergers hereunder shall be as described
herein and in Section 18-209 of the Delaware Limited Liability Company Act,
including (i) all the rights, privilege, powers and property, real, personal and
mixed of, and all debts due to the applicable USIP I Company, as well as all
other things and causes of action belonging to the applicable USIP I Company,
shall be vested in the applicable Surviving Company and (ii) all rights of
creditors and all liens upon any property of the applicable USIP I Company shall
be preserved unimpaired, and all debts, liabilities and duties of the applicable
USIP I Company shall attach to the applicable Surviving Company and may be
enforced against it to the same extent as if said debts, liabilities and duties
had been incurred or contracted by the applicable Surviving Company. No
dissenters’ or appraisal rights or rights of an objecting holder shall be
available with respect to the Mergers or the other transactions contemplated by
this Agreement.

Article III
REPRESENTATIONS AND WARRANTIES REGARDING THE GROUP COMPANIES

Except as set forth in the Disclosure Schedules, each Acquired Company hereby
severally and not jointly represents and warrants to the Buyer Parties as
follows:

Section 3.1Organization and Qualification

.

(a)Each Group Company is a legal entity duly organized and validly existing
under the Laws of its jurisdiction of formation.  Each Group Company has the
requisite legal power and authority to own, lease and operate its properties and
to carry on its business as presently conducted, except where the failure to
have such power and authority would not have a Company Material Adverse Effect.

(b)Each Group Company is duly qualified or licensed to transact business and is
in good standing (if applicable) in each jurisdiction in which the property and
assets owned, leased or operated by it, or the nature of the business conducted
by it, makes such qualification or licensing necessary, except where the failure
to be so duly qualified or licensed and in good standing would not have a
Company Material Adverse Effect.

(c)Complete and correct copies of the Governing Documents of the Group
Companies, in each case as in effect as of the date of this Agreement, have been
made available to Buyer, and all of such Governing Documents are in full force
and effect and each Group Company is in compliance in all material respects with
the provisions its Governing Documents.

(d)No bankruptcy, insolvency, reorganization or similar action or proceeding,
whether voluntary or involuntary, is pending, or, to knowledge of Sellers has
been threatened in writing, against any Group Company and no Group Company has
made an assignment for the benefit of its creditors.

 

26

 

 

--------------------------------------------------------------------------------

 

Section 3.2Capitalization of the Group Companies

.

(a)The Interests and the Preferred Shares comprise all of the Acquired
Companies’ equity interests that are issued and outstanding as of the Effective
Date.  The Interests and the Preferred Shares have been duly authorized and
validly issued, are fully paid and non-assessable, are free and clear of all
Liens (other than any Liens that will be released prior to or at Closing) and
were not issued in violation of any rights of first refusal, rights of first
offer, preemptive rights or similar rights.  No other (i) equity interests of
any Acquired Company, (ii) interests of any Acquired Company convertible into or
exchangeable for equity interests of any Acquired Company or (iii) options or
other rights to acquire from any Acquired Company equity interests of any
Acquired Company are outstanding, and there are no obligations of any Acquired
Company to issue or sell any of the foregoing, that will not be extinguished
prior to or at the Closing.

(b)Each Acquired Company is the direct or indirect sole record and beneficial
owner of all equity interests that are issued and outstanding of its
Subsidiaries (the “Subsidiary Interests”).  Each Subsidiary of an Acquired
Company is set forth opposite such Acquired Company’s name on Section 3.2(b) of
the Disclosure Schedules. The Subsidiary Interests have been duly authorized and
validly issued, are fully paid and nonassessable, are free and clear of all
Liens, and were not issued in violation of any rights of first refusal, rights
of first offer, preemptive rights or similar right. No other (i) equity
interests of any Subsidiary of an Acquired Company, (ii) interests of any
Subsidiary of an Acquired Company convertible into or exchangeable for equity
interests of any Subsidiary of an Acquired Company or (iii) options or other
rights to acquire from any Group Company equity interests of any Subsidiary of
an Acquired Company are outstanding, and there are no obligations of any Group
Company to issue or sell any of the foregoing.

(c)None of the Group Companies directly or indirectly owns any (i) equity
interests in any other Person other than as set forth on Section 3.2(c) of the
Disclosure Schedules, (ii) interests convertible into or exchangeable for equity
interests of any other Person or (iii) options or other rights to acquire equity
interests of any other Person.

(d)As of the date of this Agreement, there is no outstanding Indebtedness for
borrowed money of any Acquired Company or any of its Subsidiaries in excess of
$10,000,000 in principal amount, other than the Existing Loans, the Shareholder
Notes and Indebtedness in the principal amounts identified by instrument in
Section 3.2(d) of the Disclosure Schedules.

(e)Section 3.2(e) of the Disclosure Schedules set forth for each Acquired
Company (i) the names of the equityholders thereof and the amount held by each
such holder (other than with respect to the Preferred Shares), and (ii) in the
case of Preferred Shares, the aggregate liquidation preference of the Preferred
Shares for each Acquired Company.

Section 3.3Authority

.  Each Acquired Company has all necessary power and authority to execute and
deliver this Agreement and to consummate the Transactions.  The execution and
delivery of this Agreement and the consummation of the Transactions have been
duly authorized by all necessary action on the part of each Acquired Company and
no other proceeding on the part of any Acquired Company is necessary to
authorize this Agreement or to

 

27

 

 

--------------------------------------------------------------------------------

 

consummate the Transactions, and each Acquired Company has exempted the
acquisition of the Interests pursuant to this Agreement from any “ownership
limit” or similar restriction contained in its Governing Documents.  No vote or
other action of any Acquired Company’s equityholders is required to approve this
Agreement or for any Acquired Company to consummate the Transactions, other than
any deliveries by Sellers contemplated by Sellers pursuant to Section 2.3.  This
Agreement has been duly and validly executed and delivered by each Acquired
Company and constitutes a valid, legal and binding agreement of each Acquired
Company (assuming that this Agreement has been duly and validly authorized,
executed and delivered by the other Parties), enforceable against each Acquired
Company in accordance with its terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws affecting the enforcement of creditors’ rights generally and
subject to general equitable principles (the “Bankruptcy and Equity Exception”).

Section 3.4Financial Statements

.

(a)The Acquired Companies have made available to Buyer copies of the following
financial statements (such financial statements, the “Financial Statements”):

(i)the audited balance sheet of each of the USIP Companies as of December 31,
2018 and the related audited statements of operations and comprehensive income,
statements of member’s equity and statements of cash flows for the fiscal year
then ended; and

(ii)the unaudited balance sheet of each of the USIP Companies as of March 31,
2019 (the “Latest Balance Sheet”) and the related unaudited statements of
operations for the fiscal quarter then ended.

(b)The Financial Statements (i) have been prepared in accordance with IFRS
(subject to, in the case of unaudited statements, the absence of footnotes)
applied on a consistent basis throughout the periods covered thereby, except as
may be indicated in the notes thereto, and (ii) fairly present, in all material
respects, the financial position of the Acquired Companies as of the dates
thereof and their results of operations for the periods then ended (subject to,
in the case of unaudited statements, normal year-end adjustments).

(c)The Group Companies do not have any liabilities or obligations of the type
required to be accrued on or reserved against in a consolidated balance sheet
prepared in accordance with IFRS (collectively, “Liabilities”), except (i)
Liabilities specifically accrued on or reserved against in the Latest Balance
Sheet or disclosed in the notes thereto, (ii) Liabilities that have arisen since
the date of the Latest Balance Sheet in the ordinary course of business, (iii)
Liabilities arising after the date of this Agreement in connection with the
Transaction pursuant to the terms and conditions of this Agreement, (iv)
Liabilities included in the computation of Closing Indebtedness, Closing Net
Working Capital or Transaction Expenses, (v) Liabilities for executory
obligations under Material Contracts (other than for breach thereof or default
of such executory obligations), and (vi) other Liabilities which are not,
individually or in the aggregate, material to Group Companies taken as a whole.

Section 3.5Consents and Approvals; No Violations

.  Assuming the truth and accuracy of the representations and warranties of
Buyer set forth in Section 5.3, no notices to,

 

28

 

 

--------------------------------------------------------------------------------

 

filings with or authorizations, consents or approvals of any Governmental Entity
are necessary for the execution, delivery or performance by the Acquired
Companies of this Agreement or the Ancillary Documents to which each Acquired
Company, as applicable, will be a party or the consummation by the Acquired
Companies of the Transactions, except for (a) compliance with and filings under
the HSR Act (if applicable), (b) the filing of the Certificates of Merger with
the Secretary of State of the State of Delaware and (c) those the failure of
which to obtain or make would not have a Company Material Adverse Effect.
Neither the execution, delivery or performance by the Acquired Companies of this
Agreement or the Ancillary Documents to which each Acquired Company, as
applicable, will be a party nor the consummation by the Acquired Companies of
the Transactions will (i) conflict with or result in any breach of any provision
of the Governing Documents of the Acquired Companies, (ii) result in a violation
or breach of, or cause acceleration, or constitute (with or without due notice
or lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration or purchase or sale) under, any contract, agreement
or other instrument binding upon any Group Company, (iii) violate any order,
writ, injunction, decree, law, statute, rule or regulation of any Governmental
Entity having jurisdiction over the Group Companies or any of their properties
or assets or (iv) except as contemplated by this Agreement or with respect to
Permitted Liens, result in the creation of any Lien upon any of the assets of
any Group Company, except in each case of clauses (ii), (iii) and (iv) as would
not have a Company Material Adverse Effect.

Section 3.6Material Contracts

.

(a)Except for the Space Leases, the Ground Lease Documents, the Management
Agreements, the Sub-management Agreements, the Brokerage Agreements, the
Material Real Property Leases and the Employee Benefit Plans or PEO Plans,
Section 3.6 of the Disclosure Schedules sets forth, as of the Effective Date,
each of the following contracts and agreements to which any Group Company is a
party (the following contracts and agreements, the “Material Contracts”):

(i)any indenture, credit agreement, loan agreement, security agreement,
guarantee, note, mortgage or other contract evidencing Indebtedness for borrowed
money or any guarantee of Indebtedness for borrowed money by any Group Company
(but excluding any Shareholder Notes) (the “Existing Loans”);

(ii)any partnership, joint venture or other similar agreement with a Person
other than a Group Company or any Subsidiary of a Group Company providing for
the formation, creation, operation, management or control of any partnership or
joint venture in which a Group Company owns a voting or economic interest;

(iii)any contract containing covenants applicable to a Group Company prohibiting
a Group Company from competing with any Person, in any line of business or in
any geographic area;

(iv)any collective bargaining agreement or labor contract with any labor union
or any labor organization;

 

29

 

 

--------------------------------------------------------------------------------

 

(v)any contract that obligates a Group Company to dispose of or acquire (by
merger or otherwise) (A) any Property or (B) other assets or properties for
consideration in excess of $3,000,000;

(vi)any contract pursuant to which any Properties or Group Companies were
acquired by any of the Group Companies to the extent that any Group Company has
any continuing liability or obligation, contingent or otherwise, thereunder;

(vii)any contract that (A) is not cancelable by Sellers or Group Companies
within ninety (90) days without material penalty or fee to the Sellers or any
Group Company, and (B) obligates any of the Sellers or Group Companies to make
non-contingent payments in any twelve (12) month period of more than $2,500,000
for any individual contract, or more than $10,000,000 in the aggregate for all
such contracts;

(viii)any contract that includes a contingent obligation of any of the Sellers
or Group Companies, other than any such contract as to which the maximum
liability is less than $2,500,000 for any individual contract, and less than
$10,000,000 in the aggregate for all such contracts;

(ix)any contract under which a Group Company has directly or indirectly
guaranteed any liabilities of another Person;

(x)any contract for capital expenditures or improvements at any Property for
ongoing work with a liability in excess of $2,500,000.

(xi)any stock or equity interest purchase, stock option, profits interest,
“phantom” stock, stock appreciation, stock-based performance unit, subscription
or similar plan;

(xii)any contract for the employment of any officer, individual employee or
other person on a full-time or consulting basis providing for base compensation
in excess of $250,000 per annum or that is not terminable by a Group Company
upon notice of sixty (60) days or less for a cost of $250,000 or less; or

(xiii)any contract in writing to enter into any of the foregoing.

(b)Each Material Contract is valid and binding on the Group Company party to
such Material Contract and enforceable in accordance with its terms (subject to
the Bankruptcy and Equity Exception) against the applicable Group Company and,
to the knowledge of Sellers, each other party thereto.  There is no breach of,
or default under, any Material Contract by any Group Company party to such
Material Contract, and no event has occurred that with notice or lapse of time
or both would constitute a breach of, or default under, any Material Contract by
the applicable Group Company, except in each case as would not have a Company
Material Adverse Effect.  No Group Company has received written notice of any
breach of, or default under, or of any termination or non-renewal of, any
Material Contract, except in each case as would not have a Company Material
Adverse Effect. The Acquired Companies have made available to Buyer complete and
correct copies of all Material Contracts entered into on or prior to the date
hereof, together with all modifications, amendments and supplements thereto.

 

30

 

 

--------------------------------------------------------------------------------

 

Section 3.7Absence of Certain Changes

.  Since the date of the Latest Balance Sheet there has not been any Company
Material Adverse Effect.  Since the date of the Latest Balance Sheet through the
Effective Date each Group Company has conducted its business in all material
respects in the ordinary course consistent with past practices except for
actions taken or not taken in connection with the Transactions.

Section 3.8Litigation

.  As of the Effective Date, there is no suit, litigation, arbitration, claim,
action or proceeding, or (to the knowledge of Sellers) any investigation,
pending or, to the knowledge of Sellers, threatened in writing against a Group
Company by or before any Governmental Entity that would have a Company Material
Adverse Effect. As of the Effective Date, no Group Company is subject to any
outstanding order, writ, injunction or decree that would have a Company Material
Adverse Effect.  

Section 3.9Compliance with Applicable Law

.  Each Group Company holds all permits, licenses, approvals, certificates and
other authorizations from, and have made all declarations and filings with, all
Governmental Entities necessary for the lawful conduct of its business as
presently conducted (the “Permits”), in each case except as would not have a
Company Material Adverse Effect.  Each Group Company is in compliance with the
Permits, except for non-compliance that would not have a Company Material
Adverse Effect.  As of the Effective Date, no proceeding is pending or, to the
knowledge of Sellers, threatened against a Group Company before any Governmental
Entity to revoke, suspend, cancel or adversely modify any Permit.  The business
of each Group Company is operated in compliance with all applicable Laws, except
for noncompliance that would not have a Company Material Adverse Effect.

Section 3.10Employee Plans

.

(a)Section 3.10(a) of the Disclosure Schedules lists all material Employee
Benefit Plans and PEO Plans as of the Effective Date.

(b)No Employee Benefit Plan or PEO Plan is a Multiemployer Plan or a plan that
is subject to Title IV of ERISA or Section 412 of the Code, and no Employee
Benefit Plan or PEO Plan provides health or other welfare benefits to former
employees of a Group Company other than health continuation coverage pursuant to
COBRA.

(c)Each Employee Benefit Plan and, to the knowledge of Sellers, PEO Plan, has
been maintained, funded and administered in compliance in all material respects
with its terms and the applicable requirements of ERISA, the Code and any other
applicable Laws, except where any failure to comply would not result in a
material liability to the Group Companies, taken as a whole.  Each Employee
Benefit Plan and PEO Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service or is the subject of a favorable opinion letter from the
Internal Revenue Service on the form of such Employee Benefit Plan or PEO Plan
and, to the knowledge of Sellers, there are no facts or circumstances that would
be reasonably likely to adversely affect the qualified status of any such
Employee Benefit Plan or PEO Plan.

(d)No Group Company is a “benefit plan investor” within the meaning of Section
3(42) of ERISA, and no Group Company has engaged in any non-exempt prohibited

 

31

 

 

--------------------------------------------------------------------------------

 

transactions (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) with respect to any Employee Benefit Plan or PEO Plan that would be
reasonably likely to subject the Group Companies, taken as a whole, to any
material Tax or penalty (civil or otherwise) imposed by ERISA, the Code or other
applicable Laws.

(e)With respect to each Employee Benefit Plan, Sellers have made available to
Buyer copies, to the extent applicable, of (i) the current plan and trust
documents and the most recent summary plan description, (ii) the most recent
annual report (Form 5500 series), (iii) the most recent financial statements,
and (iv) the most recent Internal Revenue Service determination letter. With
respect to each PEO Plan, Sellers have made available to Buyer a summary of the
PEO Plans provided by the PEO to Sellers.

(f)With respect to each Employee Benefit Plan and, to the knowledge of Sellers,
PEO Plan, (i) there are no actions, suits, claims (other than claims for routine
benefits) or disputes pending, or to the knowledge of Sellers, threatened and
(ii) there are no audits, inquiries, reviews, claims or demands pending with any
Governmental Entity.

(g)Except as expressly contemplated by this Agreement or as set forth on Section
3.10(g) of the Disclosure Schedules, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will (alone or in combination with any other event) (i) result in any
payment becoming due to any officer, employee, independent contractor or
director of any of the Group Companies, (ii) increase any payments or benefits
otherwise payable under any Employee Benefit Plan or PEO Plan, (iii) result in
the acceleration of the time of payment, funding or vesting of any payments or
benefits under any Employee Benefit Plan or PEO Plan or (iv) result in any
“parachute payment” as defined in Section 280(G)(b)(2) of the Code (whether or
not such payment is considered to be reasonably compensation for services
rendered) which would not be deductible under Section 280G of the Code.  There
is no Contract, plan or other arrangement which requires any Group Company to
pay a Tax gross-up, indemnification payment or reimbursement for Taxes under
Code Section 409A or Code Section 4999.

Section 3.11Environmental Matters

. Except as set forth on Section 3.11 of the Disclosure Schedules:

(a)each Group Company is, and since January 1, 2017 (or, with respect to a
particular asset, such shorter period as such Group Company has owned such
asset) has been, in compliance with all Environmental Laws;

(b)each Group Company holds and is in compliance with all permits, licenses and
other authorizations that are required pursuant to Environmental Laws;

(c)to the knowledge of Sellers, no Group Company is obligated to conduct or pay
for any corrective action under any Environmental Laws;

(d)no Group Company has received since January 1, 2017 (or, with respect to a
particular asset, such shorter period as such Group Company has owned such
asset) any

 

32

 

 

--------------------------------------------------------------------------------

 

currently unresolved written notice of any violation of, or liability (including
any investigatory, corrective or remedial obligation) under, any Environmental
Laws;

(e)no Group Company is party to any Order, judgment or decree that remains
unresolved or that imposes any continuing obligation under any Environmental
Laws on any Group Company; and

(f)the Group Companies have made available to Buyer copies of all reports of any
studies or assessments prepared for the Group Companies since January 1, 2017 to
the extent in the possession or control of the Group Companies containing
material information regarding: any actual or alleged material violation by
Group Companies of any Environmental Law, or any actual or alleged material
Liability of the Group Companies under any Environmental Law, including any
Liability concerning any toxic or hazardous material, substance or waste,
pollutant, or contaminant, or other terms of similar meaning and regulatory
effect, as to which liability or standards or conduct may be imposed under any
Environmental Laws.

Section 3.12Intellectual Property

.  Section 3.12 of the Disclosure Schedules sets forth a list of patents, patent
applications, trademark registrations and applications, copyright registrations
and applications, and domain names owned by each Group Company as of the
Effective Date.  Except as set forth in Section 3.12 of the Disclosure Schedules
or as would not, have a Company Material Adverse Effect, (a) the Group Companies
own or have the right to use in the manner currently used all Intellectual
Property Rights used by any Group Company in, and that are material to, the
business of the Group Companies as currently conducted and (b), (i) there are no
claims pending against any Group Company by any third party contesting the use
or ownership of any material Intellectual Property Rights  (other than
Trademarks, as set out in Section 6.16) necessary for the conduct of the
businesses of the Group Companies as currently conducted (collectively, the
“Group Company IP Rights”), or alleging that any Group Company is infringing any
Intellectual Property Rights of a third party in any material respect, and (ii)
there are no claims pending that have been brought by any Group Company against
any third party alleging infringement of any material Group Company IP Rights
owned by any Group Company.  To the knowledge of Sellers, (x) the conduct of the
business of each Group Company as currently conducted does not infringe any
Intellectual Property Rights of any third party and (y) no third party is
infringing any material Group Company IP Rights owned by any Group Company.

Section 3.13Labor Matters

.  (a) No Group Company has entered into or is otherwise subject to any
collective bargaining agreement with respect to its employees, (b) there is no
material labor strike, work stoppage or lockout pending or, to the knowledge of
Sellers, threatened in writing against or affecting any Group Company, (c) to
the knowledge of Sellers, as of the Effective Date, no union organization
campaign is in progress with respect to any employees of any Group Companies,
(d) there is no material unfair labor practice, charge, arbitration or complaint
pending against any Group Company, (e) no Group Company other than GLP US
Management LLC (x) currently employs any individuals or (y) has any obligation
for the payment of employee compensation or benefits, (f) no employees of the
Group Companies are represented by any labor organization, (g) no labor
organization or group of employees of any Group Company has made a written
demand to any Group Company for recognition or

 

33

 

 

--------------------------------------------------------------------------------

 

certification and (h) there are no representation or certification proceedings
or petitions seeking a representation proceeding presently filed, or to the
knowledge of Sellers, threatened to be brought or filed with the National Labor
Relations Board or any other labor relations tribunal or authority.

Section 3.14Insurance

.  Section 3.14 of the Disclosure Schedules sets forth each insurance policy
maintained by the Group Companies, Management Holdings or its Subsidiaries with
respect to the properties, assets, products, business or personnel that is
material to the Group Companies taken as a whole (other than Employee Benefit
Plans or PEO Plans). (a) All insurance policies held by any Group Company,
Management Holdings or its Subsidiaries as of the Effective Date relating to the
businesses, assets, liabilities and operations of the Group Companies are in
full force and effect, all premiums with respect thereto have been paid and, to
the knowledge of Sellers, no notice of cancellation or termination has been
received by any Group Company, Management Holdings or its Subsidiaries with
respect to any such policy and (b) no Group Company has reason to believe that
it, Management Holdings or its Subsidiaries, will not be able to (i) renew its
existing insurance policies as and when such policies expire or (ii) obtain
comparable coverage from comparable insurers as may be necessary to continue its
business without a material increase in costs. The Group Companies, Management
Holdings and its Subsidiaries, as applicable, are in compliance in all material
respects with the provisions of such insurance policies insuring the assets and
properties of the Group Companies.

Section 3.15Tax Matters

.  

(a)The Group Companies have prepared and duly filed, or caused to be prepared
and duly filed, with the appropriate taxing authorities all material tax
returns, information returns, statements, forms, filings and reports (each a
“Tax Return” and, collectively, the “Tax Returns”) required to be filed with
respect to the Group Companies, and all such Tax Returns are true, correct and
complete in all material respects.  The Group Companies have paid all material
Taxes owed or payable by the Group Companies (whether or not shown on a Tax
Return), including Taxes which the Group Companies are obligated to withhold.

(b)No Group Company has received a written notice that it is currently the
subject of a Tax audit or examination, and no Tax audit or examination is
currently threatened in writing by any taxing authority.

(c)No Group Company (i) has waived any statute of limitations in respect of
material Taxes or consented to extend the time, nor is it the beneficiary of any
extension of time, in which any Tax may be assessed or collected by any taxing
authority, which extension is still outstanding, (ii) has received a request in
writing for waiver of the time to assess any material Taxes, which request is
still pending, (iii) has any outstanding requests for any Tax ruling from any
Governmental Entity, (iv) is contesting any liability for Taxes before any
Governmental Entity or (v) is the subject of a “closing agreement” within the
meaning of Section 7121 of the Code (or any comparable agreement under
applicable state, local or foreign Tax Law).

(d)No Group Company has received from any taxing authority any written notice of
proposed adjustment, deficiency, underpayment of Taxes or any other such written
notice which has not been satisfied by payment or been withdrawn.

 

34

 

 

--------------------------------------------------------------------------------

 

(e)No claim has been made in writing by any taxing authority in a jurisdiction
where any Group Company does not file Tax Returns that such Group Company is or
may be subject to taxation by that jurisdiction.

(f)Each of the Acquired Companies listed on Section 3.15(f) of the Disclosure
Schedules (the “REIT Entities”) (i) has for all taxable years commencing with
the taxable year of its formation, or as otherwise set forth in Section 3.15(f)
of the Disclosure Schedules, through its taxable year ending December 31, 2018,
been subject to taxation as a real estate investment trust within the meaning of
Sections 856 through 860 of the Code (a “REIT”) and has satisfied all
requirements to qualify for taxation as a REIT for such years; (ii) has been
organized and operated since January 1, 2019 to the Effective Date, and will
operate through the Closing Date, in such a manner as to permit it to continue
to qualify as a REIT for the taxable year beginning on January 1, 2019,
determined as if such taxable year of the REIT Entity ended on the Closing Date
at the Closing (such deemed taxable year, the “2019 Short Year”) but without
regard to the distribution requirement described in Section 857(a)(1) of the
Code with respect to taxable income recognized in the 2019 Short Year; and (iii)
has not taken or omitted to take any action which would reasonably be expected
to result in an Acquired Company’s failure to qualify as a REIT, and no
challenge to an Acquired Company’s status as a REIT is pending or threatened in
writing.

(g)Section 3.15(g) of the Disclosure Schedules sets forth each Group Company and
its classification for U.S. federal income tax purposes as of the date
hereof.  Each entity listed on Section 3.15(g) of the Disclosure Schedules as a
partnership or disregarded entity has, from and after its date of formation,
been classified as a partnership or disregarded entity for U.S. federal income
tax purposes.

(h)No Group Company has (i) engaged, directly or indirectly, in any action that
could result in any “prohibited transaction” Tax pursuant to Section 857(b)(6)
of the Code or any Tax on certain non-arm’s length transactions described in
Section 857(b)(7) of the Code, or (ii) has incurred any liability for Taxes
under Sections 857(b), 857(f), 860(c) or 4981 of the Code or Section 337(d) of
the Code (and the applicable Treasury Regulations thereunder).

(i)No REIT Entity has any earnings and profits attributable to itself or any
other corporation accumulated in any non-REIT year within the meaning of Section
857 of the Code.

(j)No Group Company is or has been a party to any “reportable transaction,” as
defined in Section 6707A(c)(1) of the Code and Treasury Regulation 1.6011-4(b).

(k)No Group Company (i) has agreed to make any adjustment pursuant to Section
481(a) of the Code, (ii) has any knowledge that the Internal Revenue Service has
proposed, in writing, such an adjustment or a change in accounting method with
respect to the Group Company or (iii) has any application pending with the
Internal Revenue Service or any other Governmental Entity requesting permission
for any change in accounting method.

(l)Except as set forth on Section 3.15(l) of the Disclosure Schedules, no Group
Company holds, directly or indirectly, any asset the disposition of which would
be subject

 

35

 

 

--------------------------------------------------------------------------------

 

to taxation under Section 337(d) of the Code and the Treasury Regulations
thereunder or subject to rules similar to Section 1374 of the Code.

(m)No Group Company is a party to or has any obligation under any Tax sharing
agreement, Tax indemnity agreement, Tax allocation agreement or similar contract
or arrangement (other than contracts entered into in the ordinary course of
business and the primary subject of which is not Tax).

(n)No Group Company (i) is or has ever been a member of an affiliated group of
corporations filing a consolidated income Tax Return or (ii) has any liability
for Taxes of any Person (other than such Group Company or its respective
Subsidiaries) under Treasury Regulations Section 1.1502-6 (or any similar
provision of any state, local or foreign Law), as a transferee or successor, by
contract or otherwise.

Section 3.16Properties and Ground Leases

.

(a)Each Group Company set forth on Section 3.16(a) of the Disclosure Schedules,
as applicable, owns fee simple title to the real property identified in Section
3.16(a) of the Disclosure Schedules (collectively, the “Owned Properties”),
which shall be free and clear of all Liens as of the Closing, except Permitted
Liens. To the knowledge of Sellers, no Property is subject to any order to be
sold nor is being condemned, expropriated or otherwise taken by any public
authority with or without payment of compensation therefor, nor, has any Seller
or Group Company received written notice that any such condemnation,
expropriation or taking is threatened or proposed, except as would not have a
Company Material Adverse Effect.

(b)Section 3.16(b) of the Disclosure Schedules lists each parcel of real
property currently ground leased or ground subleased by any Group Company
(collectively, the “Ground Leased Properties”) and sets forth the party holding
such ground leasehold interest and a list of the ground lease or ground sublease
(collectively, with each other agreement or amendment modifying, supplementing
or assigning such ground lease or ground sublease or related to “PILOT” or other
tax-abatement arrangements entered into at such Ground Leased Properties, the
“Ground Lease Documents”) as of the Effective Date. Each applicable Group
Company holds a valid leasehold interest in the Ground Leased Properties, which
shall be free and clear of all Liens as of the Closing, except Permitted Liens.
True, correct and complete copies of all Ground Lease Documents have been made
available to Buyer. Each of the Ground Lease Documents is valid, binding and in
full force and effect and enforceable as against the applicable Group Company
and, to the knowledge of Sellers, as against the other party thereto, subject to
the Bankruptcy and Equity Exception. Neither any Seller nor any Group Company
has received or delivered any written notice of default under any of the Ground
Lease Documents that remains uncured. No Group Company is in default (with or
without notice or lapse of time or both), under the Ground Lease Documents, and,
to the knowledge of the Seller, the other party under the Ground Lease Documents
is not in default (with or without notice or lapse of time or both) thereunder.

(c)Except pursuant to the terms of this Agreement, no Property or Group Company
is subject to an agreement pursuant to which such Property or Group Company will
be sold or otherwise transferred by any Seller or Group Company.

 

36

 

 

--------------------------------------------------------------------------------

 

(d)As of the Effective Date, no Group Company is a party to (i) any management
or other similar contract providing for the management of any Property by any
party, other than as disclosed in Section 3.16(d)(1) of the Disclosure Schedules
(collectively, the “Management Agreements”) or (ii) any leasing brokerage or
similar contract providing for the leasing of any Property or payment of leasing
commissions to any third-party, other than as disclosed in Section 3.16(d)(2) of
the Disclosure Schedules (collectively, the “Brokerage Agreements”). No party is
providing management or similar services to the Properties, other than pursuant
to the Management Agreements and the agreements disclosed in Section 3.16(d)(3)
of the Disclosure Schedules (collectively, the “Sub-management Agreements”).
True, correct and complete copies of the Management Agreements, Affiliate
Agreements (to the extent set forth on Section 3.21 of the Disclosure
Schedules), forms of Brokerage Agreements (along with a schedule of the
applicable counterparties to such agreements), and forms of Sub-management
Agreements (along with a schedule of the applicable counterparties to such
agreements) have been made available to Buyer.

(e)Other than the Properties and the Leased Real Property, the Group Companies
do not own, directly or indirectly, any fee simple, leasehold or other ownership
interest in any real property as of the Effective Date. There are no outstanding
options, rights of first offer or rights of first refusal or other rights to
purchase such any Property or any portion thereof or interest therein.

Section 3.17Leased Real Property; Personal Property

.

(a)Leased Real Property.  Section 3.17(a) of the Disclosure Schedules sets forth
a list of all leases (each a “Material Real Property Lease”) of real property
(such real property, the “Leased Real Property”) pursuant to which a Group
Company is a tenant as of the Effective Date, except for any lease or agreement
pursuant to which a Group Company holds Leased Real Property for which the
aggregate annual rental payments do not exceed $2.5 million.  Each Material Real
Property Lease is valid and binding on the Group Company party thereto,
enforceable in accordance with its terms (subject to proper authorization and
execution of such Material Real Property Lease by the other party thereto
subject to the Bankruptcy and Equity Exception), except as would not have a
Company Material Adverse Effect.  Each Group Company, and, to the knowledge of
Sellers, each of the other parties thereto, has performed in all material
respects all material obligations required to be performed by it under each
Material Real Property Lease.  No Group Company has entered into any written or
oral subleases, concessions or other contracts granting to any Person other than
a Group Company the right to use or occupy any Leased Real Property.  No Group
Company has granted to any Person other than a Group Company any options or
rights of first refusal to purchase all or a portion of such properties.

(b)Personal Property.  As of the Effective Date and except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, the Group Companies collectively own, hold valid leases
or otherwise have rights in, all material machinery, equipment and other
personal property (excluding, for the avoidance of doubt, Intellectual Property
Rights) necessary for the conduct of their business as currently conducted, free
and clear of all Liens except for Liens identified on Section 3.17(b) of the
Disclosure Schedules, Permitted Liens and otherwise subject of the terms of the
Ground Lease Documents.

 

37

 

 

--------------------------------------------------------------------------------

 

Section 3.18Space Leases

.  The Acquired Companies have made available to Buyer copies of all existing
Major Space Leases which are true, correct and complete in all material
respects. As of the Effective Date, the Major Space Leases have not been
materially amended, supplemented or otherwise modified except such amendments,
supplements and modification as have been made available to Buyer. As of the
Effective Date, no Group Company has given or received any written notice of any
breach or default under any of such Major Space Leases which has not been cured.
As of the date of the Latest Balance Sheet, except as set forth on Section
3.18(a) of the Disclosure Schedules, there are no outstanding tenant
inducements, tenant allowances, leasing costs (including brokerage commissions)
or similar arrangements with respect to the Major Space Leases or any renewal
thereof relating to or for any period after Closing. Except pursuant to the
terms of any Space Lease, Ground Lease Document or instrument properly recorded
against the applicable Property, no party has any purchase option, right of
first refusal, right of first offer or similar right. As of the date of the
Latest Balance Sheet, except for the work described in Section 3.18(b) of the
Disclosure Schedules, all tenant improvements and other construction work
required by the terms of any Major Space Lease to be performed by, or at the
cost of, any Group Company have been completed and fully paid for. Sellers do
not covenant, represent or warrant that any particular Space Lease will be in
force or effect as of the Closing Date or that any tenant under a Space Lease
will not be in default under its Space Lease as of the Closing Date. Except as
set forth in the Space Leases and the Brokerage Agreements, there are no
outstanding tenant inducements, tenant allowances, leasing costs (including
brokerage commissions) or similar arrangements with respect to the Space Leases.

Section 3.19Security Deposits

.  Section 3.19 of the Disclosure Schedules is a true, correct and complete list
of the security and other deposits as of the date of the Latest Balance Sheet
(including, whether in the form of cash or letter of credit) under the Major
Space Leases being held by the Group Companies as of the date of the Latest
Balance Sheet and notes whether such security and other deposit is held as cash
or a letter of credit. No Person, other than the Group Companies, is holding any
security or other deposits made by any tenant under the Major Space Leases,
other than any security or other deposit set forth on Section 3.19 of the
Disclosure Schedules for which a proration is made at Closing in accordance with
this Agreement.

Section 3.20Rent Rolls

.  The rent rolls made available to Buyer are true, correct and complete copies
of the rent rolls on which Sellers and the Group Companies rely for internal
accounting purposes and which are true, correct and complete in all material
respects as of the date of the Latest Balance Sheet.

Section 3.21Transactions with Affiliates

.  

(a)Section 3.21 of the Disclosure Schedules sets forth all agreements,
arrangements or contracts between any Group Company, on the one hand, and any
other Group Company (other than contracts relating to employment), on the other
hand (collectively, the “Intercompany Arrangements”), that will not be
terminated effective as of the Closing Date.

(b)Section 3.21 of the Disclosure Schedules sets forth all agreements,
arrangements or contracts between any Seller or any Affiliate of Seller
(excluding any Group Company), on the one hand, and any Group Company (other
than contracts relating to

 

38

 

 

--------------------------------------------------------------------------------

 

employment), on the other hand (collectively, the “Affiliate Arrangements”),
that will not be terminated effective as of the Closing Date pursuant to Section
6.18.

Section 3.22Brokers

.  Neither Buyer nor the Group Companies will be responsible for any broker’s,
finder’s or other fee or commission to any broker, finder or investment banker
in connection with the Transactions based upon arrangements made by or on behalf
of the Group Companies.

Section 3.23Anti-Money Laundering and Anti-Terrorism Laws; Anti-Corruption

.

(a)None of the Group Companies or their Affiliates is in violation of any Laws
relating to terrorism, money laundering or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Action of 2001, Public Law 107-56, as amended, and Executive Order No. 13224
(Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism) (the “Executive Order”).

(b)None of the Group Companies or their Affiliates is acting, directly or
indirectly, on behalf of terrorists, terrorist organizations or narcotics
traffickers, including those persons or entities that appear on the Annex to the
Executive Order, or are included on any Government List.

(c)Neither the Group Companies, nor any Person controlling or controlled by the
Group Companies, is a country, territory, individual or entity named on a
Government List.

(d)None of the Group Companies have taken any action, directly or indirectly,
that has resulted or would result in a violation of any Applicable Corruption
Laws, and the Group Companies conduct their businesses in conformity with all
Applicable Corruption Laws.

Section 3.24Exclusivity of Representations and Warranties

.  Notwithstanding the delivery or disclosure to any Buyer Party or its
Affiliates or any of their respective Representatives (collectively, the “Buyer
Related Persons”) of any documentation or other information, the representations
and warranties made in this Article III are the exclusive representations and
warranties of any kind or nature, express or implied, of the Group Companies or
their respective Representatives as to the Interests, businesses or assets
(including as to the condition, value or quality thereof) of the Group
Companies, and the Group Companies hereby specifically disclaim any other
representations or warranties. Without limiting the generality of the foregoing,
none of the Group Companies or any of their respective Representatives has made
any representation or warranty with respect to any projections, forecasts,
plans, budgets or other estimates of future revenues, expenses, results of
operations, cash flows or financial condition, or any component of any of the
foregoing, of the Group Companies. Each Group Company acknowledges, represents,
warrants and agrees, on behalf of itself and its Affiliates, that (i) other than
as expressly set forth in this Agreement, no Buyer Related Person makes or has
made any representation or warranty, either express or implied, as to the
accuracy or completeness of any information provided or made available to any
Group Company Related Person in connection with the Transactions, and (ii) no
Group Company

 

39

 

 

--------------------------------------------------------------------------------

 

Related Person shall have any claim against any Buyer Related Person resulting
from any information provided or made available to any Group Company Related
Person, and any such claim is hereby expressly waived.

Section 3.25Scope of Representations and Warranties

.  For purposes of this Article III, the Parties agree that, notwithstanding
anything in this Agreement to the contrary, (a) each USIP I Company is,
severally and not jointly with the other USIP I Companies, only making
representations and warranties with respect to the USIP I Interests, the USIP I
Companies and their respective Subsidiaries, as applicable, (b) each USIP II
Company is, severally and not jointly with the other USIP II Companies, only
making representations and warranties with respect to the USIP II Interests, the
USIP II Companies and their respective Subsidiaries, as applicable, and (c) each
USIP III Company is, severally and not jointly with the other USIP III
Companies, only making representations and warranties with respect to the USIP
III Interests, the USIP III Companies and their respective Subsidiaries, as
applicable.

Article IV
REPRESENTATIONS AND WARRANTIES REGARDING SELLERS

Except as set forth in the Disclosure Schedules, each Seller hereby severally
and not jointly represents and warrants to Buyer Parties as follows:

Section 4.1Organization

.  Such Seller is a legal entity duly organized and validly existing under the
Laws of its jurisdiction of formation.  Such Seller has the requisite legal
power and authority to own its respective Purchased Interests, except where the
failure to have such power and authority would not prevent or materially delay
the consummation of the Transactions.

Section 4.2Authority

.  Such Seller has all necessary power and authority to execute and deliver this
Agreement and to consummate the Transactions.  The execution and delivery of
this Agreement and the consummation of the Transactions have been duly
authorized by all necessary action on the part of such Seller and no other
proceeding on the part of such Seller is necessary to authorize this Agreement
or to consummate the Transactions.  No vote or other action of such Seller’s
equityholders is required to approve this Agreement or for such Seller to
consummate the Transactions, other than any deliveries by Sellers contemplated
by Sellers pursuant to Section 2.3. This Agreement has been duly and validly
executed and delivered by such Seller and constitutes a valid, legal and binding
agreement of such Seller (assuming that this Agreement has been duly and validly
authorized, executed and delivered by the other Parties), enforceable against
such Seller in accordance with its terms, subject to the Bankruptcy and Equity
Exception.

Section 4.3Consents and Approvals; No Violations

.  Assuming the truth and accuracy of the representations and warranties of
Buyer set forth in Section 5.3, no notices to, filings with or authorizations,
consents or approvals of any Governmental Entity are necessary for the
execution, delivery or performance by such Seller of this Agreement or the
Ancillary Documents to which such Seller will be a party or the consummation by
such Seller of the Transactions, except for (a) compliance with and filings
under the HSR Act (if applicable), (b) the filing of the Certificates of Merger
with the Secretary of State of the State of Delaware and

 

40

 

 

--------------------------------------------------------------------------------

 

(c) those the failure of which to obtain or make would not prevent or materially
delay the Closing.  Neither the execution, delivery or performance by such
Seller of this Agreement or the Ancillary Documents to which such Seller will be
a party nor the consummation by such Seller of the Transactions will (i)
conflict with or result in any breach of any provision of such Seller’s
Governing Documents, (ii) result in a violation or breach of, or cause
acceleration, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration or purchase or sale) under, any contract, agreement or other
instrument binding upon such Seller or (iii) violate any Order, writ,
injunction, decree, Law, statute, rule or regulation of any Governmental Entity
having jurisdiction over such Seller or the Purchased Interests, except in each
case of clauses (ii) and (iii) as would not prevent or materially delay the
consummation of the Transactions.

Section 4.4Ownership of the Purchased Interests

.  Such Seller owns beneficially and of record, and has good and valid title to,
all of its respective Purchased Interests, and upon consummation of the
Transactions such Seller shall have transferred to Buyer good and valid title to
such Purchased Interests, free and clear of all Liens other than any Liens
created by Buyer or its Affiliates.

Section 4.5Brokers

.  Neither Buyer nor the Group Companies will be responsible for any broker’s,
finder’s or other fee or commission to any broker, finder or investment banker
in connection with the Transactions based upon arrangements made by or on behalf
of such Seller.

Section 4.6Anti-Money Laundering and Anti-Terrorism Laws; Anti-Corruption

.

(a)None of the Sellers, nor, to Sellers’ knowledge after reasonable review of
publicly available information, any Person owning, directly or indirectly, more
than 50% of the ownership interests in any Seller or controlled by Sellers, is
in violation of any Laws relating to terrorism, money laundering or the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Action of 2001, Public Law 107-56, as amended, and the
Executive Order;

(b)None of the Sellers, nor, to Sellers’ knowledge after reasonable review of
publicly available information, any Person owning, directly or indirectly, more
than 50% of the ownership interests in any Seller or controlled by Sellers, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any Government List;

(c)Neither the Sellers, nor to Sellers’ knowledge after reasonable review of
publicly available information, any Person owning, directly or indirectly, more
than 50% of the ownership interests in any Seller or controlled by Sellers, is a
country, territory, individual or entity named on a Government List; and

(d)None of the Sellers has taken any action, directly or indirectly, that has
resulted or would result in a violation of any Applicable Corruption Laws, and
the Sellers conduct their businesses in conformity with all Applicable
Corruption Laws.

 

41

 

 

--------------------------------------------------------------------------------

 

Section 4.7Exclusivity of Representations and Warranties

.  Notwithstanding the delivery or disclosure to any Buyer Related Persons of
any documentation or other information, the representations and warranties made
in this Article IV are the exclusive representations and warranties of any kind
or nature, express or implied, of Sellers or their respective Representatives as
to the Interests, businesses or assets (including as to the condition, value or
quality thereof) of the Group Companies, and Sellers hereby specifically
disclaim any other representations or warranties. Without limiting the
generality of the foregoing, none of Sellers or any of their respective
Representatives has made any representation or warranty with respect to any
projections, forecasts, plans, budgets or other estimates of future revenues,
expenses, results of operations, cash flows or financial condition, or any
component of any of the foregoing, of Sellers or the Group Companies. Each
Seller acknowledges, represents, warrants and agrees, on behalf of itself and
its Affiliates, that (i) other than as expressly set forth in this Agreement, no
Buyer Related Person makes or has made any representation or warranty, either
express or implied, as to the accuracy or completeness of any information
provided or made available to any Seller, its Affiliates or any of their
respective Representatives (the “Seller Related Persons”) in connection with the
Transactions, and (ii) no Seller Related Person shall have any claim against any
Buyer Related Person resulting from any information provided or made available
to any Seller Related Person, and any such claim is hereby expressly waived.

Section 4.8Scope of Representations and Warranties

.  For purposes of this Article IV, the Parties agree that, notwithstanding
anything in this Agreement to the contrary, (a) each USIP II Seller is,
severally and not jointly with the other USIP II Sellers, only making
representations and warranties with respect to the USIP II Interests, the USIP
II Companies and their respective Subsidiaries, as applicable, (b) the USIP III
Seller is only making representations and warranties with respect to the USIP
III Interests, the USIP III Companies and their respective Subsidiaries, as
applicable, and (c) Management Holdings shall be deemed to be a Seller solely
for the purposes of this Article IV (other than Section 4.4) and shall be deemed
to be making the representations in this Article IV (other than Section 4.4) and
Article VII to the extent related to the Article IV (other than Section 4.4)
solely with respect to Management Holdings and its Subsidiaries.

Article V
REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES

Each Buyer Party hereby represents and warrants to the Seller Parties as
follows:

Section 5.1Organization

.  Buyer is a Delaware limited liability company, duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
formation and each Merger Sub is a Delaware limited liability company, duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation. Each Buyer Party has all requisite power and
authority to carry on its businesses as presently conducted, except where the
failure to have such power or authority would not prevent or materially delay
the consummation of the Transactions.  

Section 5.2Authority

.  Each Buyer Party has all necessary power and authority to execute and deliver
this Agreement and to consummate the Transactions.  The execution and delivery
of this Agreement and the consummation of the Transactions have been duly
authorized

 

42

 

 

--------------------------------------------------------------------------------

 

by all necessary action on the part of each Buyer Party and no other proceeding
on the part of any Buyer Party is necessary to authorize this Agreement or to
consummate the Transactions.  No vote or other action of any Buyer Party’s
equityholders is required to approve this Agreement or for any Buyer Party to
consummate the Transactions.  This Agreement has been duly and validly executed
and delivered by each Buyer Party and constitutes a valid, legal and binding
agreement of each Buyer Party (assuming that this Agreement has been duly and
validly authorized, executed and delivered by the other Parties), enforceable
against such Buyer Party in accordance with its terms, subject to the Bankruptcy
and Equity Exception.

Section 5.3Consents and Approvals; No Violations

.  Assuming the truth and accuracy of the representations and warranties of the
Acquired Companies and Sellers contained in Section 3.5 and Section 4.3,
respectively, no notices to, filings with or authorizations, consents or
approvals of any Governmental Entity are necessary for the execution, delivery
or performance by any Buyer Party of this Agreement or the Ancillary Documents
to which such Buyer Party will be a party or the consummation by such Buyer
Party of the Transactions, except for (a) compliance with and filings under the
HSR Act (if applicable), (b) the filing of the Certificates of Merger with the
Secretary of State of the State of Delaware and (c) those the failure of which
to obtain or make would not prevent or materially delay the consummation of the
Transactions.  Neither the execution, delivery or performance by a Buyer Party
of this Agreement or the Ancillary Documents to which such Buyer Party will be a
party nor the consummation by such Buyer Party of the Transactions will
(i) conflict with or result in any breach of any provision of such Buyer Party’s
Governing Documents, (ii) result in a violation or breach of, or cause
acceleration, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration or purchase or sale) under, any contract, agreement or other
instrument binding upon such Buyer Party or (iii) violate any Order, writ,
injunction, decree, Law, statute, rule or regulation of any Governmental Entity
applicable to such Buyer Party or any of such Buyer Party’s Subsidiaries or any
of their respective properties or assets, except in each case of clauses (ii)
and (iii) as would not prevent or materially delay the consummation of the
Transactions.

Section 5.4Brokers

.  No broker, finder, financial advisor or investment banker is entitled to any
brokerage, finder’s, financial advisor’s or investment banker’s fee or
commission or similar payment in connection with the Transactions based upon
arrangements made by and on behalf of Buyer or any of its Affiliates for which
Sellers may become liable at any time or any of the Group Companies may become
liable prior to the Closing.

Section 5.5Guaranty

.  Concurrently with the execution of this Agreement, Buyer has delivered the
Guaranty to the Seller Representative.  The Guaranty is in full force and
effect, has not been withdrawn or terminated or otherwise amended or modified in
any respect, and constitutes the valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with and subject to its terms
and conditions, except as enforceability may be limited by the Bankruptcy and
Equity Exception. No event has occurred which, with or without notice, lapse of
time or both, could constitute a default on the part of the Guarantor under such
Guaranty. The provisions of this Section 5.5 do not limit the express
representations of the Guarantor contained in the Guaranty.

 

43

 

 

--------------------------------------------------------------------------------

 

Section 5.6Solvency

.  Assuming that (a) the conditions to the obligation of the Buyer Parties to
consummate the Transactions have been satisfied or waived, (b) the
representations and warranties set forth in Article III and Article IV are true
and correct, and (c) the financial projections or forecasts provided by or on
behalf of the Seller Parties to Buyer prior to the date hereof have been
prepared in good faith on assumptions that were and continue to be reasonable,
immediately after giving effect to the Transactions, Buyer and the Group
Companies will not (a) be insolvent (either because its financial condition is
such that the sum of its debts is greater than the fair value of its assets or
because the fair salable value of its assets is less than the amount required to
pay the probable liability on its existing debts as they mature), (b) have
unreasonably small capital with which to engage in its business or (c) have
incurred debts beyond its ability to pay as they become due.

Section 5.7REIT Matters

.  At the Effective Time, Buyer will not be an individual for the purposes of
Section 542(a)(2) of the Code (determined after taking into account Section
856(h)(3)(A) of the Code) and Buyer’s acquisition of the USIP Interests will not
cause any REIT Entity to be “closely held” as defined in Section 856(h) of the
Code.

Section 5.8Merger Subs

.  All of the authorized equity interests of the Merger Subs are, and at the
Effective Time will be, owned by Buyer or its permitted designee and such equity
interests are validly issued and outstanding.  Each Merger Sub was formed solely
for the purpose of engaging in the Mergers and the other Transactions.

Section 5.9Investigation; No Other Representations; Investment Risk

.  

(a)The Buyer Related Persons have conducted their own independent review and
analysis of the Group Companies and, based thereon, have formed an independent
judgment concerning the businesses, assets, condition, operations and prospects
of the Group Companies.  The Buyer Related Persons have been given full access
to such documents and information about the Group Companies and their businesses
and operations as they have deemed necessary to enable them to make an informed
decision with respect to the execution, delivery and performance of this
Agreement and the consummation of the Transactions.  

(b)Each Buyer Party acknowledges, represents, warrants and agrees, on behalf of
itself and its Affiliates, that (i) other than as expressly set forth in this
Agreement, none of Sellers, the Group Companies, any of their Affiliates or any
of their respective Representatives (collectively, the “Group Company Related
Persons”) makes or has made any representation or warranty, either express or
implied, as to the accuracy or completeness of any information provided or made
available to any Buyer Related Person in connection with the Transactions or
with respect to any projections, forecasts, estimates, plans or budgets of
future revenues, expenses or expenditures, future results of operations, future
cash flows or future financial condition, or any component of the foregoing, or
any other forward looking information, of the Group Companies or their
Affiliates and (ii) no Buyer Related Person shall have any claim against any
Group Company Related Person resulting from any information provided or made
available to any Buyer Related Person, including any such projections,
forecasts, estimates, plans, budgets or other forward looking information, or
any material provided in any “data room,” confidential information memorandum or
management presentation, and any such claim is hereby expressly waived.  

 

44

 

 

--------------------------------------------------------------------------------

 

(c)Each Buyer Party (i) is an “accredited investor” within the meaning of the
Securities Act, (ii) is a “qualified purchaser” within the meaning of the
Investment Company Act of 1940, as amended, (iii) is able to bear the economic
risk of its investment in the Interests (including total loss of its investment)
and (iv) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of the
Transactions.

Section 5.10Anti-Money Laundering and Anti-Terrorism Laws; Anti-Corruption

.

(a)None of Buyer or its Affiliates is in violation of any Laws relating to
terrorism, money laundering or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Action
of 2001, Public Law 107-56, as amended, and the Executive Order.

(b)None of Buyer or its Affiliates is acting, directly or indirectly, on behalf
of terrorists, terrorist organizations or narcotics traffickers, including those
persons or entities that appear on the Annex to the Executive Order, or are
included on any Government List.

(c)Neither Buyer, nor any Person controlling or controlled by Buyer, is a
country, territory, individual or entity named on a Government List.

(d)Buyer has not taken any action, directly or indirectly, that has resulted or
would result in a violation of any Applicable Corruption Laws, and Buyer
conducts its businesses in conformity with all Applicable Corruption Laws.

Article VI
COVENANTS

Section 6.1Conduct of Business of the Group Companies

.  Except (a) as required by applicable Law, (b) as consented to in writing by
Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned); provided, that the consent of Buyer shall be deemed to have been
given if Buyer does not object within ten (10) Business Days following Seller
Representative’s written request for such consent, (c) as expressly contemplated
or required by this Agreement or (d) as set forth on Section 6.1 of the
Disclosure Schedules, from and after the Effective Date until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
each Group Company shall (and the Seller Parties shall cause each Group Company
to) (i) conduct its business in the ordinary course in all material respects,
(ii) use its commercially reasonable efforts to preserve substantially intact
its business organization and, to the extent within such Group Company’s
control, goodwill, relationships with tenants, and material commercial
relationships, (iii) to preserve their assets and properties in good repair and
condition (normal wear and tear excepted) and (iv) not take any of the following
actions (it being acknowledged and agreed that if any action is expressly
permitted by any of the following subsections, such action shall be expressly
permitted under this Section 6.1 so long as it is not prohibited by another
subsection):

(A)adopt any amendments or modifications to its Governing Documents;

 

45

 

 

--------------------------------------------------------------------------------

 

(B)issue any equity interests or grant any option to purchase or subscribe for
any equity interests, or sell, grant, pledge, distribute or otherwise dispose
of, or incur any Lien (other than any Permitted Lien) on, any of its share
capital or other equity interests or any options, warrants, convertible or
exchangeable securities, subscriptions, rights, stock appreciation rights, calls
or commitments with respect to its share capital of any kind or grant phantom
stock or other similar rights with respect to its share capital or other equity
interests;

(C)subject any portion of its properties or assets to any Lien, except for
Permitted Liens;

(D)authorize, recommend, propose or announce an intention to adopt or effect,
adopt or effect a plan of complete or partial liquidation, dissolution, merger,
consolidation, conversion, restructuring, recapitalization or other
reorganization;

(E)acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses other than the Romeoville Asset pursuant to the
Romeoville PSA or personal property in the ordinary course;

(F)sell, lease (except as otherwise permitted pursuant to Section 6.9),
transfer, distribute, or otherwise dispose any material assets, properties or
businesses, including the Properties, for an amount greater than $3,000,000 with
respect to an individual transaction and $10,000,000 in the aggregate, other
than (i) dispositions of obsolete personal property in the ordinary course of
business to be replaced with comparable and useful personal property, (ii) as
required pursuant to the terms of any Space Lease and (iii) the Miramar
Disposition;

(G)make any loans, advances, guaranties or capital contributions to or
investments in any other Person, other than pursuant to existing contracts which
have been made available to Buyer prior to the Effective Date;

(H)terminate, materially amend, extend or renew any Material Contract (other
than extensions or renewals at the end of a term or on overall terms no less
favorable to the applicable Group Company than the terms of the existing
Material Contract and for a term no longer than the existing term of such
Material Contract) or enter into any agreement that if entered into prior to the
Effective Date would constitute a Material Contract;

(I)(i) increase the compensation or benefits of, or enter into any new bonus or
incentive agreement or arrangement with, any of its employees, directors or
individual independent contractors, other than in the ordinary course of
business, (ii) adopt, enter into, materially amend or terminate any Employee
Benefit Plan (or any plan, arrangement, program or policy that would be an

 

46

 

 

--------------------------------------------------------------------------------

 

Employee Benefit Plan if it were in existence as of the date of this Agreement),
or adopt or terminate a Group Company’s participation in any PEO Plan, (iii)
hire any executive officer, (iv) grant any severance, termination pay, retention
or change in control benefits to any current or former director, employee or
individual independent contractor or (v) enter into any collective bargaining
agreement or other agreement with a labor union;

(J)incur any material Indebtedness or any Indebtedness for borrowed money;

(K)modify the Existing Loans, whether to increase any prepayment costs or
assumption fees, or otherwise modify any other terms including relating to the
ability or costs to prepay or assume such Existing Loans, in each case, in a
manner adverse to the Buyer;

(L)initiate or consent to any material zoning reclassification of any Property
(or any portion thereof) or any material change to any approved site plan,
special use permit, planned unit development approval or other land use
entitlement affecting any Property (or any material portion thereof), except
with respect to the Romeoville Asset as contemplated under the Romeoville PSA;

(M)change its authorized or issued capital stock or adjust, split, combine,
subdivide or reclassify any of its capital stock, membership interests or other
equity interests;

(N)settle or compromise any action, suit, claim, investigation or other
proceeding (x) with any Governmental Entity or (y) which (1) requires payment by
any Group Company of more than $1,000,000 in the aggregate and is not otherwise
covered by such Group Company’s insurance policies or by a third party or (2) in
which any Group Company admits liability or consents to non-monetary relief;

(O)cancel, terminate, fail to keep in place or reduce the amount of any
insurance coverage provided by the insurance policies held by any Group Company,
Management Holdings or its Subsidiaries with respect to the assets or properties
of any Group Company as of the Effective Date relating to the businesses,
assets, liabilities and operations of the Group Companies without obtaining
substantially equivalent (in the aggregate) substitute insurance coverage;

(P)except as may be required as a result of a change in Law or in IFRS, make any
material change in any financial accounting policies or financial accounting
procedures that would materially affect the consolidated assets, liabilities or
results of operations of any Group Company;

(Q)change any method of Tax accounting; make, change or rescind any material Tax
election; amend any material Tax Return; file any

 

47

 

 

--------------------------------------------------------------------------------

 

material Tax Return other than in the ordinary course of business and consistent
with past practice; settle or compromise any material Tax liability; agree to
any adjustment of any material Tax attribute; enter into any “closing agreement”
within the meaning of Section 7121 of the Code (or any comparable agreement
under state, local or foreign law); surrender any right to claim a material Tax
refund; request any private letter ruling or similar ruling from any
Governmental Entity; consent to extend or waive any statute of limitations with
respect to material Taxes; except, in each case, (i) as required by applicable
Law, (ii) as expressly set forth in this Agreement or (iii) as is necessary to
preserve the status of any REIT Entity as a REIT;

(R)take or allow any action, or omit to take any action, if such action or
omission, as the case may be, could reasonably be expected to result in the
termination of any REIT Entity’s qualification for taxation as a REIT or could
reasonably be expected to result in a challenge to its qualification for
taxation as a REIT, except (i) as required by applicable Law or (ii) as
expressly set forth in this Agreement;

(S)without limiting any other provision of this Section 6.1, following the
Adjustment Time, incur any Indebtedness or declare or pay any distribution or
dividend in respect of any equity interests; or

(T)enter into an agreement to do any of the foregoing.  

Notwithstanding the foregoing (i) nothing contained in this Agreement shall give
to any Buyer Party, directly or indirectly, rights to control or direct the
operations of the Group Companies prior to the Closing and (ii) the Sellers and
each Acquired Company will take, and cause each of its Subsidiaries to take, any
actions, or forbear from taking any actions, as necessary to ensure that each
REIT Entity will be classified as a REIT for the taxable year of such entity
that includes the Closing Date or to avoid incurring U.S. federal income Taxes
under Sections 857(b) or 4981 of the Code, and will take, and cause each of its
Subsidiaries to take, any action which is consistent with such REIT
qualification for such taxable year or any prior taxable year; provided, that
the failure of any entity to satisfy the distribution requirements of
Section 857(a) for any period beginning after December 31, 2018 shall not be
deemed a breach of this Section 6.1 or of any other obligation of the REIT
Entities to maintain REIT status. Prior to the Closing Date, Sellers shall
promptly notify Buyer if they become aware of any issue that may adversely
impact the maintenance of the REIT status of any REIT Entity for such REIT
Entity’s 2019 taxable year and cooperate and consult in good faith with Buyer
with respect thereto.

Section 6.2Tax Matters

.  Buyer Parties, on the one hand, and Seller Parties, on the other hand, shall
cooperate fully with each other, as and to the extent reasonably requested by
the other Party, in connection with the preparation, filing and execution of Tax
Returns and any audit, litigation or other proceeding with respect to
Taxes.  Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation or other proceeding during normal business hours
and making employees available (as reasonably required) and outside tax advisors
(whether current or historic) on a mutually convenient basis to provide
additional information

 

48

 

 

--------------------------------------------------------------------------------

 

and explanation of any materials provided hereunder or to testify at any such
proceeding.  All transfer Taxes, recording fees and other similar Taxes that are
imposed on any of the Parties by any Governmental Entity in connection with the
Transactions shall be borne 24% by Buyer and 76% by Sellers.  This Section 6.2
shall survive the Closing. Seller Parties will use commercially reasonable
efforts to prepare and file the Tax Returns for the Group Companies for the 2018
taxable year prior to September 10, 2019, which filings shall be prepared in a
manner consistent with past practice. At least twenty (20) days prior to filing
the U.S. federal income Tax Returns, and at least five (5) days prior to filing
all other Tax Returns, Seller Parties will provide copies of such Tax Returns
for Buyer’s review, reasonable comment and approval, not to be unreasonably
withheld.

Section 6.3Access to Information and Properties

.  

(a)From and after the Effective Date until the earlier of the Closing Date or
the termination of this Agreement in accordance with its terms, Seller Parties
and Management Holdings shall, upon reasonable prior notice, provide to Buyer,
at Buyer’s expense and during normal business hours, reasonable access to the
books and records of the Group Companies.  Notwithstanding the foregoing, Seller
Parties and Management Holdings shall not be required to provide such access if
doing so would be reasonably likely to (i) unreasonably disrupt the operations
of any Group Company or any of its Affiliates, (ii) cause a violation or breach
of or default under, or give a third party the right to terminate or accelerate
any rights under, any Material Contract to which any Group Company or any of its
Affiliates is a party, (iii) result in a loss of legal privilege to any Group
Company or any of its Affiliates, or (iv) constitute a violation of any
applicable Law.  All information made available pursuant to this Section 6.3(a)
shall be treated as “Confidential Information” pursuant to the terms of the
Confidentiality Agreement.  All requests for access or information pursuant to
this Section 6.3(a) shall be directed to Seller Representative or its
designee.  During the period from the Effective Date until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
each Buyer Party hereby agrees that it is not authorized to and shall not (and
shall cause its Affiliates and its and their respective Representatives not to)
contact any employee of any Group Company regarding any Group Company, its
business or the Transactions without the prior consent of Seller Representative.
No investigation or inspection under this Section 6.3 or otherwise shall affect
the representations, warranties, covenants or agreements of the Sellers or the
Group Companies or the conditions to the obligations of the parties under this
Agreement and shall not limit or otherwise affect the rights or remedies
available hereunder.  Notwithstanding anything to the contrary in this Agreement
or in the Confidentiality Agreement, Buyer and its Representatives may disclose
Confidential Information (as defined in the Confidentiality Agreement) subject
to the confidentiality restrictions applicable to “Representatives” (as defined
in the Confidentiality Agreement) set forth in the Confidentiality Agreement to
potential purchasers (and their financing sources) of one or more Properties or
Group Companies.

(b)From and after the Effective Date until the earlier of the Closing Date or
the termination of this Agreement in accordance with its terms, Sellers and
Group Companies shall, upon reasonable prior notice, provide Buyer, any lender
providing Debt Financing to Buyer, and their respective employees,
representatives, attorneys, consultants and agents

 

49

 

 

--------------------------------------------------------------------------------

 

(collectively “Inspection Parties”) limited license to enter upon the Properties
during normal business hours to conduct such customary studies, tests,
examinations, inquires, inspections and investigations concerning the Properties
as may be required by any lender providing Debt Financing to Buyer (the
“Property Inspections”); provided, however, that no Inspection Party shall be
permitted to (i) perform any invasive tests on a Property or any testing that
includes sampling or (ii) to inspect the inside of any buildings occupied by a
tenant, in each case without the prior written consent of Seller Representative,
in Seller Representative’s sole discretion.  Further, Seller Representative
shall have the right, without limitation, to disapprove any and all Property
Inspections (including any Phase II environmental study of a Property) and other
matters that in the reasonable judgment of Seller Representative could result in
(A) a material disruption to the operations of any Group Company or any of its
Affiliates, (B) injury to a Property or breach of any Material Contract,
violation of applicable Law, or otherwise materially adversely affect a
Property, Seller, Group Company or any of its Affiliates.  All requests for
access to the Properties pursuant to this Section 6.3(b) shall be directed to
Seller Representative or its designee.  No Inspection Party shall enter a
Property to perform invasive testing until Seller Representative has given
approval of the request and any inspection or testing plan, and the applicable
Inspection Party has delivered such evidence of insurance as may be reasonably
requested by Seller Representative.  Seller Representative or its designee shall
have the right, but not the obligation, to be present during any Property
Inspection, provided that if Seller Representative or its designee elects not to
be present, Buyer shall nonetheless be permitted to conduct such Property
Inspection subject to the terms of this Agreement.  No Inspection Party shall
unreasonably interfere with the use, occupancy or business of any tenant at a
Property, and no Inspection Party shall permit any lien or encumbrance to be
created against a Property as a result of its Property Inspections
hereunder.  Buyer shall, at Buyer’s sole cost and expense, promptly restore any
damage to a Property related to any Property Inspections, and upon completion of
such Property Inspections, Buyer shall be responsible for returning the
applicable Property to substantially the same condition as existing immediately
prior to entry by such Inspection Party.  Buyer shall indemnify, hold harmless
and defend Sellers, Group Companies, their Affiliates, employees, officers,
counsel and representatives from and against all damages or other losses,
demands, actions, claims costs and expenses (including reasonable attorneys’
fees) arising from or related to the Property Inspections or any breach of the
terms and conditions of this Section 6.3(b) (excluding, however, any loss,
injury, damage, claim, lien, cost or expense to the extent arising out of the
mere discovery of a pre-existing condition at any Property (except to the extent
exacerbated by Buyer)).  This Section 6.3(b) shall survive the Closing or any
earlier termination of this Agreement.

(c)After the Closing Date, Buyer and the Group Companies shall use commercially
reasonable efforts, until the sixth (6th) anniversary of the Closing Date, to
retain all books, records and other documents pertaining to the business of the
Group Companies in existence on the Closing Date and make the same available for
inspection and copying by Seller Representative (at Seller Representative’s
expense) during normal business hours of the Group Companies upon reasonable
request and upon reasonable notice.  No such books, records or documents shall
be destroyed after the sixth (6th) anniversary of the Closing Date by Buyer or
the Group Companies without first advising Seller Representative in writing and
giving Seller Representative a reasonable opportunity to obtain possession
thereof. Notwithstanding anything to the contrary in this Section 6.3(c), after
the Closing, Buyer and the Group Companies shall be

 

50

 

 

--------------------------------------------------------------------------------

 

entitled to destroy such books, records and other documents to the extent in
accordance with bona fide record retention policies. Notwithstanding the
foregoing, Buyer shall not be required to provide such access if doing so would
be reasonably likely to (i) unreasonably disrupt the operations of Buyer, any
Group Company, or any of their Affiliates, (ii) cause a violation or breach of
or default under, or give a third party the right to terminate or accelerate any
rights under, any contract to which Buyer, any Group Company, or any of their
Affiliates is a party, (iii) result in a loss of legal privilege to Buyer, any
Group Company, or any of their Affiliates, or (iv) constitute a violation of any
applicable Law.  All information made available pursuant to this Section 6.3(c)
shall be treated as confidential pursuant to Section 6.3(d).

(d)Each of the Seller Parties and Management Holdings recognizes that, by reason
of its ownership or provision of management services, as applicable, of the
Acquired Companies, it and its Affiliates have acquired confidential information
and trade secrets concerning the operation of the Acquired Companies, the
disclosure of which could cause any of the Buyer Parties or its Affiliates
substantial loss and damages that could not be readily calculated and for which
no remedy at Law would be adequate.  Accordingly, each of the Seller Parties and
Management Holdings covenants to the Buyer Parties that such Seller Party,
Management Holdings and their Affiliates will not, for a period of two years
following the date of this Agreement, except in performance of its obligations
to the Buyer Parties or with the prior written consent of Buyer, directly or
indirectly, disclose any proprietary, secret or confidential information
relating to the Acquired Companies that it may learn or has learned by reason of
its ownership of the Acquired Companies, unless such information (i) is or
becomes available to the public (other than as a result of any disclosure by any
Seller Party, Management Holdings or any of their Representatives in breach of
this Section 6.3(d)), (ii) is or becomes available to a Seller Party, Management
Holdings or any of their Representatives from a Person, other than a Seller
Party, Management Holdings, an Acquired Company or any Buyer Party or any of
their respective Representatives, provided that such source is not known
(following reasonable inquiry) by such Seller Party, Management Holdings or such
Representative, as the case may be, to be disclosing such information in breach
of any legal or contractual obligation of confidentiality to a Seller Party,
Management Holdings, an Acquired Company or any Buyer Party, (iii) is
independently developed by or for a Seller Party, Management Holdings or any of
their Representatives without the use of any such information, or (iv) is
already in a Seller Party’s, Management Holding’s or any of their
Representatives’ possession prior to disclosure to the Seller Party, Management
holdings or their applicable Representative, other than from a Seller Party,
Management Holdings, an Acquired Company, a Buyer Party or any of their
respective Representatives, provided that such source is not known (following
reasonable inquiry) by such Seller Party, Management Holdings or such
Representative, as the case may be, to be disclosing such information in breach
of any legal or contractual obligation of confidentiality to a Seller Party,
Management Holdings, an Acquired Company or any Buyer Party.

(e)At the Closing, to the maximum extent each such party is permitted to do so,
the Seller Parties, the Acquired Companies, and the Seller Representative shall
(and shall cause their applicable Affiliates to), assign, grant and convey to
Buyer all the rights under confidentiality agreements between such parties or
their respective Representatives, on the one hand, and Persons other than
Affiliates of Buyer, on the other hand, that were entered into in

 

51

 

 

--------------------------------------------------------------------------------

 

connection with or relating to a possible sale of any Group Company or the
Properties (collectively, the “Other Confidentiality Agreements”), including the
right to enforce all terms of the Other Confidentiality Agreements.  None of the
Seller Parties, the Acquired Companies, the Seller Representative nor their
respective Affiliate or Representatives shall waive any rights under the Other
Confidentiality Agreements.  At the Closing, the Seller Representative shall
deliver to Buyer copies of the Other Confidentiality Agreements.

(f)Books and Records. Buyer has advised Seller Parties that, following the
Closing, Buyer (or a direct or indirect owner of Buyer or Affiliate thereof) may
be required to file, in compliance with certain laws and regulations (including,
without limitation, Regulation S-X of the Securities and Exchange Commission),
audited financial statements, pro forma financial statements and other financial
information related to the Group Companies or the Properties for one (1) fiscal
year prior to the Closing and any interim period during the fiscal year in which
the Closing occurs (financial statements for any such interim period being
unaudited) (the “Financial Information”). Following the Closing, if Buyer (or a
direct or indirect owner of Buyer or Affiliate thereof) is required to file, in
compliance with such laws and regulations, the Financial Information, then
Seller Representative agrees to, at no cost to Seller Parties, use commercially
reasonable efforts to cooperate with Buyer (and/or its Affiliates) and its
representatives and agents in preparing the Financial Information, including, if
requested by Buyer, using commercially reasonable efforts to (i) maintain and
allow Buyer (and/or its Affiliates) (upon no less than seventy-two (72) hours
prior written notice, which notice may be given via email), reasonable access
to, during normal business hours, such books and records of Seller Parties
reasonably related to the Properties or the Group Companies), (ii) make
employees with knowledge of the Properties available for interview by Buyer
(and/or its Affiliates), and (iii) deliver a customary representation letter
(the “Audit Inquiry Letter”) in such form as is reasonably acceptable to Seller
Parties and Buyer’s (and/or its Affiliates) outside third party accountants (the
“Accountants”), with such facts and assumptions as reasonably determined by the
Accountants in order to make such certificate accurate, signed by the
individual(s) responsible for Seller Parties’ financial reporting, as prescribed
by generally accepted auditing standards promulgated by the Auditing Standards
Division of the American Institute of Certified Public Accountants, which
representation letter may be required to assist the Accountants in rendering an
opinion on such financial statements (the foregoing (i) – (iii) referred to
collectively as the “Audit Assistance”) (it being understood that Seller Parties
shall not be required to deliver pro forma financial statements or provide pro
forma adjustments to the Financial Information to reflect the transactions
contemplated herein including any financing related thereto).

Section 6.4Efforts to Consummate

.  

(a)Subject to the terms and conditions of this Agreement, the Parties shall use
their respective reasonable best efforts to (i) cause the conditions set forth
in Article VII to be satisfied and to enable the Closing to occur as promptly as
practicable and in any event prior to the Outside Date and (ii) obtain as
promptly as practicable any consent of, or any approval by, any Governmental
Entity or third party which is required to be obtained by the Parties or their
respective Affiliates in connection with the Transactions. Notwithstanding
anything to the contrary in this Agreement, in connection with obtaining any
consents in connection with the Transactions from any Person (other than from a
Governmental Entity), (I) without the prior

 

52

 

 

--------------------------------------------------------------------------------

 

written consent of Buyer, no Acquired Company or any of its Subsidiaries shall
pay or commit to pay to such Person whose approval or consent is being solicited
any cash or other consideration, make any commitment or incur any liability or
other obligation and (II) no Buyer Party or any of its Affiliates shall be
required to pay or commit to pay to such Person whose approval or consent is
being solicited any cash or other consideration, make any commitment or incur
any liability or other obligations.

(b)Without limiting the foregoing, Buyer shall, and shall cause its Subsidiaries
to use their respective best efforts to, take any and all actions necessary,
proper or advisable to avoid each and every impediment under any Antitrust Law
or other applicable Law or Order that may be asserted by any Governmental Entity
with respect to this Agreement and the Transactions so as to cause the
conditions set forth in Article VII to be satisfied and to enable the Closing to
occur as promptly as practicable and in any event prior to the Outside Date,
including by:

(i)(A) agreeing to sell, divest, hold separate, license or otherwise dispose of
any assets, operations, divisions or businesses of Subsidiaries or of any of the
Group Companies, (B) taking or committing to take such other actions that may
limit Buyer’s and its Subsidiaries’ freedom of action with respect to, or their
ability to retain, any assets, operations, divisions or businesses of any of the
Group Companies, (C) agreeing to terminate any contract or business relationship
of Buyer or any of its Subsidiaries or of any of the Group Companies and (D)
entering into any orders, settlements, undertakings, consent decrees,
stipulations or other agreements to effectuate any of the foregoing;
notwithstanding anything in this Agreement to the contrary, nothing in this
Section 6.4 or elsewhere in this Agreement shall require any Buyer Party to take
or agree to take any action with respect to The Blackstone Group L.P.
(“Blackstone”) or any Affiliate of Blackstone, including any affiliated
investment funds or any portfolio company (as such term is commonly understood
in the private equity industry) of Blackstone, including selling, divesting or
otherwise disposing of, conveying, licensing, holding separate, or otherwise
restricting or limiting its freedom of action with respect to, any assets,
business, products, rights, licenses, investments, or assets, or interests
therein, other than with respect to any of the Group Companies; and

(ii)opposing fully and vigorously any administrative or judicial action or
proceeding that is initiated (or threatened to be initiated) challenging this
Agreement or the Transactions or any order that could restrain, prevent or delay
the consummation of the Transactions, including by defending through litigation
any action asserted by any Person in any court or before any Governmental
Entity, and vigorously pursuing all available avenues of administrative and
judicial appeal in order to vacate, lift, reverse, overturn, settle or otherwise
resolve any order that would prevent or delay the consummation of the
Transactions.

(c)No Party shall, directly or indirectly take any action, including directly or
indirectly acquiring or investing in any Person or acquiring, leasing or
licensing any assets, or agreeing to do any of the foregoing, if doing so would
reasonably be expected to prevent or delay the satisfaction of any of the
conditions set forth in Article VII to be satisfied or the consummation of the
Transactions.

 

53

 

 

--------------------------------------------------------------------------------

 

(d)Without limiting the foregoing, each of the Parties shall as promptly as
practicable make all filings with all Governmental Entities necessary, proper or
advisable under this Agreement and applicable Law so as to enable the Closing to
occur as promptly as practicable and in any event prior to the Outside Date,
including making any filing that may be required under any Antitrust Laws or
other applicable Laws or by any Governmental Entity with jurisdiction over
enforcement of any such Law. Each of Parties shall furnish to the other such
necessary information and reasonable assistance as the other may reasonably
request in connection with its preparation of any filing required under
applicable Antitrust Laws or other applicable Laws. Each Party shall keep the
other apprised of the status of any communications with, and any inquiries or
requests for additional information from, any Governmental Entity with whom a
filing has been made pursuant to Antitrust Laws or other applicable Laws.

(e)None of the Parties shall (i) extend any waiting period under the HSR Act or
any applicable Antitrust Law or (ii) enter into any agreement with any
Governmental Entity not to consummate the Transactions, except, in each case,
with the prior consent of the other Parties.

(f)Nothing in this Section 6.4 shall (x) require any of the Group Companies or
Sellers to take or agree to take any action referenced in Section 6.4(b)(i), or
(y) permit Buyer or any of its Subsidiaries to take any such action with respect
to the Group Companies, that is not conditioned upon the consummation of the
Transactions.

Section 6.5Public Announcements

.  The initial press release regarding this Agreement shall be a mutually
acceptable joint press release. Prior to Closing, Buyer, Management Holdings and
the Seller Representative shall (and the Seller Representative shall advise the
Seller Parties to) not issue any press release or public announcement relating
to this Agreement or the Transactions without the prior written approval of the
other Party (such approval not to be unreasonably conditioned, withheld or
delayed). Notwithstanding the foregoing or anything to the contrary in the
Confidentiality Agreement, either party (or any of its Affiliates) may release
information concerning the transactions contemplated hereby at any time after
the date of this Agreement, (i) to comply with any applicable Laws, including
pursuant to governmental regulations and statutes as required by law for
publicly filing entities or pursuant to an order by a court of competent
jurisdiction or (ii) to the extent, in the good faith judgment of Buyer’s or
Seller Representative’ counsel, accountants, or advisors, as applicable, such
disclosure is required to be disclosed (including in any registration statement,
other disclosure document, press release or public announcement) in connection
with such Party’s (or any of its Affiliates’) quarterly earnings results,
earnings guidance or capital raising and other fund-raising activities;
provided, however, such disclosing party shall give the other party a reasonable
opportunity to review and comment on such disclosure. Notwithstanding the
foregoing or anything to the contrary in the Confidentiality Agreement, nothing
herein shall limit the right of an Affiliate of Buyer that is a public reporting
company to publicly disclose the transaction consistent with any statements
previously made in compliance with this Section 6.5.

Section 6.6Indemnification; Directors’ and Officers’ Insurance

.

(a)From and after the Closing until the sixth anniversary of the Closing, each
of Buyer and the Group Companies will, to the fullest extent permitted under
applicable Law

 

54

 

 

--------------------------------------------------------------------------------

 

(including as it may be amended after the Effective Date to expand the rights of
Indemnified Parties hereunder) (i) indemnify, defend and hold harmless each
current and former director and officer of any of the Group Companies, each
Person who is serving or has served at the request of or for the benefit of any
of the Group Companies as a director, officer or fiduciary of another Person and
each of their respective heirs and estates (collectively, the “Indemnified
Parties”) against any costs, claims, losses, liabilities, damages, fines,
judgments, settlements, fees and expenses (including attorneys’ and experts’
fees and expenses) (collectively, “Costs”) incurred in connection with any
actual or threatened claim, action or investigation arising out of or relating
to any matters existing or occurring at or prior to the Closing to the extent
that they are based on or arise out of the fact that such person is or was a
director or officer of a Group Company and (ii) promptly advance expenses as
incurred to each Indemnified Party in connection with any such claims, provided,
that (x) none of Buyer and the Group Companies shall be liable for any
settlement effected without their prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed) and (y) except for legal
counsel engaged for one or more Indemnified Parties on the date hereof, none of
Buyer and the Group Companies shall be obligated under this Section 6.6 to pay
the fees and expenses of more than one legal counsel (selected by a plurality of
the applicable Indemnified Parties) for all Indemnified Parties in any
jurisdiction with respect to any single legal action except to the extent that,
on the advice of any such Indemnified Party’s counsel, two or more of such
Indemnified Parties shall have conflicting interests in the outcome of such
action.  In the event of any such cost, claim, loss, liability, damage, fine,
judgment, settlement, fee or expense for which an Indemnified Party is entitled
to indemnification under this Section 6.6(a), Buyer or one of the Group
Companies, as applicable, shall pay the reasonable fees and expenses of counsel
selected by the Indemnified Parties promptly, and in any event within ten (10)
days, after statements therefor are received and otherwise advance to such
Indemnified Party upon request, reimbursement of documented expenses reasonably
incurred (provided that, if legally required, the person to whom expenses are
advanced provides an undertaking to repay such advance if it is determined by a
final and non-appealable judgment of a court of competent jurisdiction that such
person is not legally entitled to indemnification under applicable Law).

(b)The rights of the Indemnified Parties under this Section 6.6 shall be in
addition to any rights such Indemnified Parties may have under the Governing
Documents of the Group Companies or any contract or Law.  The Group Companies
shall and, following the Closing for a period of at least six years following
the Closing, Buyer shall cause the Group Companies to, maintain, or cause to be
maintained, all rights to indemnification for and exculpation from Costs for
acts or omissions occurring at or prior to the Closing and rights to advancement
of expenses relating thereto now existing in favor of any Indemnified Party as
provided in the Governing Documents of the Group Companies or any contract
between such Indemnified Party and a Group Company so that such rights survive
the Closing, and the foregoing shall not be amended, repealed or otherwise
modified in any manner that would adversely affect any rights of any Indemnified
Party.

(c)Prior to the Closing, the Group Companies shall and, if the Group Companies
are unable to, Buyer shall, obtain and fully pay the premium for “tail”
directors’ and officers’ liability and fiduciary liability insurance policies
for the benefit of the Indemnified Parties, in each case providing coverage for
claims asserted prior to and for six years after the

 

55

 

 

--------------------------------------------------------------------------------

 

Closing with respect to any matters existing or occurring at or prior to the
Closing (and, with respect to claims made prior to or during such period, until
final resolution thereof), from an insurance carrier with the same or better
credit rating as the Group Companies’ insurance carrier as of the Effective
Date, with levels of coverage, terms and conditions that are at least as
favorable to the Indemnified Parties as the Group Companies’ directors’ and
officers’ liability and fiduciary liability insurance policies in effect as of
the Effective Date; provided, that in no event shall the Group Companies (or
Buyer) be required to expend for any year of such six-year period an amount in
excess of 300% of the annual premium currently paid by the Group Companies for
such insurance policies (the “Maximum Premium”); provided further, that if the
Group Companies (or Buyer) would be obligated to expend more than the Maximum
Premium in respect of such “tail” insurance policies, the Group Companies (or
Buyer) shall cause to be obtained such policies with the greatest coverage
available for a cost not exceeding the Maximum Premium.  If the Group Companies
(or Buyer) for any reason fails to obtain such “tail” insurance policies as of
the Closing, the Group Companies shall, and Buyer shall cause the Group
Companies to, continue to maintain in effect for a period of at least six years
from and after the Closing the Group Companies’ directors’ and officers’
liability and fiduciary liability insurance policies in effect as of the
Effective Date.

(d)In the event that Buyer, any of the Group Companies or any of their
respective successors or assigns (i) consolidates with or merges with or into
any other Person and shall not be the continuing or surviving corporation or
entity in such consolidation or merger or (ii) transfers all or substantially
all of its properties and assets to any Person, then, and in either such case,
proper provision shall be made so that the successors and assigns of Buyer or
the Group Company, as the case may be, shall assume or succeed to all of the
obligations set forth in this Section 6.6.

(e)The provisions of this Section 6.6 shall survive consummation of the
Transactions and are expressly intended to be for the benefit of, and shall be
enforceable by, each of the Indemnified Parties, each of whom is an express
third party beneficiary of this Section 6.6.  Buyer shall pay all reasonable
expenses, including reasonable attorneys’ fees, that may be incurred by any
Indemnified Party in enforcing the indemnity and other obligations provided in
this Section 6.6.

Section 6.7Exclusive Dealing

.  During the period from the Effective Date until the earlier of the Closing
Date or the termination of this Agreement in accordance with its terms, each
Seller Party shall not, and shall cause its controlled Affiliates and use its
reasonable best efforts to cause its and their respective Representatives not to
(a) solicit, direct, initiate or knowingly encourage the submission of any
proposal providing for an Alternative Transaction or (b) engage in any
discussions or negotiations regarding, or furnish to any third party any
non-public information in connection with, or enter into any agreement with any
Person (other than Buyer or its respective Affiliates) providing for, any
Alternative Transaction or requiring any Group Company to abandon, terminate or
fail to consummate the Transactions.

Section 6.8Financing

.

(a)Prior to the Closing, Management Holdings, Sellers and the Acquired Companies
shall, and shall cause the other Group Companies to, use reasonable best efforts
to

 

56

 

 

--------------------------------------------------------------------------------

 

provide, at Buyer’s sole expense, the following cooperation with Buyer’s efforts
to obtain debt financing in connection with the consummation of the Transactions
(collectively the “Debt Financing”) (provided, that such requested cooperation
does not unreasonably interfere with the ongoing operations of any of the
Acquired Companies): (i) participation in a reasonable number of meetings,
drafting sessions, rating agency presentations and due diligence sessions; (ii)
furnishing Buyer and its potential debt financing sources for the Debt Financing
(the “Lenders”) with such financial information relating to the Group Companies
as may be reasonably requested by Buyer or the Lenders; (iii) as may be
reasonably requested by Buyer, and no earlier than immediately prior to the
Effective Time, use commercially reasonable efforts to transfer or otherwise
restructure its ownership of the Group Companies, properties or other assets,
including formation of new entities, in each case, pursuant to documentation
reasonably acceptable to Seller Representative; provided that no action shall be
required under this clause (iii) to the extent such action could reasonably be
expected to cause any breach of, or require any board or investor vote under,
the governing documents of any Acquired Company, (iv) provide documentation and
other information relating to the Group Companies requested by Buyer in writing
and required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations in
connection with the Debt Financing, and (v) assisting Buyer and the Lenders in
the preparation of (A) a customary offering document, private placement
memorandum or bank information memorandum for any of the Debt Financing to the
extent specifically required thereby and (B) materials for rating agency
presentations; provided, that (1) none of the Sellers, Management Holdings or
Acquired Companies shall be required to pay any fees (other than reasonable out
of pocket expenses promptly reimbursed by Buyer hereunder on demand) or incur
any other liability in connection with the Debt Financing until after the
occurrence of the Closing, (2) none of the Sellers, Management Holdings or
Acquired Companies shall be required to execute or deliver any documents or take
any action relating to the Debt Financing that is not contingent upon the
Closing, (3) no Representative of the Sellers, Management Holdings or Acquired
Companies shall be required to take any action that could reasonably be expected
to result in or cause any liability (personal or otherwise) on the part of any
Representative, (4) no action shall be required to the extent such action could
reasonably be expected to cause any representation or warranty or covenant
contained in this Agreement to be breached, unless expressly waived by Buyer and
Seller Representative, and (5) no action shall be required to the extent such
action could reasonably be expected to cause any condition to the Closing set
forth in Article VII to fail to be satisfied or otherwise cause any breach of
this Agreement, unless expressly waived by Buyer and Seller Representative.  Any
information provided to Buyer or its Representatives pursuant to this Section
6.8(a) shall be subject to the Confidentiality Agreement.  

(b)Buyer shall, and shall cause its Affiliates to, promptly upon request by the
Seller Representative, reimburse Sellers and the Acquired Companies for all
out-of-pocket costs and expenses (including third party attorneys’ fees)
incurred in connection with the cooperation contemplated by this Section
6.8.  Buyer acknowledges and agrees that no Group Company Related Person shall
have any responsibility for, or incur any liability to any Person under or in
connection with, the arrangement of the Debt Financing or any other financing
that Buyer may obtain or seek to obtain in connection with the Transactions, and
that Buyer shall indemnify and hold harmless the Group Company Related Persons
from and against any and all Costs suffered or incurred by them in connection
with the arrangement of the Debt Financing or any other

 

57

 

 

--------------------------------------------------------------------------------

 

financing that Buyer may obtain or seek to obtain in connection with the
Transactions and any information utilized in connection therewith.

(c)Prior to the Closing, upon the request of Seller Representative, Buyer shall
keep Seller Representative reasonably informed in reasonable detail of the
status of its efforts to obtain the Debt Financing. The Buyer Parties
acknowledge and agree that obtaining the Debt Financing is not a condition to
the Closing and reaffirms its obligation to consummate the Transactions
irrespective and independently of the availability of the Debt Financing,
subject to satisfaction or waiver of the conditions set forth in Article VII.

(d)Upon request of Buyer, Sellers agree to forward or cause the applicable Group
Company to forward estoppel certificates and subordination, non-disturbance and
attornment agreements reasonably requested by Buyer’s lender to (i) tenants at
any Property, (ii) counterparties under any recorded declaration or reciprocal
easement agreement affecting any Property, and (iii) ground lessors under the
Ground Lease Documents. Sellers and each Group Company shall use commercially
reasonable efforts to obtain such agreements or certificates by the applicable
counterparty prior to Closing, provided that delivery of any such agreements by
the applicable counterparty shall not be a condition to Buyer’s obligation to
close and the failure to deliver any such agreement shall not entitle Buyer to
terminate this Agreement or delay the Closing.

Section 6.9Space Leases

.

(a)Notwithstanding anything to the contrary contained herein, from the Effective
Date until the Closing or earlier termination of this Agreement, Sellers and the
Group Companies shall be permitted to enter into, amend, modify, supplement or
extend any Space Lease; provided, that such action is taken in the ordinary
course of business and consistent with past practice pursuant to arm’s length
transactions on market terms; provided further, Sellers shall not, and shall
cause the Group Companies not to, enter into, amend, modify, supplement or
extend any Major Space Lease or terminate any Space Lease without the prior
consent of Buyer, which consent may be withheld, conditioned or delayed in
Buyer’s sole discretion (a “Major Space Lease Transaction”), it being agreed
that Buyer has consented to those Space Leases which have been provided to Buyer
as “out for signature” prior to the Effective Date as described on Section 6.9
of the Disclosure Schedules; provided further, without the prior written consent
of Buyer, Sellers and the Group Companies are authorized without the need for
any further consent of Buyer to (i) accept the termination of any Space Leases
at the end of their existing terms or enter into amendments memorializing
extensions of any Space Leases as required thereunder and not subject to
landlord consent thereunder (or permitting landlord any discretion with respect
to the terms thereof) or (ii) enforce any rights and remedies against a tenant
as a result of such tenant’s default under a Space Lease other than a Major
Space Lease, provided that such enforcement action is taken in the ordinary
course of business and consistent with past practice. If Sellers or any Group
Company desire to enter into a Major Space Lease Transaction and Buyer’s consent
is required hereunder, and Buyer does not respond within ten (10) Business Days
after receipt of a notice from Sellers with respect to such Major Space Lease
Transaction including reasonable details thereof, together with a written
request for Buyer’s approval of such lease transaction, then Buyer shall be
deemed to have approved such Major Space Lease Transaction. Sellers shall
provide Buyer with the monthly statement of material leasing activities

 

58

 

 

--------------------------------------------------------------------------------

 

generated by Seller Representative in the ordinary course of business.
Notwithstanding the foregoing and anything else to the contrary contained
herein, Sellers shall not exercise any rights or negotiate with any tenant with
respect to any purchase option under any Space Lease without the prior written
consent of Buyer.

(b)Sellers shall not (and shall not permit or cause any Group Company to)
release or return any security or other deposits other than upon and in
connection with the termination of any Space Lease as required pursuant to the
terms of such Space Lease, shall not apply any security or other deposits under
any Space Lease to the obligations of any tenant except with respect to any
Space Lease that is not a Major Space Lease in the ordinary course of business
and consistent with past practice and in accordance with the terms of the
applicable non-Major Space Lease. After the Closing, Buyer shall be responsible
for the tenant inducements, tenant allowances, and leasing costs set forth on
Exhibit G attached hereto.

Section 6.10Ground Leases and Material Real Property Leases

.  From the Effective Date until the Closing or earlier termination of this
Agreement, Sellers and the Group Companies shall not be permitted to enter into,
amend, modify, supplement, extend or terminate any Ground Lease Document or
Material Real Property Lease without the prior written consent of Buyer, which
consent may be withheld, conditioned or delayed in Buyer’s sole discretion. If
Sellers or any Group Company desire to take any action with respect to a Ground
Lease Document or Material Real Property Lease for which Buyer’s consent is
required hereunder, and Buyer does not respond within ten (10) Business Days
after receipt of a notice from Sellers with respect to such Ground Lease
Document or Material Real Property Lease, together with a written request for
Buyer’s approval of such lease transaction, then Buyer shall be deemed to have
approved such action.

Section 6.11Director Resignations

.  Prior to the Closing, (a) Seller Parties shall obtain the resignation, or
cause the removal, of all directors of the Group Companies, which resignation or
removal shall be effective at the Closing, and (b) the Seller Representative
shall deliver to Buyer evidence of such resignation or removal.

Section 6.12Other Transactions

.

(a)Satisfaction of Shareholder Notes.  At or prior to the Closing, Seller
Parties shall cause the Acquired Companies to pay or otherwise satisfy all
obligations under the Shareholder Notes; provided, that some or all of the
foregoing obligations may be satisfied through the application of the Closing
Consideration; provided, further, that the Seller Parties shall not satisfy the
foregoing obligations in any manner that would result in any Cost (including any
Tax Cost) to a Group Company.

(b)Treatment of Existing Loans.  No later than ten (10) days after the Effective
Date, Buyer shall deliver to Seller Representative a description of Buyer’s
intended treatment of the Existing Loans, specifying for each such Existing Loan
whether Buyer intends to prepay, defease and/or assume such Existing Loan in
connection with the Closing.  To the extent requested by Buyer prior to the end
of such ten (10) day period, Seller Parties shall, and shall cause the Group
Companies to, use commercially reasonable efforts to facilitate, at Buyer’s sole
expense, the assumption by Buyer or its Affiliates, at or prior to the Closing,
of any such

 

59

 

 

--------------------------------------------------------------------------------

 

Existing Loans (the “Assumed Loans”). Such cooperation will include using
reasonable best efforts to (i) make appropriate officers reasonably available
for participation in a reasonable number of meetings, due diligence sessions and
road shows, (ii) provide reasonable assistance in the preparation of offering
memoranda, private placement memoranda, prospectuses and similar documents and
the execution and delivery of any definitive financing documents as may be
reasonably requested by Buyer or its prospective lenders, in each case, solely
with respect to information relating to the Group Companies, and (iii) otherwise
provide reasonable assistance as may be reasonably requested by Buyer in
connection with the loan assumption. Seller Parties shall, and shall cause the
Group Companies to, use commercially reasonable efforts to facilitate, at
Buyer’s sole expense the payment and satisfaction, at or prior to the Closing,
of all Existing Loans other than the Assumed Loans (“Closing Payoff
Indebtedness”).  In furtherance of the foregoing, Seller Parties shall, or shall
cause the Group Companies to, use commercially reasonable efforts to obtain, no
less than two Business Days prior to the Closing Date, one or more customary
pay-off letters executed by the administrative agents or the lenders under any
Closing Payoff Indebtedness, in each case, setting forth all amounts necessary
to be paid in order to fully discharge each such Closing Payoff Indebtedness and
release all Liens and other security interests related to such Existing Loan and
including an agreement by such lender to execute and/or deliver Uniform
Commercial Code termination statements and such other documents or endorsements
necessary to release its Liens and other security interests in the assets,
properties and securities of the Group Companies. (the “Pay-Off Letters”). For
the avoidance of doubt, any prepayment penalties, defeasance costs and
assumption fees relating to the assumption or the discharge of the Existing
Loans at the Closing shall be borne by Buyer.

Section 6.13REIT Matters

.

(a)Notwithstanding anything to the contrary contained herein, Sellers shall be
permitted to take any action at any time as may be required (in Seller’s
reasonable discretion) to maintain each REIT Entity’s qualification for taxation
as a REIT, including causing a REIT Entity to declare or pay any dividends
(including “consent dividends” within the meaning of Section 565 of the Code);
provided, that, if the Sellers determine that it is necessary to take any such
action, the Sellers shall first notify Buyer and shall reasonably consult with
Buyer as to the actions to be taken.

(b)To the extent the taxable year of any REIT Entity does not terminate on the
Closing Date, until the end of such REIT Entity’s taxable year that includes the
Closing Date, Buyer shall preserve the status of such REIT Entity as a REIT, and
cause such REIT Entity to satisfy all requirements to qualify for taxation as a
REIT for such taxable year, with respect to the portion of the taxable year that
begins on the Closing Date after the Closing and shall not knowingly take or
allow any action or omit to take any action, if such action or omission, as the
case may be, could reasonably be expected to result in a challenge to a REIT
Entity’s qualification for taxation as a REIT for such taxable year. Without
limiting the foregoing, prior to the end of the taxable year that includes the
Closing, Buyer shall cause each REIT Entity to make such distributions
(including actual or deemed distributions in connection with an actual or deemed
liquidation of such REIT Entity to the extent such distributions qualify for a
dividends paid deduction within the meaning of Section 857(a)(1)) as are
necessary to cause such entity to eliminate substantially all of its REIT
taxable income, including its net capital gain, for such

 

60

 

 

--------------------------------------------------------------------------------

 

taxable year (based on a good faith estimate of such entity’s REIT taxable
income and net capital gain for such period).

(c)Buyer will not cause or permit any REIT Entity to (A) designate any
distributions paid (or deemed paid) by such REIT Entity to any person that was a
shareholder prior to the Closing (solely in such person’s capacity as a
shareholder on or prior to the Closing) as “capital gain dividends” under
Section 857(b)(3) of the Code or (B) otherwise treat such distributions as
attributable to gain from the sale of a “United States real property interest”
(“USRPI”) under Section 897(h)(1) of the Code, except to the extent any such
distribution was attributable to such gain recognized on a disposition of a
USRPI that occurred prior to the Closing Date.

(d)This Section 6.13 shall survive the Closing for a period of sixty (60) days
after the expiration of the applicable statute of limitations.

Section 6.14Employee Matters

.  For a period of one year following the Closing Date, Buyer shall, or shall
cause the applicable Group Company to, use commercially reasonable efforts
(taking into the account the fact that neither Buyer nor any Group Company is
the sponsor of the PEO Plans) to provide each Transferred Employee who is
employed by Buyer or one of its Affiliates following the Closing, solely during
any period of employment, with compensation and employee benefits that are
substantially comparable in the aggregate to the compensation and employee
benefits (other than equity or equity-based compensation, retention awards and
any transaction based compensation or benefits) provided to such Transferred
Employee immediately prior to the Closing.  Buyer shall, or shall cause the
applicable Group Company to, give Transferred Employees full credit for all
purposes (other than benefit accrual under a defined benefit pension plan) under
the employee benefit plans or arrangements maintained by Buyer or its Affiliates
in which the Transferred Employees may participate after the date of transfer of
such Transferred Employee (“Transfer Date”) for such Transferred Employee’s
service with GLP US Management LLC or its Affiliates or their benefit plans
immediately prior to the Closing.  With respect to any welfare benefit plans
maintained by Buyer or its Affiliates for the benefit of Transferred Employees
on and after the Transfer Date, Buyer shall, or shall cause the applicable Group
Company to, (i) cause there to be waived any eligibility requirements or
pre-existing condition limitations to the same extent waived under comparable
plans of GLP US Management LLC or its Affiliates and (ii) give effect, in
determining any deductible and maximum out-of-pocket limitations, to amounts
paid by such Transferred Employees with respect to comparable plans maintained
by GLP US Management LLC or its Affiliates.  Buyer shall provide to each
Transferred Employee who participates in an annual cash incentive plan of GLP US
Management LLC or its Affiliates immediately before the Closing Date and who is
employed through the end of the applicable performance period, a cash lump sum
payment no later than March 15 of the year following the year in which the
Closing occurs equal to a prorated portion (based on the portion of the
applicable bonus performance period that occurs on and after the Transfer Date)
of the Transferred Employee’s annual bonus calculated based on the Transferred
Employee’s target bonus (the “Post-Closing Bonus”). Notwithstanding the
foregoing, Buyer shall provide to each Transferred Employee who is terminated
without cause after the Transfer Date a prorated portion of the Post-Closing
Bonus (based on the portion of the period that occurs between the Transfer Date
and the termination date). Nothing in this Section

 

61

 

 

--------------------------------------------------------------------------------

 

6.14 is intended nor shall be construed to (i) be treated as an amendment to any
particular Employee Benefit Plan or PEO Plan, (ii) prevent Buyer or its
Affiliates from amending or terminating any of its benefit plans in accordance
their terms, (iii) create a right in any employee to employment with Buyer or
any of its Affiliates or (iv) create any third-party beneficiary rights in any
employee with respect to the compensation, terms and conditions of employment
and/or benefits that may be provided to any Transferred Employee by Buyer or any
of its Affiliates or under any benefit plan which Buyer or any of its Affiliates
may maintain.

Section 6.15Representation and Warranty Insurance

.  If Buyer or any of its Affiliates procures a representation and warranty
insurance policy (or other similar policy) (a “R&W Policy”), then (i) such R&W
Policy shall be at Buyer’s sole expense and (ii) Buyer shall cause such R&W
Policy to expressly include a waiver by the insurer of any and all subrogation
rights (except in the case of Fraud) against any Seller, its Affiliates and
their respective officers, directors and employees. Buyer shall cause each
insured party under any such R&W Policy not to waive, amend, modify or otherwise
revise such subrogation provision, or allow such provision to be waived,
amended, modified or otherwise revised, in each case in a manner that is adverse
to a Seller without the prior written consent of such Seller. Sellers shall
reasonably cooperate with Buyer with respect to Buyer’s procurement of any such
R&W Policy.

Section 6.16Trademark Matters

.  

(a)Except as expressly set forth in this Section 6.16, immediately following the
Closing, Buyer and its Affiliates shall cease and discontinue all uses of the
GLP Trademarks, either alone or in combination with other words, symbols,
designs, or logos, and all Trademarks, Internet domain names or social media
handles likely to cause confusion with any of the foregoing or embodying any of
the foregoing alone or in combination with other words, symbols, designs, or
logos.  Except as expressly set forth in this Section 6.16, the rights of the
Group Companies to any of the GLP Trademarks pursuant to the terms of any
existing agreements shall terminate on the Closing Date.  As soon as reasonably
practicable after Closing, and (i) in no event later than six (6) months
following the Closing Date, Buyer and its Affiliates (including, after the
Closing, the Group Companies) shall cease all of their use of the GLP Trademarks
(other than on any signage) and relabel, destroy, delete the GLP Trademarks from
or exhaust all materials (other than signage) bearing the GLP Trademarks that
were in existence as of the Closing Date, including advertising, promotional
materials, software, packaging, inventory, electronic materials, collateral
goods, stationery, business cards, websites and other materials (except to the
extent any such materials must be retained to comply with applicable Laws or
document retention notices issued by any Governmental Entity), (ii) in no event
later than one (1) year following the Closing Date, Buyer and its Affiliates
shall cease all of their use of the GLP Trademarks on all signage and relabel,
destroy, delete or exhaust all signage bearing the GLP Trademarks that was in
existence as of the Closing Date, and (iii) in no event later than ten (10)
Business Days following the Closing Date, Buyer shall, and shall cause its
Affiliates to, file to change its and their corporate names, registered names,
registered fictitious names or any similar names so that such names do not
include any GLP Trademarks, and make all filings with any office, agency or body
to effect the elimination of any use of the GLP Trademarks from the businesses
of the Group Companies (including by amending, eliminating from and terminating
any organizational documents, certificates of assumed names or “doing business
as” filings and

 

62

 

 

--------------------------------------------------------------------------------

 

any other similar documents, certificates and filings so as to remove from such
documents, certificates and filings any of the GLP Trademarks), in each case of
(i), (ii) and (iii), to the extent required to bring Buyer and its Affiliates
into compliance with this Section 6.16.  Promptly after the completion of (i),
(ii) and (iii) (but no later than 10 Business Days thereafter), Buyer shall send
a written statement to the Sellers verifying that it and its Affiliates have
ceased using the GLP Trademarks and complied with the foregoing obligations set
forth in this Section 6.16.  In no event shall anything in this Section 6.16 be
interpreted to permit Buyer to create any new materials or reproduce any
existing materials bearing GLP Trademarks after the Closing Date. After the
Closing Date, Buyer and its Affiliates shall not expressly, or by implication,
do business as or represent themselves as any Seller or any of its Affiliates,
or any Affiliate of any Seller or any of its Affiliates.

(b)In no event shall Buyer or its Affiliates use any GLP Trademarks after the
Closing Date in any manner or for any purpose different from the use of such GLP
Trademarks by the Group Companies during the ninety (90) day period preceding
the Closing Date.  As between the Parties hereto, Sellers and their Affiliates
are the sole and exclusive owners of all right, title and interest in and to the
GLP Trademarks and all rights related thereto and goodwill associated therewith,
and all uses of the GLP Trademarks and the goodwill arising therefrom shall
inure solely to the benefit of Sellers and their Affiliates.  Any use by Buyer
or the Group Companies of any of the GLP Trademarks during the time periods
referred to in this Section 6.16 shall be consistent with the form and manner,
and standards of quality, of those in effect by the Group Companies with respect
thereto as of immediately prior to the Closing and in accordance with all
applicable Laws.  Seller Representative shall have a reasonable right to inspect
and exercise quality control with respect to Buyer’s and the Group Companies’
use of the GLP Trademarks.  From and after the Closing, Buyer and the Group
Companies shall, jointly and severally, indemnify Sellers and their Affiliates
and each of their respective officers, directors, employees, agents and
representatives against, and hold them harmless from, any Costs suffered or
incurred by any such indemnified party to the extent arising from any use by
Buyer or any of its Affiliates of the GLP Trademarks from and after the Closing
Date or any breach of this Section 6.16.  Buyer shall not, and shall cause its
Affiliates not to, use the GLP Trademarks in a manner that could reasonably be
expected in any respect to reflect negatively on, or otherwise adversely affect,
any such GLP Trademarks (including the goodwill associated therewith) or any
Seller or any of its Affiliates.

(c)Effective as of the Closing Date, each of the Group Companies hereby sells,
conveys, assigns, and transfers to Seller Representative or its designee, on an
as-is and where-is basis, without any representations, warranties or indemnities
of any kind, any and all right, title and interest such Group Company may have
in, to and under all Trademarks in the United States and throughout the world,
including the right to renew any registrations included in such Trademarks, the
right to apply for trademark registrations within or outside of the United
States based in whole or in part upon such Trademarks, the right to collect
royalties and proceeds in connection therewith, and all rights and remedies
(including the right to sue for and recover damages, profits and any other
remedy) for past, present or future infringement, misappropriation, or other
violation relating to any of the foregoing, together with any priority right
that may arise from any of the foregoing, and all other rights that are or may
be secured

 

63

 

 

--------------------------------------------------------------------------------

 

under the Laws of the United States or any foreign country, now or hereafter
arising or in effect, including all goodwill arising therefrom or associated
therewith.

(d)Notwithstanding the foregoing, Buyer and Subsidiaries (including, after the
Closing, the Group Companies) may, at all times after the Closing, use the GLP
Trademarks (i) to the extent required by applicable Law, (ii) in a neutral,
non-trademark manner to describe in a factual, accurate, and non-disparaging way
the history of the business of the Group Companies, and (iii) on internal
business assets (including historical legal and business documents) that are not
visible to the public.

Section 6.17Risk of Loss; Condemnation and Casualty

.  

(a)If at any time prior to the Closing, (i) any Property or any portion thereof
is materially damaged or destroyed as a result of fire or any other casualty, or
(ii) any material action or proceeding is filed, under which any Property, or
any portion thereof, may be taken pursuant to any Law, ordinance, regulation or
by condemnation or the right of eminent domain, the Seller Representative shall
give Buyer written notice thereof (which notice shall describe the casualty or
the type of action being taken against such Property, as applicable, and which
portions of such Property will be affected thereby). To the extent that Sellers
or any Group Company receive insurance proceeds from any casualty insurance
policies and/or condemnation proceeds in respect of damage, destruction or
condemnation of such Property or any portion thereof (collectively, “Proceeds”),
Sellers or such Group Company, as applicable, shall either: (i) use such
proceeds to repair such damage or destruction, or replace such taken property,
as applicable (“Restoration of the Property”) or (ii) give Buyer a credit at the
Closing against the Closing Consideration in an amount equal to the Proceeds, if
any, received by the Sellers or any Group Company or any lender thereto as a
result of such casualty or condemnation, together with a credit for any
deductible under such insurance, less any amounts spent for Restoration of the
Property. To the extent any Affiliate of the Sellers (other than a Group
Company) receives Proceeds, the Sellers shall cause such Affiliate to pay such
Proceeds to the Group Company designated by Buyer within five (5) Business Days
of receipt thereof.

(b)Any Restoration of the Property shall be performed by the Sellers or the
Group Companies or any other Affiliates of Sellers in accordance with applicable
Laws and the applicable contracts in a good and workmanlike manner and the
Sellers and the Group Companies shall consult with Buyer in connection with any
Restoration of the Property.

Section 6.18Termination of Affiliate Arrangements

. Immediately prior to the Closing, the Seller Parties shall terminate, or
otherwise cause the termination of, all Affiliate Arrangements such that there
shall be no further payment, performance or other liability under any Affiliate
Arrangement and each Affiliate Arrangement shall cease to have any further force
and effect. Sellers shall be responsible for all termination fees and any other
costs and expenses relating to the termination of the Affiliate Arrangements.
All payables and receivables of any Group Company due from or due to Affiliates
(that are not Group Companies) shall be settled and repaid immediately prior to
the Adjustment Time.

Section 6.19Notification of Certain Matters

.  The Seller Parties, Management Holdings and the Group Companies shall give
prompt notice to Buyer, and Buyer shall give

 

64

 

 

--------------------------------------------------------------------------------

 

prompt notice to the Seller Representative, of any notice or other communication
received by such party from any Governmental Entity in connection with this
Agreement or the Transactions, or from any Person, alleging that the consent of
such Governmental Entity or Person is or may be required in connection with the
Transactions.

Section 6.20Section 280G Matters

.  If required to avoid the imposition of Taxes under Code Section 4999 or the
loss of a deduction to any Group Company under Code Section 280G, in each case,
with respect to any payment or benefit arising in connection with the
transactions contemplated by this Agreement, prior to the Closing, each of the
Group Companies shall use its reasonable efforts to (i) secure from each person
who has a right to any payments and/or benefits as a result of or in connection
with the transactions contemplated herein that would be deemed to constitute
“parachute payments” (within the meaning of Section 280G of the Code and the
regulations promulgated thereunder) a waiver of such person’s rights to some or
all of such payments and/or benefits (the “Waived 280G Benefits”) applicable to
such person so that all remaining payments and/or benefits applicable to such
person shall not be deemed to be “excess parachute payments” that would not be
deductible under Section 280G of the Code and (ii) seek the approval of its
equityholders who are entitled to vote in a manner intended to comply with
Section 280G(b)(5)(B) of the Code and Treasury Regulation Section 1.280G-1.  The
Group Companies shall provide Buyer with drafts of all such solicitation
materials and consents for review and comment prior to delivery (such review and
comment not to be unreasonably withheld, conditioned or delayed).  Prior to the
Closing, the Group Companies shall inform Buyer and deliver evidence of the
results.

Section 6.21Management Holdings.

(a)Management Holdings agrees to the covenants set forth in Exhibit C.

(b)At or prior to the Closing, Sellers shall cause all outstanding preferred
units in Management Holdings held by a Group Company to be redeemed for cash in
accordance with the terms thereof and treated as “Closing Cash” to the extent
held in any account of a Group Company as of the Adjustment Time.

(c)For purposes of Section 3.10 and Section 3.13 (and Article VII to the extent
related to such Sections), all references to “Group Company” shall include
Management Holdings and its Subsidiaries.

(d)The first paragraph of Section 6.1 shall apply to Management Holdings and its
Subsidiaries as if it were a Group Company other than clause (iv) thereof except
that the covenants set forth in Section 6.1(I), and Section 6.1(O) shall apply
to Management Holdings (and references to Group Companies in such provisions
shall be deemed to apply to Management Holdings and its Subsidiaries).

Section 6.22Miramar Disposition. In the event that the Miramar Disposition does
not occur prior to the Closing, then Buyer shall pay to the Seller
Representative an amount equal to the net proceeds received after the Closing by
any Group Company in connection with the Miramar Disposition pursuant to the
terms of the Miramar PSA after the payment of all

 

65

 

 

--------------------------------------------------------------------------------

 

transaction expenses associated therewith and the expiration of any reproration
period under the Miramar PSA.

Article VII
CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS

Section 7.1Conditions to the Obligations of the Parties

.  The obligations of each Party to consummate the Transactions are subject to
the satisfaction (or, if permitted by applicable Law, waiver by the Party for
whose benefit such condition exists) of the following conditions:

(a)any applicable waiting period under the HSR Act relating to the Transactions
shall have expired or been terminated, if applicable; and

(b)no statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other Governmental Entity of competent jurisdiction,
in each case which prohibits the consummation of the Transactions, shall be in
effect.

Section 7.2Other Conditions to the Obligations of Buyer Parties

.  The obligation of Buyer Parties to consummate the Transactions is subject to
the satisfaction or, if permitted by applicable Law, waiver by Buyer of the
following additional conditions:

(a)(i) the representations and warranties of the Acquired Companies set forth in
Section 3.2(a) and of Sellers set forth in Section 4.4, shall be true and
correct in all respects (other than in any de minimis respects) as of the
Closing Date as though made on and as of the Closing Date, (ii) the
representations and warranties of the Acquired Companies set forth in Sections
3.1(a), 3.2(b), 3.2(e), 3.3, 3.4, 3.15(f), and 3.22, and of Sellers set forth in
Sections 4.1, 4.2, and 4.5, shall be true and correct in all material respects
as of the Closing Date as though made on and as of the Closing Date (unless made
as of a specified date, in which case as of such specified date), (iii) the
representations and warranties of the Acquired Companies set forth in the first
sentence of Section 3.7 shall be true and correct in all respects, and (iv) the
other representations and warranties of the Acquired Companies set forth in
Article III and of Sellers set forth in Article IV shall be true and correct
(without giving effect to any limitation as to materiality or Company Material
Adverse Effect) as of the Closing Date as though made on and as of the Closing
Date (unless made as of a specified date, in which case as of such specified
date), except, in the case of this clause (iv), where the failure of such
representations and warranties to be true and correct, individually or in the
aggregate, has not had, or would not reasonably be expected to have, a Company
Material Adverse Effect;

(b)each of Management Holdings, Sellers and the Acquired Companies shall have
performed and complied in all material respects with all covenants required to
be performed or complied with by it under this Agreement on or prior to the
Closing Date;

(c)Seller Representative shall have delivered the following closing documents:

 

66

 

 

--------------------------------------------------------------------------------

 

(i)a certificate of an authorized officer of the Seller Representative, dated as
of the Closing Date, to the effect that the conditions specified in Section
7.2(a) and Section 7.2(b) have been satisfied; and

(ii)an executed counterpart to the Escrow Agreement, duly executed by each of
the Escrow Agent and the Seller Representative;

(d)Seller Parties shall have delivered the items contemplated by Section 2.3(a);
and

(e)Buyer shall have received a tax opinion of Kirkland & Ellis LLP, dated as of
the Closing Date, substantially in the form of Exhibit E attached hereto, with
respect to each REIT Entity, together with the related officer’s certificate in
substantially the form of Exhibit F attached hereto, and which may contain such
reasonable and immaterial changes or modifications from the language set forth
on such exhibits as may be mutually agreeable to Buyer and the Seller
Representative, such agreement not to be unreasonably withheld.

Section 7.3Other Conditions to the Obligations of the Acquired Companies and
Sellers

.  The obligations of the Acquired Companies, Management Holdings and Sellers to
consummate the Transactions are subject to the satisfaction or, if permitted by
applicable Law, waiver by the Acquired Companies and Sellers of the following
additional conditions:

(a)the representations and warranties of Buyer Parties set forth in Article V
shall be true and correct as of the Closing Date as though made on and as of the
Closing Date (unless made as of a specified date, in which case as of such
specified date), except where the failure of any such representations and
warranties to be true and correct would not reasonably be expected to prevent or
materially delay beyond the Outside Date the ability of Buyer to consummate the
Transactions;

(b)Buyer Parties shall have performed and complied in all material respects with
all covenants required to be performed or complied with by it under this
Agreement on or prior to the Closing Date;

(c)Buyer shall have delivered the following closing documents:

(i)a certificate of an authorized officer of Buyer, dated as of the Closing
Date, to the effect that the conditions specified in Section 7.3(a) and Section
7.3(b) have been satisfied; and

(ii)the Escrow Agreement, duly executed by each of the Escrow Agent and Buyer;
and

(d)Buyer Parties shall have taken the actions, and delivered the items,
contemplated by Section 2.3(b).

Section 7.4Frustration of Closing Conditions

.  No Buyer Party, on the one hand, nor Sellers and Acquired Companies, on the
other hand, may rely on the failure of any condition

 

67

 

 

--------------------------------------------------------------------------------

 

set forth in this Article VII to be satisfied if such Party’s failure to act in
compliance with the provisions of this Agreement has been a principal cause of
the failure of the Closing to occur.

Article VIII
TERMINATION; AMENDMENT; WAIVER

Section 8.1Termination

.  This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Closing:

(a)by mutual written consent of Buyer and the Seller Representative;

(b)by Buyer, if a breach of any of the representations or warranties of the
Acquired Companies set forth in Article III or of Sellers (including, where
applicable, Management Holdings) set forth in Article IV shall have occurred or
if any Acquired Company, Management Holdings or Seller has breached any covenant
or agreement on the part of Management Holdings, Sellers or the applicable
Acquired Company, as the case may be, set forth in this Agreement, in either
case, such that the condition to Closing set forth in either Section 7.2(a) or
Section 7.2(b) would not be satisfied and such breach cannot be cured by the
Outside Date or, if curable by the Outside Date, has not been cured within
thirty (30) days after Buyer delivers written notice of such breach; provided,
that no Buyer Party is then in breach of this Agreement so as to cause the
condition to Closing set forth in either Section 7.3(a) or Section 7.3(b) not to
be satisfied as of the date of termination if the Closing were to occur on such
date;

(c)by the Seller Representative, if a breach of any of the representations or
warranties of a Buyer Party set forth in Article V shall have occurred or if a
Buyer Party has breached any covenant or agreement on the part of such Buyer
Party set forth in this Agreement, in either case, such that the condition to
Closing set forth in either Section 7.3(a) or Section 7.3(b) would not be
satisfied and such breach cannot be cured by the Outside Date or, if curable by
the Outside Date, has not been cured within thirty (30) days after the Seller
Representative delivers written notice of such breach; provided, that neither
Management Holdings, Sellers nor the Acquired Companies are then in breach of
this Agreement so as to cause the condition to Closing set forth in Section
7.2(a) or Section 7.2(b) not to be satisfied as of the date of termination if
the Closing were to occur on such date;

(d)by either Buyer or the Seller Representative, if the Transactions shall not
have been consummated on or prior to December 2, 2019 (the “Outside Date”);
provided, that the right to terminate this Agreement pursuant to this Section
8.1(d) shall not be available to Buyer, if any Buyer Party, or to the Seller
Representative, if Management Holdings or any Seller or Acquired Company, as
applicable, shall have failed to act in compliance with the provisions of this
Agreement and such failure has been a principal cause of the failure of the
Transactions to be consummated or prior to the Outside Date;

(e)by either Buyer or the Seller Representative, if any statute, rule,
regulation, executive order, decree, injunction or other order issued by any
court of competent jurisdiction or other Governmental Entity of competent
jurisdiction, in each case which permanently prohibits the consummation of the
Transactions, shall have become final and

 

68

 

 

--------------------------------------------------------------------------------

 

nonappealable; provided, that the right to terminate this Agreement pursuant to
this Section 8.1(e) shall not be available to Buyer, if any Buyer Party, or to
the Seller Representative, if Management Holdings or any Seller or Acquired
Company, as applicable, shall have failed to act in compliance with the
provisions of this Agreement and such failure has been a principal cause of such
statute, rule, regulation, executive order, decree, injunction or other order to
have been issued; or

(f)by the Seller Representative, if (i) all of the conditions set forth in
Section 7.1 and Section 7.2 have been satisfied (other than those conditions
that by their nature are to be satisfied at the Closing; provided that such
conditions to be satisfied at the Closing would be satisfied as of the date of
the notice referenced in clause (ii) of this Section 8.1(f) if the Closing were
to occur on the date of such notice), (ii) on or after the date the Closing
should have occurred pursuant to Section 2.2(a), the Seller Representative has
delivered written notice to Buyer to the effect that all of the conditions set
forth in Section 7.1 and Section 7.2 have been satisfied (other than those
conditions that by their nature are to be satisfied at the Closing; provided
that such conditions to be satisfied at the Closing would be satisfied as of the
date of such notice if the Closing were to occur on the date of such notice),
and the Seller Parties and Management Holdings are ready, willing and able to
consummate the Closing and (iii) the Buyer Parties fail to consummate the
Transactions on or before the third Business Day after delivery of the notice
referred to in clause (ii) of this Section 8.1(f), and the Seller Parties and
Management Holdings were prepared to consummate the Closing during such three
Business Day period.

Section 8.2Effect of Termination

.  

(a)In the event of the termination of this Agreement pursuant to Section 8.1,
this entire Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Buyer, Sellers, Management Holdings, the
Seller Representative, the Acquired Companies, Merger Subs, any Buyer Related
Person, any Group Company Related Person any USIP I Holder or any other Person
relating to, based on or arising under or out of this Agreement, the
Transactions or the subject matter hereof (including the negotiation and
performance of this Agreement), except that this Section 8.2, Section 6.5, the
indemnification and reimbursement obligations of Buyer Parties contained in the
penultimate sentence of Section 6.3(b) and in Section 6.8(b), and Article X
shall survive such termination and remain valid and binding obligations of the
Parties.

(b)Upon a termination of this Agreement by Buyer pursuant to Section 8.1(b) as a
result of a willful breach by Management Holdings, an Acquired Company or the
Seller Parties, as the case may be, the Seller Parties shall within three (3)
Business Days after the date of such termination, reimburse or cause to be
reimbursed at the direction of Buyer any actual out-of-pocket costs and expenses
incurred by Buyer and/or its Affiliates in connection with this Agreement and/or
the Transactions, by wire transfer of same day funds to an account designated by
Buyer, not to exceed an amount equal to $50,000,000 (the “Seller Expense
Reimbursement”).

(c)Upon a termination of this Agreement (i) by the Seller Representative
pursuant to Section 8.1(c) or Section 8.1(f) or (ii) by either Buyer or the
Seller Representative pursuant to Section 8.1(d) and at the time of termination
the Seller Representative could have terminated this Agreement pursuant to
Section 8.1(c) or Section 8.1(f), Buyer shall, within three

 

69

 

 

--------------------------------------------------------------------------------

 

(3) Business Days after the date of such termination, pay or cause to be paid to
the Paying Agent (for disbursement to the Seller Parties in accordance with
payment instructions provided by Seller Representative to the Paying Agent and
using such account or accounts as the Seller Representative shall designate), by
wire transfer of same day funds, an amount equal to $1,000,000,000 (the “Buyer
Termination Fee”). The Buyer Termination Fee shall be allocated among the USIP I
Companies in the aggregate, the USIP II Companies in the aggregate, the USIP III
Companies in the aggregate and Management Holdings in accordance with Section
2.6 of the Disclosure Schedules.

(d)The Parties acknowledge that the agreements contained in this Section 8.2 are
an integral part of the Transactions, and that, without these agreements, the
Parties would not enter into this Agreement.  The Parties acknowledge that (x)
the Buyer Termination Fee constitutes liquidated damages and is not a penalty
and (y) the Seller Expense Reimbursement constitutes liquidated damages and is
not a penalty.

(e)In the event this Agreement is terminated, Buyer’s right to receive the
Seller Expense Reimbursement pursuant to Section 8.2(b) shall be the sole and
exclusive remedy (whether at Law or in equity, in contract, tort or otherwise)
for any and all losses, damages, costs or expenses of the Buyer Parties or any
of their respective Affiliates in connection with this Agreement (and the
termination hereof) and the Transactions (and the abandonment thereof) or any
matter forming the basis for such termination and in no event shall any Buyer
Party or any of their respective Affiliates seek any other amounts in connection
with this Agreement or the Transactions or in respect of any other document or
theory of Law or equity or in respect of any oral representations made or
alleged to be made in connection herewith or therewith, whether at Law or in
equity, in contract, tort or otherwise.

(f)In the event this Agreement is terminated, the Seller Parties’ right to
receive the Buyer Termination Fee pursuant to Section 8.2(c) shall be the sole
and exclusive remedy (whether at Law or in equity, in contract, tort or
otherwise) for any and all losses, damages, costs or expenses of the Seller
Parties, Management Holdings, the Acquired Companies, the Seller Representative
or any of their respective Affiliates in connection with this Agreement (and the
termination hereof) and the Transactions (and the abandonment thereof) or any
matter forming the basis for such termination and in no event shall any Seller
Party, any Acquired Company, Management Holdings, the Seller Representative or
any of their respective Affiliates seek any other amounts in connection with
this Agreement or the Transactions or in respect of any other document or theory
of Law or equity or in respect of any oral representations made or alleged to be
made in connection herewith or therewith, whether at Law or in equity, in
contract, tort or otherwise.  Each Seller Party, Acquired Company, Management
Holdings and the Seller Representative agrees that it has no right of recovery
against, and no personal liability shall attach to, any of the Buyer
Non-Recourse Parties (other than the Buyer Parties to the extent provided in
this Agreement and Blackstone Real Estate Advisors L.P. to the extent provided
in the Confidentiality Agreement), through any Buyer Party or otherwise, whether
by or through attempted piercing of the corporate, limited partnership or
limited liability company veil, by or through a claim by or on behalf of any
Buyer Party against any Buyer Non-Recourse Party, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any applicable
Law, whether in contract, tort or otherwise, except for its rights to

 

70

 

 

--------------------------------------------------------------------------------

 

recover from the Guarantor (but not any other Buyer Non-Recourse Party) under
and to the extent provided in the Guaranty and subject to the Cap (as defined
therein) and the other limitations described therein. Recourse against the
Guarantor under the Guaranty shall be the sole and exclusive remedy of the
Seller Parties, Management Holdings, the Acquired Companies, the Seller
Representative or any of their respective Affiliates against the Guarantor and
any other Buyer Non-Recourse Party (other than the Buyer Parties to the extent
provided in this Agreement and Blackstone Real Estate Advisors L.P. to the
extent provided in the Confidentiality Agreement) in connection with this
Agreement or the transactions contemplated hereby or in respect of any other
document or theory of Law or equity or in respect of any oral representations
made or alleged to be made in connection herewith or therewith, whether at Law
or in equity, in contract, in tort or otherwise.  Without limiting the rights of
the Seller Parties against the Buyer Parties hereunder and Blackstone Real
Estate Advisors L.P. under the Confidentiality Agreement, in no event shall the
Seller Parties, Management Holdings, the Acquired Companies, the Seller
Representative or any of their respective Affiliates seek to enforce this
Agreement against, make any claims for breach of this Agreement against, or seek
to recover damages from, any Buyer Non-Recourse Party (other than the Guarantor
to the extent provided in the Guaranty and subject to the Cap and the other
limitations described therein).

(g)In the event that Buyer or the Seller Parties, as the case may be, commences
litigation to seek all or a portion of the amounts payable under this Section
8.2, and it prevails in such litigation, it shall be entitled to receive, in
addition to all amounts that it is otherwise entitled to receive under this
Section 8.2, all reasonable expenses (including attorneys’ fees) which it has
incurred in enforcing its rights hereunder. In no event will any Party be
entitled to seek, or to receive payment of, monetary damages prior to the
earlier of the termination of this Agreement or, subject to Section 10.1, the
Closing.

Article IX
SELLER REPRESENTATIVE

Section 9.1Authorization of the Seller Representative

.

(a)The Seller Representative is hereby appointed, authorized and empowered to
act as the Seller Representative, for the benefit of each Seller Party, as the
exclusive agent and attorney-in-fact to act on behalf of each Seller Party, in
connection with and to facilitate the consummation of the Transactions. In
furtherance (and not in limitation) of the foregoing, the Seller Representative
has the power and authority to:

(i)waive one or more conditions set forth in Section 7.1 and Section 7.3 that is
for the benefit of the Seller Parties or the Acquired Companies;

(ii)give and receive any written notice or instruction permitted or required
under this Agreement, the Escrow Agreement or any other Ancillary Document by
the Seller Representative or any Acquired Company, including providing payment
instructions to the Paying Agent and/or Escrow Agent under Section 2.3(c),
Section 2.4 or Section 8.2(c), as applicable, and accounting for all fees,
expenses, distributions and payments in connection therewith;

 

71

 

 

--------------------------------------------------------------------------------

 

(iii)take any actions required or otherwise contemplated to be taken by the
Seller Representative, any Seller Party or any Acquired Company under this
Agreement;

(iv)execute and deliver the Escrow Agreement and any other Ancillary Document;

(v)agree to such amendments or modifications to this Agreement, the Escrow
Agreement or any other Ancillary Document as the Seller Representative, in its
sole discretion, determines to be desirable; provided, that, in the event the
express terms of such amendments or modification (A) adversely and
disproportionately affect the rights or obligations of any Seller Party as
compared to any other Seller Parties or (B) modify any payment reasonably
expected to be made to or from any Seller Party, then such Seller Party shall
provide its prior written consent for any such action to be taken;

(vi)enforce and protect the rights and interests of each Seller Party (including
Seller Representative, in its capacity as a Seller) and to enforce and protect
the rights and interests of the Seller Representative, in each case, arising out
of or under or in any manner relating to this Agreement, the Escrow Agreement,
any other Ancillary Document or the Transactions, and to take any and all
actions which the Seller Representative believes are necessary or appropriate
under this Agreement, the Escrow Agreement or any other Ancillary Document for
and on behalf of each Seller Party, including asserting or pursuing any claim,
action, proceeding or investigation arising out of or under or in any manner
relating to this Agreement, the Escrow Agreement or any other Ancillary Document
(a “Claim”) against Buyer or its Affiliates, consenting to, compromising or
settling any such Claims, conducting negotiations with Buyer or its Affiliates
or their respective representatives regarding such Claims, and, in connection
therewith, to: (A) assert or institute any Claim; (B) receive and accept
services of legal process in connection with any Claim; (C) investigate, defend,
contest or litigate any Claim initiated by Buyer or its Affiliates or any other
Person, or by any federal, state or local Governmental Entity against any
Seller, and receive process on behalf of any or all of Sellers in any such Claim
and compromise or settle any such Claim on such terms as the Seller
Representative determines to be appropriate, and give receipts, releases and
discharges with respect to any such Claim; (D) file any proofs of debt, claims
and petitions in connection with any such Claim as the Seller Representative may
deem advisable or necessary; and (E) file and prosecute appeals from any
decision, judgment or award rendered with respect to any such Claims, it being
understood that the Seller Representative (in its capacity as such) will not
have any obligation to take any such actions, and, subject to Section 9.2, will
not have any liability to any Seller Party for any failure to take any such
actions;

(vii)refrain from enforcing any right of any Seller Party or the Seller
Representative arising out of or under or in any manner relating to this
Agreement, the Escrow Agreement or any other Ancillary Document; provided,
however, that no such failure to act on the part of the Seller Representative,
except as otherwise provided in this Agreement, the Escrow Agreement or any
other Ancillary Document shall be deemed a waiver of any such right or interest
by the Seller Representative or by such Seller Party unless such waiver is in
writing signed by the Seller Representative;

 

72

 

 

--------------------------------------------------------------------------------

 

(viii)engage counsel, accountants and other representatives in connection with
carrying out its duties as the Seller Representative; and

(ix)make, execute, acknowledge and deliver all such other receipts,
endorsements, notices, requests, instructions, letters and other writings, and,
in general, to do any and all things and to take any and all action that the
Seller Representative, in its sole and absolute discretion, may consider
desirable in connection with or to carry out the Transactions.

(b)Except as expressly set forth herein, the Seller Representative will not be
entitled to any fee, commission or other compensation for the performance of its
services hereunder, but shall be entitled to the payment of all its
out-of-pocket expenses reasonably incurred as Seller Representative. Each Seller
Party shall pay on a pro rata basis all expenses and other charges and
liabilities (including taxes) incurred by the Seller Representative or its
Affiliates, including the fees and expenses of outside legal counsel,
accountants and other advisors, in connection with the Transactions.

(c)All of the indemnities, immunities and powers granted to the Seller
Representative under this Agreement will survive the Closing Date or any
termination of this Agreement, the Escrow Agreement or any other Ancillary
Document.

(d)The grant of authority provided for herein (i) is coupled with an interest
and is irrevocable and survives the death, incompetency, bankruptcy or
liquidation of any Seller Party, (ii) will survive the consummation of the
Transactions, and (iii) shall be binding on each Seller Party’s successors,
heirs and assigns.

(e)Each Buyer Party shall have the right to conclusively rely (without further
inquiry or investigation) upon all actions taken (including any documents
delivered) or omitted to be taken by the Seller Representative in its capacity
as a representative of each Seller Party pursuant to this Agreement, the Escrow
Agreement or any other Ancillary Document, all of which actions and omissions
shall be legally binding upon each Seller Party.

Section 9.2Limitations on Liability

.

(a)Each Buyer Party and each Seller Party acknowledge and agree that the Seller
Representative, in its capacity as the Seller Representative, is a party to this
Agreement, the Escrow Agreement and the other Ancillary Documents solely to
perform certain administrative functions in connection with the consummation of
the Transactions. Accordingly, each Buyer Party and each Seller Party
acknowledge and agree that the Seller Representative has no liability to, and
will not be liable for any Costs of, any Party or any other Person in connection
with any obligations of the Seller Representative under this Agreement, the
Escrow Agreement, any other Ancillary Document or otherwise in connection with
the Transactions, except to the extent such Costs are proven to be the direct
result of gross negligence or willful misconduct by the Seller Representative in
connection with the performance of its obligations hereunder or thereunder. Each
Seller Party acknowledges and agrees that no Buyer Party will be responsible for
any obligations of the Seller Representative (or any failure to comply with such
obligations), including for any amounts relating to the Sellers’ Representative
Costs.

 

73

 

 

--------------------------------------------------------------------------------

 

(b)In the performance of its duties hereunder, the Seller Representative shall
be entitled to (i) rely upon any document or instrument reasonably believed to
be genuine, accurate as to content and signed by any Seller Party or any other
Party hereunder and (ii) assume that any Person purporting to give any notice in
accordance with the provisions hereof has been duly authorized to do so.

(c)Each Seller Party (i) agrees that all actions taken by the Seller
Representative under this Agreement, the Escrow Agreement, any other Ancillary
Document or otherwise in connection with the Transactions shall be binding upon
such Seller Party and its successors as if expressly confirmed and ratified in
writing by such Seller Party and (ii) waives any and all claims and defenses
which may be available to contest, negate or disaffirm the action of the Seller
Representative taken in good faith under this Agreement, the Escrow Agreement,
any other Ancillary Document or otherwise in connection with the Transactions.

Article X
MISCELLANEOUS

Section 10.1Survival

.  This Article X and those covenants and agreements set forth in this Agreement
and any Ancillary Document that by their terms contemplate performance in whole
or in part after the Closing shall survive the Closing.  All other
representations, warranties, covenants and agreements in this Agreement and any
Ancillary Document shall not survive the Closing. Notwithstanding the foregoing
sentence, the limitations set forth in this Section 10.1 shall not apply to any
claim arising from Fraud.

Section 10.2Entire Agreement

.  This Agreement, together with the Confidentiality Agreement, the Escrow
Agreement, and the Guaranty, constitutes the entire agreement among the Parties
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof.  

Section 10.3Assignment

.  This Agreement shall not be assigned by any Party (whether by operation of
Law or otherwise) without the prior written consent of the other Parties. Any
attempted assignment of this Agreement not in accordance with the terms of this
Section 10.3 shall be void. Notwithstanding the foregoing, the Buyer Parties may
designate all or any of their rights and duties hereunder to one or more Persons
at or prior to the Closing, provided Buyer will continue to remain primarily
liable under this Agreement notwithstanding any such designation and no such
assignment shall impair or otherwise affect the Guaranty.

Section 10.4Notices

.  All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by e‑mail (upon the sender’s receipt
of confirmation (which may be in the form of an automated electronic response)
or upon the first attempted delivery on a Business Day), or by registered or
certified mail (postage prepaid, return receipt requested) to the other Parties
as follows:

 

74

 

 

--------------------------------------------------------------------------------

 

To any Buyer Party:

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attn: Head, U.S. Asset Management

Email: realestatenotices@blackstone.com

with a copy (which shall not constitute notice) to:

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attn: General Counsel

E-mail: realestatenotices@blackstone.com

 

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Sasan Mehrara

     Brian Stadler

E‑mail:     smehrara@stblaw.com

     bstadler@stblaw.com

 

To the Seller Representative, any Seller Party, Management Holdings or any
Acquired Company:

c/o GLP Pte. Ltd
100 Wilshire Boulevard, Suite 940

Santa Monica, CA 90401

Attention:Alan Yang

Adam Berns
E‑mail:ayang@glprop.com

aberns@glprop.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:Michael P. Brueck, P.C.
Sarkis Jebejian, P.C.

                  David L. Perechocky
E‑mail:michael.brueck@kirkland.com
sarkis.jebejian@kirkland.com

 

75

 

 

--------------------------------------------------------------------------------

 

                  david.perechocky@kirkland.com

 

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 10.5Fees and Expenses

.  Except as otherwise set forth in this Agreement (including the penultimate
sentence of Section 6.3(b), Section 6.8(b), Section 8.2(b), Section 8.2(c) and
Section 8.2(g)), all fees and expenses incurred in connection with this
Agreement and the Transactions, including the fees and disbursements of counsel,
financial advisors and accountants, shall be paid by the Party incurring such
fees or expenses.

Section 10.6Construction; Interpretation

.  The term “this Agreement” means this Agreement together with the schedules
and exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof.  The headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.  No Party,
nor its respective counsel, shall be deemed the drafter of this Agreement for
purposes of construing the provisions hereof, and all provisions of this
Agreement shall be construed as if drafted jointly by the Parties.  Unless
otherwise indicated to the contrary herein by the context or use thereof: (a)
the words, “herein,” “hereto,” “hereof” and words of similar import refer to
this Agreement as a whole, including the schedules and exhibits, and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement; (b) masculine gender shall also include the feminine and neutral
genders, and vice versa; (c) words importing the singular shall also include the
plural, and vice versa; (d) the words “include,” “includes” or “including” shall
be deemed to be followed by the words “without limitation”; (e) references to
“$” or “dollar” or “US$” shall be references to United States dollars and (f)
the term “or” shall not be exclusive and shall mean “and/or.”  Where a reference
in this Agreement is made (i) to any agreement (including this Agreement),
contract, statute or regulation, such reference shall be to (except as context
may otherwise require) the agreement, contract, statute or regulation as
amended, modified, supplemented, restated or replaced from time to time (in the
case of an agreement or contract, to the extent permitted by the terms thereof)
and (ii) to any statute or regulation, such reference shall also be to any rules
or regulations promulgated thereunder.

Section 10.7Exhibits and Schedules

.  All exhibits and schedules are hereby incorporated into this Agreement and
are hereby made a part hereof as if set out in full in this Agreement.  Any item
disclosed in any section or subsection of the Disclosure Schedules shall be
deemed to have been disclosed with respect to every other section or subsection
if the relevance of such disclosure to such other section or subsection is
reasonably apparent.  The specification of any dollar amount in the
representations or warranties contained in this Agreement or the inclusion of
any specific item in any section of the Disclosure Schedules is not intended to
imply that such amounts, or higher or lower amounts or the items so included or
other items, are or are not material, and no Person shall use the fact of the
setting of such amounts or the inclusion of any such item in any dispute or
controversy as to whether any obligation, items or matter is or is not material
for purposes of this Agreement or whether a Company Material Adverse Effect has,
would or could occur.

 

76

 

 

--------------------------------------------------------------------------------

 

Section 10.8No Third Party Beneficiaries

.  This Agreement shall be binding upon and inure solely to the benefit of each
Party and its successors and permitted assigns and, except as provided in
Section 6.6, nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.

Section 10.9Severability

.  If any term or other provision of this Agreement is invalid, illegal or
unenforceable, all other provisions of this Agreement shall remain in full force
and effect so long as the economic or legal substance of the Transactions is not
affected in any manner materially adverse to any Party.

Section 10.10Counterparts; Facsimile Signatures

.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or scanned pages shall be effective as delivery of a
manually executed counterpart to this Agreement.

Section 10.11Knowledge

.  For all purposes of this Agreement, (a) the phrase “to the knowledge of
Sellers” and any derivations thereof shall mean, as of the applicable date, the
actual knowledge of the Persons set forth on Section 10.11(a) of the Disclosure
Schedules after due and reasonable inquiry, none of whom shall have any personal
liability or obligations regarding such knowledge, and (b) the phrase “to the
knowledge of Buyer” and any derivations thereof shall mean, as of the applicable
date, the actual knowledge of the Persons set forth on Section 10.11(b) of the
Disclosure Schedules after due and reasonable inquiry, none of whom shall have
any personal liability or obligations regarding such knowledge.  

Section 10.12No Recourse

.  Notwithstanding anything that may be expressed or implied in this Agreement,
(a) each Buyer Party agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against, and no personal liability whatsoever shall
attach to, any past, present or future Group Company Related Person (other than
Seller Parties, Management Holdings, the Seller Representative or the Acquired
Companies in accordance with the terms of this Agreement) or any of their
respective heirs and estates, whether by virtue of any legal or equitable
proceeding or any statute, regulation or other applicable Law and (b) each
Seller Party and Management Holdings agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against, and no personal liability whatsoever
shall attach to, any past, present or future Buyer Non-Recourse Party (other
than Buyer Parties in accordance with the terms of this Agreement or Guarantor
under, and subject to the terms and limitations of, the Guaranty) or any of
their respective heirs and estates, whether by virtue of any legal or equitable
proceeding or any statute, regulation or other applicable Law.  Except as
expressly provided by this Agreement, from and after the Closing, no Person will
have any entitlement, remedy or recourse, whether in contract, tort or
otherwise, with respect to this Agreement or the Transactions, it being agreed
that all such entitlements, remedies and recourse are expressly waived and
released by the Parties provided that this sentence shall not apply to any claim
arising from Fraud or pursuant to the Confidentiality Agreement.

 

77

 

 

--------------------------------------------------------------------------------

 

Section 10.13Governing Law

.  This Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than the State of Delaware.

Section 10.14Jurisdiction and Venue

.  Each of the Parties (a) submits to the exclusive jurisdiction of (i) the
Court of Chancery of the State of Delaware and (ii) to the extent the Court of
Chancery of the State of Delaware does not have jurisdiction, the United States
District Court of the District of Delaware, as well as to the jurisdiction of
all courts to which an appeal may be taken from any such courts, in any action
or proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court and (c) agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court.  Each of the Parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of any other Party with respect thereto.  Each Party agrees that service of
summons and complaint or any other process that might be served in any action or
proceeding may be made on such Party by sending or delivering a copy of the
process to the Party to be served at the address of the Party and in the manner
provided for the giving of notices in Section 10.4.  Nothing in this Section
10.14, however, shall affect the right of any Party to serve legal process in
any other manner permitted by Law.  Each Party agrees that a final,
non‑appealable judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.

Section 10.15WAIVER OF JURY TRIAL

.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE of action (A) arising
under this Agreement or (B) in any way connected with or related or incidental
to the dealings of the Parties in respect of this Agreement or any of the
transactions related hereto, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise.  Each Party hereby
further agrees and consents that any such claim, demand, action, or cause of
action shall be decided by court trial without a jury and that the Parties may
file a copy of this Agreement with any court as written evidence of the consent
of the Parties to the waiver of their right to trial by jury.

Section 10.16Specific Performance

.  

(a)The Parties agree that irreparable damage for which monetary damages, even if
available, may not be an adequate remedy in the event that the Seller Parties,
Management Holdings, the Seller Representative and/or the Acquired Companies do
not perform their respective obligations under the provisions of this Agreement
in accordance with their specific terms or otherwise breach such provisions.  It
is accordingly agreed that, prior to the valid termination of this Agreement
pursuant to Section 8.1, the Buyer Parties shall be entitled to seek an
injunction or injunctions, specific performance and other equitable relief.  In
no case

 

78

 

 

--------------------------------------------------------------------------------

 

shall the Buyer Parties be entitled to receive both a grant of specific
performance and the payment of any monetary damages.  The Parties agree that
none of the Seller Parties, Management Holdings, the Seller Representative
and/or the Acquired Companies shall be entitled to seek an injunction or
injunctions, specific performance or other equitable relief to enforce
specifically the terms and provisions of this Agreement; provided, however, that
the Seller Representative shall be entitled to seek specific performance to
prevent any breach by a Buyer Party of Section 6.3(a).

(b)The Parties further agree (i) the seeking of remedies pursuant to Section
10.16(a) shall not in any respect constitute a waiver by any Buyer Party seeking
such remedies of its respective right to seek its remedies under Section 8.2(b),
in the event that this Agreement has been terminated or in the event that the
remedies provided for in Section 10.16(a) are not available or otherwise not
granted, and (ii) nothing set forth in this Agreement shall require any Buyer
Party to institute any proceeding for (or limit any Buyer Party’s right to
institute any proceeding for) specific performance under this Section 10.16
prior or as a condition to exercising any termination right under Article VIII
(and pursuing its remedies after such termination pursuant to Section 8.2(b)),
nor shall the commencement of any legal proceeding by any Buyer Party seeking
remedies pursuant to Section 10.16(a) or anything set forth in this Section
10.16 restrict or limit Buyer’s right to terminate this Agreement in accordance
with the terms of Article VIII and pursue its remedies under Section 8.2(b).

Section 10.17Amendment

.  This Agreement may be amended or modified only by a written agreement
executed and delivered by Buyer and the Seller Representative.  This Agreement
may not be modified or amended except as provided in the immediately preceding
sentence and any purported amendment by any Party or Parties effected in a
manner which does not comply with this Section 10.17 shall be void.  

Section 10.18Extension; Waiver

.  Subject to Section 8.1(d), at any time prior to the Closing, each of Buyer
(on behalf of the Buyer Parties) and the Seller Representative (on behalf of the
Seller Parties, Management Holdings, the Acquired Companies and itself) may
(a) extend the time for the performance of any of the obligations or other acts
of any other Party contained herein, (b) waive any inaccuracies in the
representations and warranties of any other Party contained herein or in any
document, certificate or writing delivered by any other Party pursuant hereto or
(c) waive compliance by any other Party with any of the agreements or conditions
contained herein.  Any agreement on the part of any Party to any such extension
or waiver shall be valid only if set forth in a written instrument signed on
behalf of such Party.  The failure of any Party to assert any of its rights
hereunder shall not constitute a waiver of such rights. For purposes of this
Section 10.18, the Buyer Parties shall be treated as a single Party, and the
Seller Parties, Management Holdings, the Acquired Companies and the Seller
Representative shall collectively be treated as a single Party.

*     *     *     *     *

 

 

79

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS:

NEW WESTERN HOLDINGS, LLC


By:_/s/ Mark Tan______________________
Name:  Mark Tan

Title:    Authorized Signatory




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS: (cont.)

GLOBAL PALM TREE LP

By: Western Global Palm Tree GP LLC,

its general partner

By: New Western Holdings, LLC,

its managing member

By:_/s/ Mark Tan______________________
Name:  Mark Tan

Title:    Authorized Signatory




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS: (cont.)

GLOBAL BASS LP

By: Western Global Palm Tree GP LLC,

its general partner

By: New Western Holdings, LLC,

its managing member

 


By:_/s/ Mark Tan___________________________


Name:  Mark Tan
    Title:    Authorized Signatory




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS: (cont.)

KOREA INVESTMENT CORPORATION

By:_/s/ Jea Young, Huh
Name: Jea Young, Huh

Title:   Managing Director




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS: (cont.)

AMPLE GLOW INVESTMENTS LIMITED

By:_/s/ Haisong Jiao
Name:  Haisong Jiao

Title:   Authorized Representative

 



By:__/s/ Shuiwen Hu
Name:  Shuiwen Hu

Title:    Authorized Representative




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS: (cont.)

GLOBAL STAR TREE LP

By: Western Global Palm Tree GP LLC,

its general partner

By: New Western Holdings, LLC,

its managing member

 


By:__/s/ Mark Tan


Name:  Mark Tan

Title:    Authorized Representative




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS: (cont.)

GLOBAL PINE TREE LP

By: Western Global Palm Tree GP LLC,

its general partner

By: New Western Holdings, LLC,

its managing member

 


By:_/s/ Mark Tan _


Name:  Mark Tan

Title:    Authorized Representative




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLERS: (cont.)

HARVEST LOGISTICS INVESTMENT, LP

By: Harvest Logistics Investment GP, LLC,
its general partner

By:  /s/ Mark Tan

Name:Mark Tan

Title:Authorized Representative




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES:

ICON NEWCO POOL 1 TEXAS, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 1 LA BUSINESS PARKS, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 1 LA NON-BUSINESS PARKS, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 1 INLAND EMPIRE/OC NON-BUSINESS PARKS, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 1 SF BUSINESS PARKS, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 1 SF NON-BUSINESS PARKS, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 1 WEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 1 WEST/SOUTHWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 2, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 2 NORTHEAST/SOUTHWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 2 WEST/NORTHEAST/MIDWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 3 NEVADA, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 3 WEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 3 MIDWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 3 MIDWEST/SOUTHEAST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 4 DC/VA, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 4 NJ, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 4 NORTHEAST/MIDWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 5 GA/FL, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 5 SOUTH FL, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 5 NC/TN, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 6 AUSTIN, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 6 DALLAS, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 6 EL PASO, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

ICON NEWCO POOL 6 WEST/SOUTHWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN A MIDWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN A SOUTH, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN A WEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN A EAST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN B SOUTHEAST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN B NORTHWEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN B SOUTH, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN B WEST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN B EAST, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

WESTERN C REIT, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

HARVEST A REIT, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

HARVEST B REIT, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

ACQUIRED COMPANIES: (cont.)

HARVEST C REIT, LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

GLP US MANAGEMENT HOLDINGS LLC

By:  /s/ Stephen Schutte

Name:Stephen Schutte

Title:Authorized Signatory




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

SELLER REPRESENTATIVE:

GLP US MANAGEMENT HOLDINGS II LLC

By: /s/ Alan Yang

Name:Alan Yang

Title:   Authorized Signatory

 

 




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

BUYER:

BRE JUPITER LLC

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 




[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS:

JUPITER INDUSTRIAL MERGER SUB 1 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 2 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 3 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 4 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 5 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 6 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 7 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 8 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 9 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 10 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 11 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 12 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 13 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 14 LLC

 

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 15 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 16 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 17 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 18 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 19 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 20 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 21 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 22 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 23 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 24 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

 

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

MERGER SUBS: (cont.)

JUPITER INDUSTRIAL MERGER SUB 25 LLC

 

By:  /s/ Tyler Henritze

Name:  Tyler Henritze

Title: Senior Managing Director and Vice President

 

[Signature Page to Transaction Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A - Sellers, Acquired Companies and Merger Subs

 

USIP II Sellers

Ample Glow Investments Limited, a British Virgin Islands company

Global Bass LP, a Delaware limited partnership

Global Palm Tree LP, a Delaware limited partnership

Global Pine Tree LP, a Delaware limited partnership

Global Star Tree LP, a Delaware limited partnership

Korea Investment Corporation, a statutory judicial corporation organized under
the laws of the Republic of Korea, in its capacity as agent for the Ministry of
Strategy and Finance of the Republic of Korea

New Western Holdings, LLC, a Delaware limited liability company

 

USIP I Companies

Merger Subs

Icon Newco Pool 1 Texas, LLC

Jupiter Industrial Merger Sub 1 LLC

Icon Newco Pool 1 LA Business Parks, LLC

Jupiter Industrial Merger Sub 2 LLC

Icon Newco Pool 1 LA Non-Business Parks, LLC

Jupiter Industrial Merger Sub 3 LLC

Icon Newco Pool 1 Inland Empire/OC Non-Business Parks, LLC

Jupiter Industrial Merger Sub 4 LLC

Icon Newco Pool 1 SF Business Parks, LLC

Jupiter Industrial Merger Sub 5 LLC

Icon Newco Pool 1 SF Non-Business Parks, LLC

Jupiter Industrial Merger Sub 6 LLC

Icon Newco Pool 1 West, LLC

Jupiter Industrial Merger Sub 7 LLC

Icon Newco Pool 1 West/Southwest, LLC

Jupiter Industrial Merger Sub 8 LLC

Icon Newco Pool 2, LLC

Jupiter Industrial Merger Sub 9 LLC

Icon Newco Pool 2 Northeast/Southwest, LLC

Jupiter Industrial Merger Sub 10 LLC

Icon Newco Pool 2 West/Northeast/Midwest, LLC

Jupiter Industrial Merger Sub 11 LLC

 

--------------------------------------------------------------------------------

 

Icon Newco Pool 3 Nevada, LLC

Jupiter Industrial Merger Sub 12 LLC

Icon Newco Pool 3 West, LLC

Jupiter Industrial Merger Sub 13 LLC

Icon Newco Pool 3 Midwest, LLC

Jupiter Industrial Merger Sub 14 LLC

Icon Newco Pool 3 Midwest/Southeast, LLC

Jupiter Industrial Merger Sub 15 LLC

Icon Newco Pool 4 DC/VA, LLC

Jupiter Industrial Merger Sub 16 LLC

Icon Newco Pool 4 NJ, LLC

Jupiter Industrial Merger Sub 17 LLC

Icon Newco Pool 4 Northeast/Midwest, LLC

Jupiter Industrial Merger Sub 18 LLC

Icon Newco Pool 5 GA/FL, LLC

Jupiter Industrial Merger Sub 19 LLC

Icon Newco Pool 5 South FL, LLC

Jupiter Industrial Merger Sub 20 LLC

Icon Newco Pool 5 NC/TN, LLC

Jupiter Industrial Merger Sub 21 LLC

Icon Newco Pool 6 Austin, LLC

Jupiter Industrial Merger Sub 22 LLC

Icon Newco Pool 6 Dallas, LLC

Jupiter Industrial Merger Sub 23 LLC

Icon Newco Pool 6 El Paso, LLC

Jupiter Industrial Merger Sub 24 LLC

Icon Newco Pool 6 West/Southwest, LLC

Jupiter Industrial Merger Sub 25 LLC

 

USIP II Companies

 

--------------------------------------------------------------------------------

 

Western A Midwest, LLC

Western A South, LLC

Western A West, LLC

Western A East, LLC

Western B Southeast, LLC

Western B Northwest, LLC

Western B South, LLC

Western B West, LLC

Western B East, LLC

Western C REIT, LLC

 

USIP III Companies

Harvest A REIT, LLC

Harvest B REIT, LLC

Harvest C REIT, LLC

 

 